
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3


AMENDED AND RESTATED LOAN AGREEMENT
(Reconstruction of Gulfstream Park, Florida)


         July 22, 2005

--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE 1
ARTICLE DEFINITIONS
 
 
 
 
  1.1   Definitions   3 1.2   Time   20 1.3   Calculation of Interest and Fees  
20 1.4   Currency   20 1.5   Governing Law   20 1.6   Inconsistencies   20 1.7  
Non-Business Days   20 1.8   Late Payments   21 1.9   Accounting Terms   21 1.10
  Interpretation Not Affected by Headings, Etc.   21 1.11   Rules of
Construction   21 1.12   Severability   22 1.13   References to Remington Loan
Agreement   22 1.14   Schedules   22
ARTICLE 2
THE LOAN
 
 
 
 
  2.1   Loan Amount   22 2.2   Advances   23 2.3   Holdbacks   23 2.4   Holdback
Advances   23 2.5   Advance Payments   24 2.6   Evidences of Advances   24 2.7  
Termination   25 2.8   Term   25 2.9   Cost Consultant   25
ARTICLE 3
PAYMENTS AND INTEREST
 
 
 
 
  3.1   Repayment   26 3.2   Limitation on Prepayment   26 3.3   [Intentionally
Blank]   26 3.4   Prepayment   26 3.5   Interest   27 3.6   Unwinding Costs   28
3.7   Application of Expropriation Proceeds   28 3.8   Interest on Fees and
Other Charges   28 3.9   [Intentionally Blank]   28 3.10   Costs, Expenses, Etc.
  28 3.11   Maximum Interest Rate   29

i

--------------------------------------------------------------------------------



3.12   Payments Free of Withholding Taxes   30 3.13   Concurrent Exercise of
Prepayment Rights   31
ARTICLE 4
ADVANCES UNDER THE LOAN
 
 
 
 
  4.1   First Advance   31 4.2   Subsequent Advances   36
ARTICLE 5
SECURITY FOR LOAN
 
 
 
 
  5.1   General   41 5.2   Right to Substitute Security for the Aventura
Property   46 5.3   Development of the Mixed-Use Property   46 5.4   Alternative
Gaming   47 5.5   Meadows Additional Financing   47
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
 
 
 
 
  6.1   Borrower's and Guarantors' Representations and Warranties   49 6.2  
Survival of Borrower's and Guarantors' Representations   61 6.3   Lender's
Representations and Warranties   61
ARTICLE 7
AFFIRMATIVE COVENANTS
 
 
 
 
  7.1   Covenants   62
ARTICLE 8
NEGATIVE COVENANTS
 
 
 
 
  8.1   Negative Covenants   74
ARTICLE 9
EVENTS OF DEFAULT; ACCELERATION OF INDEBTEDNESS
 
 
 
 
  9.1   Events of Default   81 9.2   Acceleration; Remedies   85 9.3   Waiver of
Certain Rights   85
ARTICLE 10
MISCELLANEOUS
 
 
 
 
  10.1   Reliance and Non-Merger   86 10.2   Confidentiality   87 10.3   No
Set-Off   87 10.4   Employment of Experts   87 10.5   Reliance by Lender   87
10.6   Notices   88

ii

--------------------------------------------------------------------------------



10.7   Further Assurances   90 10.8   Assignment   90 10.9   Disclosure of
Information to Potential Permitted Lender Assignees   91 10.10   Right to Cure  
91 10.11   Forbearance by the Lender Not a Waiver   91 10.12   Waiver of Statute
of Limitations and Other Defenses   91 10.13   Relationship and Indemnity   92
10.14   Time of Essence   92 10.15   Service of Process/Venue   92 10.16   Jury
Trial Waiver   93 10.17   Final Agreement/Modification   93 10.18   Continuing
Agreement   93 10.19   No Third Party Beneficiaries   93 10.20   Appointment of
Administrative Agent   94 10.21   No Brokers   94 10.22   Execution in
Counterparts   94 10.23   Contribution by Guarantors with Respect to
Indebtedness   94 10.24   Successors and Assigns Bound; Joint and Several
Liability and Agents   95 10.25   Loss of Gulfstream Note   95 10.26  
Acknowledgment   95 10.27   Certain Provisions Relating to The Meadows
Guarantors   96 10.28   Operation of Agreement Relating to the Remington
Guarantor   96

iii

--------------------------------------------------------------------------------




AMENDED AND RESTATED LOAN AGREEMENT


        THIS AMENDED AND RESTATED LOAN AGREEMENT made as of the 22nd day of
July, 2005.

BETWEEN:

GULFSTREAM PARK RACING ASSOCIATION, INC.,
a corporation incorporated under the laws of the
State of Florida

(hereinafter called the "Borrower"),

OF THE FIRST PART,

— and —

MID ISLANDI SF.,
a partnership formed under the laws of Iceland,
acting through its Zug branch

(hereinafter called the "Lender"),

OF THE SECOND PART,

— and —

MEC PENNSYLVANIA RACING, INC.,
a corporation incorporated under the laws of the
Commonwealth of Pennsylvania

(hereinafter called "MEC Pennsylvania" or "The Meadows Owner"),

OF THE THIRD PART,

— and —

WASHINGTON TROTTING ASSOCIATION, INC.,
a corporation incorporated under the laws of the
State of Delaware

(hereinafter called "Washington Trotting"),

OF THE FOURTH PART,

--------------------------------------------------------------------------------



— and —

MOUNTAIN LAUREL RACING, INC.,
a corporation incorporated under the laws of the
State of Delaware

(hereinafter called "Mountain Laurel"),

OF THE FIFTH PART,

REMINGTON PARK, INC.,
a corporation incorporated under the laws of the
State of Oklahoma

(hereinafter called the "Remington Guarantor"),

OF THE SIXTH PART,

— and —

GPRA THOROUGHBRED TRAINING CENTER, INC.,
a corporation incorporated under the laws of the
State of Delaware

(hereinafter called the "Palm Meadows Guarantor").

OF THE SEVENTH PART

WITNESSES THAT:

        WHEREAS pursuant to the Loan Agreement made as of December 9, 2004
(the "Original Loan Agreement") between the Borrower, as borrower, the Lender,
as lender, and MEC Pennsylvania, Washington Trotting and Mountain Laurel, as
guarantors, the Lender agreed to make the Loan available to the Borrower;

        AND WHEREAS the parties hereto acknowledge and agree that $50,917,810 is
currently outstanding on account of principal (including capitalized interest)
in respect of the Loan;

        AND WHEREAS the Remington Guarantor, the Palm Meadows Guarantor and MEC
have agreed to provide additional guarantees in respect of the Loans and
security for such guarantees;

        AND WHEREAS the parties hereto have agreed to amend and restate the
Original Loan Agreement in order to give effect to the matters referred to in
the preceding recital on the terms and conditions of this Agreement.

2

--------------------------------------------------------------------------------



        NOW THEREFOR THIS AGREEMENT WITNESSES that, in consideration of the
covenants and agreements herein contained, and in reliance on the individual
creditworthiness of the Borrower and each of the Guarantors based on the
representations, warranties and covenants of the Borrower and each of the
Guarantors contained herein, the parties hereto agree as follows:


ARTICLE 1
ARTICLE DEFINITIONS


1.1   Definitions

        As used herein, unless otherwise herein expressly provided, the
following capitalized terms shall have the respective meanings set forth below:

"Additional Financing" means the financing, if any, required by the Meadows
Guarantors in connection with the redevelopment of The Meadows Property,
including the costs associated with a slots gaming licence, authorized gaming
machines, and furniture, fixtures and equipment relating thereto, up to a
maximum amount of Two Hundred Million Dollars ($200,000,000) plus accrued
interest and lender expenses;

"Additional Financing Inter-Creditor Agreement" has the meaning ascribed thereto
in Section 5.5;

"Additional Guarantors" means, collectively, the Remington Guarantor and the
Palm Meadows Guarantor;

"Additional Security" has the meaning ascribed thereto in Section 5.1;

"Additional Title Policy" has the meaning ascribed thereto in Section 4.2(n)(x);

"Administrative Agent" has the meaning ascribed thereto in Section 10.20;

"Advance" means the First Advance and any Subsequent Advances (including a
Holdback Advance);

"Affiliate" shall mean, with respect to any Person, each Person that controls,
is controlled by or is under common control with such Person or any Affiliate of
such Person; provided, however, that in no case shall any Administrative Agent
or any Lender be deemed to be an Affiliate of the Borrower or any Guarantor for
purposes of this Agreement. For the purpose of this definition, "control" of a
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise;

"Allocable Amount" has the meaning ascribed thereto in Section 10.23;

"Applicable Legal Requirement" means any Governmental Rule which could be
reasonably expected to be generally followed by any Person with operations
comparable to those which are or have been conducted by any of the Borrower
and/or any of the Guarantors, as applicable, or to any of the operations now or
previously conducted at any of the Properties and/or The Meadows Property, as
applicable;

3

--------------------------------------------------------------------------------



"Approvals and Consents" means, collectively, the Gulfstream Loan OHRC Approval,
the Remington Loan OHRC Approval, the Gulfstream Loan Zoo Consent and the
Remington Loan Zoo Consent;

"Architect" means BRPH Company — Engineers, Inc., or such other Person
acceptable to the Lender, acting reasonably, who is engaged in architectural
work and who is a member or licensee in good standing of the Florida Association
of the American Institute of Architects or any successor thereto;

"Aventura Lands" means the lands of approximately 39.2 acres, in the City of
Aventura, Miami-Dade County, Florida, legally described on Schedule A;

"Aventura Property" means the Aventura Lands, and all improvements now or
hereafter located on the Aventura Lands, together with all tangible and
intangible property of the Borrower now or hereafter owned or leased by the
Borrower in connection with the Aventura Lands or the improvements now or
hereafter thereon;

"Aventura Property Purchase and Sale Agreement" means the agreement of purchase
and sale between the Borrower, as vendor, and the City of Aventura, as
purchaser, in respect of six acres of the Aventura Property;

"Bankruptcy Code" has the meaning ascribed thereto in Section 9.1(e);

"Base Rate" means, for any day, the annual rate of interest equal to the greater
of (i) the rate which the Bank of Montreal establishes at its principal office
in Toronto, Ontario as the reference rate of interest in order to determine
interest rates it will charge on such day for commercial loans in U.S. dollars
made to its customers in Canada and which it refers to as its "Base Rate", and
(ii) the Federal Funds Effective Rate on such day plus 1% per annum, such rate
to be adjusted automatically and without the necessity of any notice to the
Borrower upon each change to such rate;

"Borrower" means Gulfstream Park Racing Association, Inc. and its successors and
permitted assigns;

"Borrower Incorporation Documents" has the meaning ascribed thereto in
Section 6.1(f);

"Borrower's and Guarantors' Counsel" means Osler, Hoskin & Harcourt LLP, or such
other firm or firms of solicitors or counsel as are appointed by the Borrower
and the Guarantors from time to time and notice of which is provided to the
Lender;

"Borrower's and Guarantors' Florida Agent" means the Miami office of Akerman
Senterfitt, or such other firm or firms of solicitors or agents in the State of
Florida as are appointed by the Borrower and Guarantors from time to time and
notice of which is provided to the Lender;

4

--------------------------------------------------------------------------------



"Borrower's and Guarantor's Oklahoma Counsel" means the Oklahoma City office of
Crowe & Dunlevy, A Professional Corporation, or such other firm or firms of
solicitors or agents in the State of Oklahoma as are appointed by the Borrower
and Guarantors from time to time and notice of which is provided to the Lender;

"Borrower's and Guarantors' Pennsylvania Agent" means the Pittsburgh office of
Eckert Seamans Cherin & Mellott, LLC, or such other firm or firms of solicitors
or agents in the Commonwealth of Pennsylvania as are appointed by the Borrower
and Guarantors from time to time and notice of which is provided to the Lender;

"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks are authorized or obligated to close under the laws of the
United States of America or the State of Florida;

"Capital Expenditures" means, for any Person during any period, the aggregate
amount of all expenditures of such Person for fixed or capital assets made
during such period which, in accordance with GAAP, are classified as capital
expenditures;

"Capitalized Interest Tranche" has the meaning ascribed thereto in the Remington
Loan Agreement;

"Capital Lease Obligations" means the obligations of the Borrower to pay rent or
other amounts under a lease of (or other agreement conveying the right to use)
real or personal property, which obligations are required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP
and, for purposes of this Agreement, the amount of such obligations shall in
each case be the capitalized amount thereof, determined in accordance with GAAP;

"Cash Equivalents" means short-term issued guaranteed deposits or certificates
of deposit with recognized financial institutions, bonds or similar obligations
carrying the full faith and credit of the United States of America or any state
thereof or any agency or instrumentality of any of the foregoing unconditionally
backed by such credit and other similar investments acceptable to the Lender in
its sole discretion;

"Closing Date" means July 26, 2005;

"Collateral" shall mean, collectively, all of the undertaking, property and
assets of the Borrower, the Guarantors and MEC subject to the Encumbrances, or
intended to be subject to the Encumbrances, created by the Security;

"Combined" means, in relation to any financial results or financial statements
of the Borrower, the Remington Guarantor and the Palm Meadows Guarantor, the
combined financial results or financial statements of the Borrower, the
Remington Guarantor and the Palm Meadows Guarantor, calculated and prepared in
accordance with GAAP;

"Compliance Certificate" has the meaning attributed thereto in
Section 7.1(d)(i)(B);

5

--------------------------------------------------------------------------------



"Construction Contracts" means all contracts entered into by the Borrower or its
agents with Persons for the supply by such Persons of construction services or
materials for the Reconstruction or any part thereof or services or materials
related thereto, including, without limitation, the Suitt Stipulated Lump Sum
Contract and the Ranger Construction Stipulated Lump Sum Contract;

"Construction Costs" means all costs and expenses properly paid or due for the
development, design, and construction of the Gulfstream Facilities or any part
thereof as part of the Reconstruction and the financing of same (but excluding
all costs and expenses relating to the development, design and construction of
the racing surfaces and excluding the Gulfstream FF&E), including, without
limiting the generality of the foregoing:

(i)payments made to general contractors, trade contractors and/or subcontractors
and material suppliers pursuant to contracts relating directly to the
construction and lease-up of the Reconstruction;

(ii)on-site costs incurred by or on behalf of the Borrower, including the cost
of full-time on-site employees;

(iii)reasonable professional and consulting fees and expenses such as
architectural, engineering, leasing, surveying, design, legal and accounting
fees and expenses;

(iv)costs of building permits, water and sewer connection or usage fees,
municipal levies, hydro fees and other similar expenses, temporary utilities,
traffic signalization and landscaping;

(v)all expenses relating to construction insurance, necessary surety and other
performance bonds;

(vi)underwriting and financing fees, including letters of credit, standby fees,
commitment fees, hedging fees and other finance placement costs; and

(vii)interest at the rate applicable from time to time on the principal amount
outstanding hereunder for the payment of those items listed in
clauses (i) through (vi) of this definition to the end of the previous month;

"Cost Consultant" has the meaning ascribed thereto in Section 2.9;

"Cost Retainer" has the meaning ascribed thereto in Section 3.10;

"Costs" has the meaning ascribed thereto in Section 3.10;

"Disclosure Schedule" means the disclosure schedule prepared and executed by the
Borrower as of the Closing Date;

"EBITDA" means the earnings of a Person for any period before interest, taxes,
depreciation and amortization for such Person, in each case, determined on a
consolidated basis;

6

--------------------------------------------------------------------------------



"Employee Benefit Plan" shall mean any employee benefit plan within the meaning
of section 3(3) of ERISA maintained or contributed to by the Borrower or any
Guarantor or any ERISA Affiliate, other than a Multiemployer Plan;

"Encumbrance" means any mortgage, lien (statutory or otherwise), pledge,
assignment by way of security, charge, preference, priority, security interest,
lease intended as security, title retention agreement, statutory right reserved
in any Governmental Authority, registered lease of real property, hypothecation,
deposit arrangement or other security arrangement of any kind;

"Environment" means soil, land, surface and subsurface strata, surface waters,
groundwaters, drinking water supply, stream sediments, ambient air (including
air in buildings, natural or man-made structures), all layers of the atmosphere,
all inorganic and organic matter and living organisms (including humans), all
natural resources and the interacting natural systems that include the foregoing
listed components;

"Environmental Consent" means any consent, approval, permit, licence, Order,
filing, authorization, exemption, registration, ratification, permission,
waiver, reporting or notice requirement and any other related agreement or
communications whatsoever issued, granted or given or otherwise made available
by or under the authority of any Governmental Authority regarding environmental
matters or under any Environmental Law;

"Environmental Damages" means all claims, judgments, damages, losses, penalties,
liabilities (including strict liability), fines, charges, costs and expenses,
including costs of investigation, remediation, defense, settlement and
reasonable attorneys' fees and expenses and reasonable consultants' fees, that
(i) are incurred at any time as a result of the existence of any Hazardous
Materials at, on, upon, about or beneath any of the Properties and/or The
Meadows Property or migrating or threatening to migrate to or from any of the
Properties or the Meadows Properties, or (ii) arise from any investigation,
Proceeding or remediation of any of the Properties or the Meadows Properties
(or any adjacent property to which any such Hazardous Materials may have
migrated) in connection with any allegation that any Person directly or
indirectly disposed of Hazardous Materials therein, thereon or thereunder or in
any manner whatsoever in violation of Environmental Laws;

"Environmental Disclosure" means the text of the Environmental Reports, in each
case, including the attachments thereto but excluding the underlying documents
referred to in the Environmental Reports;

"Environmental Laws" means any Applicable Legal Requirement that requires or
relates to:

(i)notifying appropriate authorities, employees or the public of the presence of
or intended or actual Releases of Hazardous Materials or violations of discharge
limits or other prohibitions or of the commencement of activities, such as
resource extraction or construction, that could have an impact on the
Environment;

7

--------------------------------------------------------------------------------



(ii)preventing or reducing to acceptable levels the presence of or Release of
Hazardous Materials in or into the Environment;

(iii)reducing the quantities, preventing the Release or minimizing the hazardous
characteristics of wastes that are generated;

(iv)protecting the Environment including regulating, limiting or restricting
Releases of Hazardous Materials and protecting resources, species, or visual or
ecological amenities;

(v)the transportation, use and disposal of Hazardous Materials or other
potentially harmful substances;

(vi)remediating Hazardous Materials that have been Released or are in the
Environment, preventing the Threat of Release or paying the costs of such
remediation; or

(vii)making responsible Persons or polluting Persons pay private parties or
third parties, or groups of them, for damages done to their health or the
Environment or permitting representatives of the public to recover for injuries
done to public assets or to obtain any other remedies whatsoever;

        and includes all Environmental Consents;

"Environmental or Safety Liability" means any Loss arising from, under, or in
connection with any of the following:

(i)any environmental or safety matter or condition (including the presence, use,
generation, manufacture, disposal or transport of Hazardous Materials, on-site
or off-site contamination, safety or health matters, noise, odour, nuisance or
the regulation of any chemical substance or product);

(ii)responsibility, financial or otherwise, under any Environmental Law or
Safety Law for clean-up costs or corrective action, including any clean-up,
removal, containment or other remediation or response actions required by any
Environmental Law or Safety Law (whether or not such actions have been required
or requested by any Governmental Authority or any other Person) and for any
natural resource damages; or

(iii)any other compliance, corrective, remedial or other measure or cost
required or lawfully imposed under any Environmental Law or Safety Law;

"Environmental Reports" has the meaning ascribed thereto in Section 7.1(w);

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended;

8

--------------------------------------------------------------------------------



"ERISA Affiliate" means any Person which is treated as a single employer with
the Borrower or any Guarantor under Section 414 of the IRC;

"Event of Default" has the meaning ascribed thereto in Section 9.1;

"Excess Cash Flow" has the meaning ascribed thereto in the Remington Loan
Agreement;

"Federal Funds Effective Rate" means, for any day, the annual rate of interest
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Banking Day) by the Federal Reserve Bank of New York, or
if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by an agent
for the Lender from three United States of America federal funds brokers of
recognized standing selected by it;

"First Advance" has the meaning ascribed thereto in Section 4.1;

"First Advance Date" has the meaning ascribed thereto in Section 4.1(a);

"GAAP" means, at any time, generally accepted accounting principles in effect
from time to time in the United States of America as applied in a consistent
manner from period to period;

"Governmental Authority" means (a) any nation, state, county, city, town,
borough, village, district or other jurisdiction; (b) any federal, state, local,
municipal, foreign or other government; (c) any governmental or
quasi-governmental authority of any nature (including any agency, branch,
department, board, commission, court, tribunal or other entity exercising
governmental or quasi-governmental power); (d) any body exercising, or entitled
or purporting to exercise, any administrative, executive, judicial, legislative,
regulatory or taxing authority or power, including the Federal Deposit Insurance
Corporation, the Federal Reserve Board, the Comptroller of the Currency, any
central bank, fiscal, monetary or any comparable authority; or (e) any official
of the foregoing;

"Governmental Authorizations" means any permit (including a building permit),
licence, registration, approval (including a development or zoning approval or
variance or a platting or land subdivision approval), finding of suitability,
authorization, plan, directive, order, consent, exemption, waiver, consent order
or consent decree of or from, or notice to, action by or filing with, any
Governmental Authority;

"Governmental Rule" means any applicable federal, state, provincial, regional,
local, municipal, foreign or other law, treaty, constitution, statute,
regulation, by-law, common law, principle of common law, code, ordinance,
policy, circular, guideline, rule, Order or any other instrument, declaration or
statement of a Governmental Authority provided that if the same does not have
the force of law, it is generally expected to be complied with by those to whom
it is addressed by the authority enacting or responsible for implementing the
same;

9

--------------------------------------------------------------------------------



"Guarantees and Indemnities" means, collectively, the Remington Guarantee and
Indemnity, the Palm Meadows Guarantee and Indemnity, the Meadows Guarantee and
Indemnity, and the MEC Guarantee and Indemnity;

"Guarantor Incorporation Documents" has the meaning ascribed thereto in
Section 6.1(g);

"Guarantor Payment" has the meaning ascribed thereto in Section 10.23;

"Guarantors" means, collectively, The Meadows Guarantors and the Additional
Guarantors;

"Gulfstream/Aventura Mortgage" has the meaning ascribed thereto in
Section 5.1(b);

"Gulfstream/Aventura Properties" means, collectively, the Gulfstream Property
and the Aventura Property;

"Gulfstream/Aventura Title Policy" has the meaning ascribed thereto in
Section 4.1(r);

"Gulfstream Development Agreement" means the construction agreement, dated
March 3, 2002, between the City of Hallandale Beach and the Borrower, relating
to the development of the Gulfstream Property;

"Gulfstream Facilities" has the meaning ascribed thereto in the second recital
of the Original Loan Agreement;

"Gulfstream Facilities Completion Date" means the first day of the month
following the earliest of: (i) the date on which the Gulfstream Facilities are
to be opened to the public for business; (ii) the date that is four (4) months
following completion of construction of the Gulfstream Facilities (for greater
certainty, excluding the Gulfstream FF&E), as determined by the Lender, acting
reasonably; and (iii) January 31, 2006;

"Gulfstream FF&E" means the furniture, fixtures, equipment, machinery and all
process related additions to the building relating to the Gulfstream Facilities;

"Gulfstream Lands" means the lands comprised of approximately 214.8 acres
(including the Mixed-Use Lands) and having a building area of approximately
350,000 square feet for the clubhouse and grandstand plus approximately
240,000 square feet for the backstretch, upon which the Gulfstream Facilities
are to be reconstructed, located in Broward County and Miami-Dade County,
Florida, and legally described on Schedule E;

"Gulfstream Loan OHRC Approval" means the approval of the OHRC required to
permit the Remington Guarantor to enter into the Loan Documents to be provided
by it and to perform its obligations thereunder, in form and on terms
satisfactory to the Lender acting reasonably;

10

--------------------------------------------------------------------------------



        "Gulfstream Maturity Date" has the meaning ascribed thereto in
Section 2.8;

        "Gulfstream Note" has the meaning ascribed thereto in Section 5.1(a);

        "Gulfstream Property" means the Gulfstream Lands, and all improvements
(including without limitation the Gulfstream Facilities) now or hereafter
located on the Gulfstream Lands, together with all tangible and intangible
property of the Borrower now or hereafter owned or leased by the Borrower in
connection with the Gulfstream Lands or the improvements now or hereafter
thereon;

        "Gulfstream Repayment Commencement Date" has the meaning ascribed
thereto in Section 3.1;

        "Gulfstream Restricted Payment Release Conditions" has the meaning
ascribed thereto in Section 8.1(u);

        "Gulfstream Loan Zoo Trust Consent" means the consent of the Zoo Trust
required to permit the Remington Guarantor to enter into Loan Documents to be
provided by it and to perform its obligations thereunder, in form and on terms
satisfactory to the Lender, acting reasonably;

        "H.15 Statistical Release" has the meaning ascribed thereto in
Section 3.4;

        "Hazardous Activity" shall include the distribution, generation,
handling, importing, management, manufacturing, processing, production,
refinement, release, storage, transfer, transportation, treatment or use
(including any withdrawal or other use of contaminated groundwater) of Hazardous
Materials in, on, under, about and from any of the Properties and/or The Meadows
Property or any part thereof and any other act, business or operation that poses
a material risk of harm, to Persons or property on or off the Properties and/or
The Meadows Property;

        "Hazardous Material" shall mean any solid, liquid, gas, odour, heat,
vibration, radiation or combination of any of them that may have an adverse
effect on the Environment, and includes all wastes, pollutants, contaminants and
each hazardous, toxic, radioactive, noxious, flammable, corrosive or caustic
matter or substance, including any substance, material or waste which is or is
expected to be regulated by any Governmental Authority and including any
material, substance or waste which is defined as a "contaminant" or "pollutant"
or as "hazardous", "toxic", "harmful" or "dangerous" under any provision of any
Environmental Law or Safety Law, and including petroleum, petroleum products,
asbestos, asbestos-containing material, urea formaldehyde and polychlorinated
biphenyls;

        "Holdback Advance" has the meaning ascribed thereto in Section 2.4;

        "Indebtedness" has the meaning ascribed thereto in Section 5.1;

        "Independent Investment Banker" has the meaning ascribed thereto in
Section 3.4;

11

--------------------------------------------------------------------------------



        "Interest Date" means (i) where the Interest Rate is being determined
with reference to LIBOR, the last day of each one month LIBOR period used in
determining the Interest Rate and (ii) in all other cases, the last Business Day
of each calendar month;

        "Interest Rate" means: (a) from the date of the First Advance until the
Gulfstream Facilities Completion Date, a floating rate equal to 2.55% above
MID's notional per annum cost of one month LIBOR borrowings under its principal
floating rate credit facility (as designated by MID from time to time) to the
extent that MID is able to determine such rate under its floating rate credit
facility, and otherwise 2.55% above MID's notional per annum cost of Base Rate
borrowings under its floating rate credit facility, in each case, compounded
monthly and (b) from and after the Gulfstream Facilities Completion Date until
the Gulfstream Maturity Date, a fixed rate of 10.5% per annum, compounded
semi-annually;

        "IRC" means the Internal Revenue Code of 1986, as amended;

        "JV Ground Lease" has the meaning ascribed thereto in Section 5.3;

        "JV Inter-Creditor Agreement" has the meaning ascribed thereto in
Section 5.3;

        "Lender" means MID Islandi sf., a partnership formed under the laws of
Iceland, acting through its Zug Branch, and its successors and permitted
assigns;

        "Lender's Counsel" means Davies Ward Phillips & Vineberg LLP, or such
other firm or firms of solicitors or counsel as are appointed by the Lender from
time to time and notice of which is provided to the Borrower and the Guarantors;

        "Lender's Florida Agent" means the Miami office of Stearns Weaver Miller
Weissler Alhadeff & Sitterson, P.A., or such other firm or firms of solicitors
or agents in the State of Florida as are appointed by the Lender from time to
time and notice of which is provided to the Borrower and the Guarantors;

        "Lender's Oklahoma Agent" means the Oklahoma City office of Spradling,
Kennedy & McPahil L.L.P., or such other firm or firms of solicitors or agents in
the State of Oklahoma as are appointed by the Lender from time to time and
notice of which is provided to the Borrower and the Guarantors;

        "Lender's Pennsylvania Agent" means the Pittsburgh office of Pepper
Hamilton LLP, or such other firm or firms of solicitors or agents in the
Commonwealth of Pennsylvania as are appointed by the Lender from time to time
and notice of which is provided to the Borrower and the Guarantors;

        "Lender's Pre-Advance Expenses" means all reasonable and documented fees
and charges, including legal fees and disbursements, closing costs, recording
and notary fees and any other similar matters pertinent thereto incurred by the
Lender and/or its advisors in connection with this Agreement and/or the Loan
Documents on or prior to the date of the First Advance;

12

--------------------------------------------------------------------------------



        "LIBOR" has the meaning ascribed thereto in the documentation governing
MID's principal floating rate credit facility referred to in the definition of
"Interest Rate";

        "Loan" has the meaning ascribed thereto in Section 2.1;

        "Loan Amount" means the principal amount made available by way of
Advances to a maximum of One Hundred and Fifteen Million Dollars ($115,000,000),
as such principal amount may be increased through the capitalization of interest
in accordance with and subject to the terms hereof and as a result of deemed
Advances in respect of Costs;

        "Loan Documents" means, collectively, this Agreement, the Security and
all other documents and agreements delivered pursuant hereto and thereto;

        "Loss" means any liability, cost, damage, Environmental Damage, loss,
obligation, claim, action, suit, fine, penalty, judgment, award, legal or
administrative proceeding, other Proceeding, demand or response, remedial or
inspection cost or expense, amount paid in settlement, interest thereon or
expense (including reasonable and documented legal or consulting fees, court
costs and other out-of-pocket expenses incurred by or on behalf of the Lender in
investigating, preparing or defending the foregoing);

        "Margin Stock" has the meaning ascribed thereto in Section 6.1(mm);

        "Material Adverse Change" means any material adverse change in the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower or of any Guarantor, or of any of the
Properties, or The Meadows Property;

        "Material Adverse Effect" means an event, occurrence or condition which
has a material adverse effect on (i) the business, assets, operations,
liabilities, prospects or financial or other condition of the Borrower and/or
any of the Guarantors, (ii) the ability of the Borrower to complete the
Reconstruction, (iii) the ability of the Remington Guarantor to complete the
Remington Construction, (iv) the ability of the Borrower and/or any of the
Guarantors and/or MEC to pay the Indebtedness or perform any of its obligations
in accordance with the terms of this Agreement and the other Loan Documents,
(v) the rights and remedies of the Administrative Agent or any Lender under this
Agreement or the other Loan Documents, (vi) the value of the Collateral, or
(vii) the Lender's security interests in the Collateral or the perfection or
priority of such security interests;

        "Material Agreements" means: (i) the Remington Construction Contracts;
(ii) the Remington Development Agreement; (iii) the Aventura Property Purchase
and Sale Agreement; (iv) the Construction Contracts; (v) the Gulfstream
Development Agreement; (vi) the Remington Lease; (vii) the agreements and other
documents disclosed by the Borrower or a Guarantor as Material Agreements in
either (A) the Disclosure Schedule or (B) in writing to the Lender at any time
as provided in Section 6.1(o); (viii) other contracts, agreements, commitments
or other documents materially affecting the use, development, leasing,
construction and/or operation of any of the Properties and/or The Meadows
Property; and (ix) any contract, agreement, commitment or other document, the
default under or the termination of which could reasonably be expected to result
in a Material Adverse Change;

13

--------------------------------------------------------------------------------



        "Meadows Guarantee and Indemnity" has the meaning ascribed thereto in
Section 5.1(h);

        "MEC" means Magna Entertainment Corp., a corporation incorporated and
subsisting under the laws of the State of Delaware, and its successors and
permitted assigns;

        "MEC Bridge Loan Agreement" means the loan agreement made as of July 22,
2005 between, inter alia, MEC, as borrower, and the Lender, as lender, as the
same may be amended or restated from time to time;

        "MEC Guarantee and Indemnity" has the meaning ascribed thereto in
Section 5.1(n);

        "MEC Recapitalization Plan" means the plan approved and adopted by the
MEC's board of directors to recapitalize MEC and its subsidiaries and to revise
the business plan for MEC and its subsidiaries, and which shall be in form,
scope and terms satisfactory to the Lender in its sole and absolute discretion;

        "MID" means MI Developments Inc., a corporation incorporated under the
laws of the Province of Ontario;

        "Mixed-Use Lands" means the lands of approximately 85.7 acres, forming
part of the Gulfstream Lands, as more particularly described on Schedule B-1 of
the Mixed-Use Property Pre-Development Agreement, that the Borrower proposes to
develop for a mixed-use development;

        "Mixed-Use Property" means the Mixed-Use Lands, and all improvements now
or hereafter located on the Mixed-Use Lands, together with all tangible and
intangible property of the Borrower now or hereafter owned or leased by the
Borrower in connection with the Mixed-Use Lands or the improvements now or
hereafter thereon;

        "Mixed-Use Property Pre-Development Agreement" means the pre-development
management agreement, dated April 2, 2004, by and between the Borrower, as
owner, and Forest City Commercial Group, Inc., as developer;

        "Mortgages" means, collectively, the Remington Second Mortgage, the
Gulfstream/Aventura Mortgage, the Palm Meadows Training Center Mortgage and The
Meadows Second Mortgage;

        "Multiemployer Plan" means any multiemployer plan within the meaning of
section 3(37) of ERISA maintained or contributed to by the Borrower, any
Guarantor or any ERISA Affiliate;

        "Net Debt" of a Person means, at any time, the Debt of such Person and
its subsidiaries at such time determined in accordance with GAAP (including, for
greater certainty, indebtedness and liabilities in respect of capital leases and
similar obligations) less the aggregate of cash and Cash Equivalents of such
Person at such time to which such Person has the sole and unrestricted right.
For greater certainty, cash and Cash Equivalents of a Person shall exclude purse
accounts and pooled or co-mingled cash or Cash Equivalents unless Net Debt is
being determined on a Combined basis, in which case pooled or co-mingled cash or
Cash Equivalents which are solely those of Persons included in the calculation
of Combined Net Debt shall not be excluded;

14

--------------------------------------------------------------------------------



        "Occupancy Agreements" has the meaning ascribed thereto in
Section 6.1(q);

        "OHRC" means the Oklahoma Horse Racing Commission;

        "Order" means any order, injunction, judgment, decision, decree, ruling,
assessment or arbitration award of any Governmental Authority or arbitrator;

        "Organizational Documents" has the meaning ascribed thereto in
Section 6.1(g);

        "Original Loan Agreement" has the meaning ascribed thereto in the first
recital hereto;

        "Original Security" has the meaning ascribed thereto in Section 5.1;

        "Palm Meadows Guarantee and Indemnity" has the meaning ascribed thereto
in Section 5.1(l);

        "Palm Meadows Guarantor" means GPRA Thoroughbred Training Center, Inc.,
and its successors and permitted assigns;

        "Palm Meadows Training Center Lands" means the lands legally described
on Schedule D;

        "Palm Meadows Training Center Mortgage" has the meaning ascribed thereto
in Section 5.1(m)(i);

        "Palm Meadows Training Center Property" means the Palm Meadows Training
Center Lands and all improvements now or hereinafter located on the Palm Meadows
Training Center Lands, together with all tangible and intangible property now or
hereafter owned or leased by the Palm Meadows Guarantor in connection with the
Palm Meadows Training Center Lands or the improvements now and hereafter
thereon;

        "Permitted Encumbrances" means the encumbrances set out in Schedule C
hereto, any Purchase Money Security Interests in respect of the Properties up to
a maximum aggregate amount (together with any Purchase Money Security Interests
in respect of the Properties disclosed on Schedule C) of $12,500,000, and any
other encumbrances from time to time permitted by the Lender, in its sole and
absolute discretion, in respect of any of the Properties and/or The Meadows
Property;

        "Permitted Lender Assignee" has the meaning ascribed hereto in
Section 10.6;

15

--------------------------------------------------------------------------------



        "Person" means and includes an individual, a partnership, a corporation
(including a business trust), a joint stock company, an unincorporated
association, a limited liability company, a limited liability partnership, a
joint venture, a trust or other entity or a Governmental Authority;

        "Plans", in relation to the Reconstruction, has the meaning ascribed
thereto in Section 7.1(h) and, in relation to the Remington Construction, has
the meaning ascribed thereto in the Remington Loan Agreement;

        "Pre-Payment Amount" has the meaning ascribed thereto in Section 3.4;

        "Pre-Payment Date" has the meaning ascribed thereto in Section 3.4;

        "Pre-Payment Make-Whole Amount" has the meaning ascribed thereto in
Section 3.4;

        "Pre-Payment Notice" has the meaning ascribed thereto in Section 3.4;

        "Proceeding" means any action, arbitration, audit, claim, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
judicial or investigative, whether formal or informal, whether public or
private) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator;

        "Properties" means, collectively, the Gulfstream/Aventura Properties,
the Remington Property and the Palm Meadows Training Centre Property and
"Property" means any one of the Properties;

        "Purchase Money Obligation" means any indebtedness, liability or
obligation representing any unpaid part of, or incurred or assumed to pay or
refinance the whole or any part of, the cost of acquisition of any property or
asset acquired by the Borrower intended to be used in carrying on the business
of the Borrower and any expenditures made for fixed improvements thereto, if
such borrowing is incurred or assumed within 24 months after the acquisition of
such property or asset or the making of such expenditures, as the case may be,
including Capital Lease Obligations;

        "Purchase Money Security Interest" means any Encumbrance to secure a
Purchase Money Obligation, provided that: (i) the Encumbrance attaches solely to
the property or asset acquired or purchased (excluding any acquired or purchased
equity securities) and fixed improvements thereto; (ii) at the time of
acquisition of such property or asset, the aggregate principal amount remaining
unpaid on all Purchase Money Obligations secured by such Encumbrance on such
property or assets whether or not assumed by the Borrower does not exceed an
amount equal to the total purchase price of such property or assets; and
(iii) such Purchase Money Obligations shall have been incurred within the
limitations of this Agreement, together with any renewals or replacements of any
such Encumbrances on such property or asset, provided that the amount secured by
such renewal or replacement Encumbrance does not increase above the original
amount secured;

16

--------------------------------------------------------------------------------



        "Ranger Construction Stipulated Lump Sum Contract" means the stipulated
lump sum contract (AIA A101-1997 Edition), dated April 2004, between the
Borrower and Ranger Construction South, a member of Vecellio Group, Inc.;

        "Reconstruction" has the meaning ascribed thereto in the second recital
hereof;

        "Release" shall mean any release, spill, emission, leaking, pumping,
pouring, dumping, emptying, injection, deposit, disposal, discharge, dispersal,
leaching or migration or other movement on, into or through the Environment or
on, into, through, over or out of any property;

        "Relevant Entities" shall mean the Borrower and each Guarantor;

        "Remaining Term" has the meaning ascribed thereto in Section 3.4;

        "Remington Construction" means the "Construction" as defined in the
Remington Loan Agreement;

        "Remington Construction Contracts" means "Construction Contracts" as
defined in the Remington Loan Agreement;

        "Remington Development Agreement" has the meaning ascribed thereto in
the Remington Loan Agreement;

        "Remington Facilities" has the meaning ascribed thereto in the Remington
Loan Agreement;

        "Remington Facilities Completion Date" has the meaning ascribed thereto
in the Remington Loan Agreement;

        "Remington Guarantee and Indemnity" has the meaning ascribed thereto in
Section 5.1(j);

        "Remington Guarantor" means Remington Park, Inc., and its successors and
permitted assigns;

        "Remington Lands" means the lands legally described on Schedule B;

        "Remington Lease" means the lease agreement dated June 12, 1986 between
the Trustees of the Zoo Trust, as lessor, and Oklahoma Racing Associates
(a predecessor in interest of the Remington Guarantor), as lessee, as assigned
to the Remington Guarantor by agreement dated April 15, 1988, pursuant to which
the Borrower has leased the Remington Lands;

        "Remington Loan Agreement" means the loan agreement made as of July 22,
2005 among the Remington Guarantor, as borrower, the Lender, as lender, and the
Borrower, the Palm Meadows Guarantor and MEC, as guarantors, as the same may
hereafter be further amended or restated from time to time;

17

--------------------------------------------------------------------------------



        "Remington Loan OHRC Approval" means the OHRC Approval as defined in the
Remington Loan Agreement;

        "Remington Loan Zoo Consent" means the Zoo Consent as defined in the
Remington Loan Agreement;

        "Remington Property" means the Remington Guarantor's leasehold interest
in the Remington Lands, and all improvements (including without limitation the
Remington Facilities) now or hereafter located on the Remington Lands, together
with all tangible and intangible property of the Remington Guarantor now or
hereafter owned or leased by the Remington Guarantor in connection with the
Remington Lands or the improvements now or hereafter thereon;

        "Remington Repayment Commencement Date" shall have the meaning ascribed
thereto in the Remington Loan Agreement;

        "Remington Second Mortgage" shall have the meaning ascribed thereto in
Section 5.1(k);

        "Reportable Event" has the meaning given to that term under ERISA and
applicable regulations thereunder;

        "Request for Advance" means each request for an Advance under the Loan
to be submitted by the Borrower in a form acceptable to the Lender;

        "Safety Consent" shall mean any consent, approval, permit, licence,
Order, filing, authorization, exemption, registration, ratification, permission,
waived reporting requirement or waived notice requirement and any related
agreement or communication whatsoever issued, granted, given or otherwise made
available by or under the authority of any Governmental Authority regarding
health or safety matters or under any Safety Law;

        "Safety Law" shall mean any Applicable Legal Requirement designed to
provide safe or healthy conditions for the public or workers and to reduce
safety or health hazards for the public or workers and includes all Safety
Consents;

        "Securities" has the meaning ascribed thereto in Section 8.1(u)(ii);

        "Security" has the meaning ascribed thereto in Section 5.1;

        "Specified Loan Amount" means any time (i) prior to the Gulfstream
Repayment Commencement Date, the principal amount of One Hundred and Fifteen
Million Dollars ($115,000,000) and (ii) on and after the Gulfstream Repayment
Commencement Date, the aggregate principal amount of the Loan then outstanding
exclusive of the amount of capitalized interest at such time and any portion of
such principal amount representing deemed Advances on account of Costs as
reasonably determined by the Lender;

        "Subsequent Advance Date" means the date as defined in Section 4.2(a);

18

--------------------------------------------------------------------------------



        "Subsequent Advances" has the meaning ascribed thereto in Section 4.2;

        "Substitute Aventura Security" has the meaning ascribed thereto in
Section 5.2;

        "Substitute Meadows Security" has the meaning ascribed thereto in
Section 5.5;

        "Suitt Stipulated Lump Sum Construction Contract" means the stipulated
lump sum contract (AIA A101 - 1997 Edition), dated August 2004, between
Gulfstream Park Racing Association, Inc. and Suitt Construction Company, Inc.;

        "Taxes" has the meaning ascribed thereto in Section 3.12(a);

        "The Meadows FF&E" means the furniture, fixtures, equipment, machinery
and all process-related additions to the building to be constructed in
accordance with redevelopment of The Meadows Property referred to in the
definition of "Additional Financing";

        "The Meadows Guarantors" means, collectively, Washington Trotting, MEC
Pennsylvania and Mountain Laurel;

        "The Meadows Lands" means the lands of approximately 154 acres and
having a building area of approximately 200,000 square feet, in the Township of
North Strabane, County of Washington, Commonwealth of Pennsylvania, legally
described on Schedule F;

        "The Meadows Operating Lease" means the lease, dated April 5, 2001,
between The Meadows Owner (then known as Ladbroke Pennsylvania Racing, Inc.), as
lessor, and The Meadows Operators, as lessees, in respect of The Meadows
Property;

        "The Meadows Operators" means, collectively, Washington Trotting and
Mountain Laurel;

        "The Meadows Property" means The Meadows Lands, and all improvements now
or hereafter located on The Meadows Lands, together with all tangible and
intangible property of any of the Meadows Guarantors now or hereafter owned or
leased by any of The Meadows Guarantors in connection with The Meadows Lands or
the improvements now or hereafter thereon;

        "The Meadows Second Mortgage" has the meaning ascribed thereto in
Section 5.1(i)(i);

        "The Meadows Security" has the meaning ascribed thereto in Section 5.1;

        "The Meadows Title Policy" has the meaning ascribed thereto in
Section 4.1(s);

        "Third Party Senior Lender" has the meaning ascribed thereto in
Section 5.5;

        "Threat of Release" shall mean a reasonable likelihood of a Release that
may require action in order to prevent or mitigate damage to the Environment
that may result from Release;

19

--------------------------------------------------------------------------------



        "Title Company" has the meaning ascribed thereto in Section 4.1(r);

        "Title Policies" means, collectively, the Gulfstream/Aventura Title
Policy, The Meadows Title Policy and the Additional Title Policy;

        "Unmatured Event of Default" has the meaning ascribed thereto in
Section 9.1; and

        "Voluntary Pre-Payment Notice" has the meaning ascribed thereto in
Section 3.4; and

        "Zoo Trust" means the Oklahoma City Zoological Trust.

1.2   Time

        All references in this Agreement and each of the other Loan Documents to
a time of day shall mean Miami time, unless otherwise indicated.

1.3   Calculation of Interest and Fees

        All calculations of interest and fees under this Agreement and the other
Loan Documents for any period (a) shall include the first day of such period
and, provided that payment is received by Lender, as the case may be, by
11:00 a.m. on the due date for payment, shall exclude the last day of such
period and (b) shall be calculated on the basis of a year of 360 days for actual
days elapsed. At the written request of the Borrower, the Lender shall advise
the Borrower of the floating rate of the Interest Rate in effect from time to
time prior to the Gulfstream Facilities Completion Date.

1.4   Currency

        All dollar amounts expressed herein shall refer to the lawful currency
of the United States of America.

1.5   Governing Law

        This Agreement shall be in accordance with and governed by the laws of
the State of Florida and the laws of the United States of America applicable
therein, without reference to conflict of interest rules.

1.6   Inconsistencies

        In the event of any inconsistency or conflict between the terms of this
Agreement and the terms of any of the Security, the terms of this Agreement
shall govern.

1.7   Non-Business Days

        Whenever any payment to be made hereunder shall be stated to be due or
any action is required to be taken hereunder on a day which is not a Business
Day, such payments shall be made or such action shall be taken, as the case may
be, on the next succeeding Business Day and in the case of the payment of any
monetary amount, such extension of time shall in such case be included for the
purpose of computation of interest payable hereunder.

20

--------------------------------------------------------------------------------



1.8   Late Payments

        If any payment on a Business Day required to be made hereunder by the
Borrower is made after 11:00 a.m., such payment shall be deemed to have been
made on the next Business Day.

1.9   Accounting Terms

        All accounting terms not specifically defined herein shall be construed
in accordance with GAAP and, except as otherwise provided herein, all financial
data and statements submitted pursuant to this Agreement shall be prepared and
all financial calculations shall be made in accordance with such principles.

1.10 Interpretation Not Affected by Headings, Etc.

        The division of this Agreement into Articles, Sections, Subsections,
Paragraphs and Subparagraphs and the insertion of headings and an index are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement. The terms "this Loan Agreement", "this
Agreement", "hereof", "herein", and "hereunder" and similar expressions refer,
in respect of any period or action prior to the Closing Date, to the Original
Agreement, and in respect of a period or action on or after the Closing Date, to
this Amended and Restated Loan Agreement, and not to any particular Article,
Section, Subsection, Paragraph or Subparagraph or other portion hereof and
include any agreement or instrument supplementary or ancillary hereto.

1.11 Rules of Construction

        Words importing the singular number only shall include the plural and
vice versa. Words importing the use of any gender shall include all genders.
Words importing Persons shall include firms and corporations and vice versa. The
words "include", "includes" and "including" shall be deemed to be followed by
the phrase "without limitation". The word "will" shall be construed to have the
same meaning and effect as the word "shall". Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein (including this Agreement) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and permitted assigns, (c) unless otherwise expressly
stated, all references in these Provisions to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, these Provisions, but all such references elsewhere in this
Agreement shall be construed to refer to this Agreement apart from these
Provisions, (d) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (e) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

21

--------------------------------------------------------------------------------





1.12 Severability

        In the event that one or more of the provisions contained in this
Agreement shall be invalid, illegal or unenforceable in any respect under any
applicable law, the validity, legality or enforceability of the remaining
provisions hereof shall not be affected or impaired thereby; provided, however,
that if any provision contained herein which materially affects the ability of
the Borrower to perform its obligations hereunder and under the Security or
materially affects the validity, value or enforceability of this Agreement or
the Security shall be invalid, illegal or unenforceable, the Lender may, by
written notice to the Borrower, elect to terminate its obligation to make any
Advances hereunder. Each of the provisions of this Agreement is hereby declared
to be separate and distinct.

1.13 References to Remington Loan Agreement

        All terms defined in Section 1.1 by reference to the Remington Loan
Agreement shall have the respective meanings ascribed thereto in the Remington
Loan Agreement even if such agreement shall become null and void by reason of
the escrow agreement made as of the Closing Date among the parties thereto.

1.14 Schedules

        The following schedules are attached hereto and are incorporated in and
are deemed to be an integral part of this Agreement:

Schedule A:   Legal Description of the Aventura Lands Schedule B:   Legal
Description of the Remington Lands Schedule C:   Permitted Encumbrances
Schedule D:   Legal Description of the Palm Meadows Training Center Lands
Schedule E:   Legal Description of the Gulfstream Lands Schedule F:   Legal
Description of The Meadows Lands


ARTICLE 2
THE LOAN


2.1   Loan Amount

        Subject to the terms and conditions of this Agreement, the Lender agrees
to lend to the Borrower an amount equal to the Loan Amount (the "Loan"). The
Loan may be used solely for the purpose of financing the Construction Costs and
the Lender's Costs as herein contemplated and for no other purpose. Any Advances
made and subsequently repaid may not be reborrowed.

22

--------------------------------------------------------------------------------



2.2   Advances

        The Borrower shall be entitled to obtain Advances under the Loan upon
the following terms and conditions:

(a)the Borrower shall have given to the Lender notice of its intention to obtain
an Advance in accordance with the provisions of Section 4.1 or 4.2, as the case
may be;

(b)Advances shall not occur more often than twice per month and shall be in
amounts which are not less than Two Hundred and Fifty Thousand Dollars
($250,000) each, other than the last Advance, which may be for a lesser amount
and other than Holdback Advances, each of which shall be in an amount of not
less than One Hundred Thousand Dollars ($100,000);

(c)the total of all Advances made hereunder shall not exceed the principal
amount of One Hundred and Fifteen Million Dollars ($115,000,000) plus the Costs
in respect of which deemed Advances may be made pursuant to Section 3.10,
exclusive of any deemed Subsequent Advances pursuant to which interest accrued
and remaining unpaid prior to the Gulfstream Facilities Completion Date is
capitalized to constitute part of the Loan Amount in accordance with this
Agreement;

(d)the Borrower shall have satisfied, on or before the date of the First
Advance, the conditions set out in Section 4.1 and have complied with the
requirements of this Section;

(e)the Borrower shall have satisfied, on or before the date of any Subsequent
Advance, the conditions set out in Section 4.2 and shall have complied with the
requirements of this Section for each Subsequent Advance; and

(f)no Unmatured Event of Default or Event of Default shall have occurred and be
continuing; and

(g)no Advances shall be made subsequent to December 31, 2006.

2.3   Holdbacks

        Each Advance (other than a Holdback Advance) shall be subject to a
holdback by the Lender in an amount determined by the Lender, acting reasonably,
and taking into account Applicable Legal Requirements, the Construction
Contracts and any other construction contracts relating to the Reconstruction,
which holdbacks shall be advanced to the Borrower in accordance with the
provisions of Sections 2.2 and 2.4.

2.4   Holdback Advances

        Upon notification to the Lender by the Cost Consultant of the expiry of
all applicable lien periods that relate to the Reconstruction or any discrete
portion of the Reconstruction or any contract or subcontract relating to the
Reconstruction, the Borrower shall be entitled to obtain, as an Advance (herein
called a "Holdback Advance"), the amounts held back pursuant to Section 2.3 in
respect of such Reconstruction (or any discrete portion thereof or any contract
or subcontract relating thereto, as applicable) but only upon and in compliance
with the following terms and conditions:

23

--------------------------------------------------------------------------------



(a)the Borrower shall have delivered a Request for Advance at least five
Business Days prior to the date of the Holdback Advance which Request for
Advance shall reflect compliance with this Section 2.4 and shall otherwise be
complete and acceptable to the Lender;

(b)the Borrower shall, on or before the date of the Advance in question, have
satisfied the conditions set out in Section 4.2 and no Unmatured Event of
Default or Event of Default shall have occurred and be continuing;

(c)there shall not be any claims for Encumbrances (other than Permitted
Encumbrances) registered against title to the applicable Property nor shall the
Lender have received notice of any such claim and the Borrower shall have
delivered to the Lender statutory declarations or lien waivers, in form and
terms acceptable to the Lender, from all Persons entitled to payment pursuant to
the Construction Contract in question to the effect that, subject to receipt of
the holdback amounts in question, they have been fully paid for the work
completed to the date thereof and waiving any rights they may have against the
Lender in respect of non-payment for such work to date; and

(d)payment of a Holdback Advance shall only be made contemporaneously with the
payment of another Advance (a "regular Advance") other than another Holdback
Advance or a deemed Advance referred to in Section 3.10; provided that this
clause (d) shall not apply to any Holdback Advance to be made after the
completion of the Reconstruction.

2.5   Advance Payments

        The proceeds of all Advances shall be paid to the Borrower by way of
deposit into the Borrower's current account as specified to the Lender in
writing from time to time, provided that the Lender may, upon the direction of
the Borrower, pay all or part of such proceeds directly to a third party to the
extent of any Construction Costs owed to such party which are the subject of
such Advance. At its discretion, the Lender may make payment of all or part of
such proceeds directly to a third party where necessary in order to preserve the
priority of the Security. The Borrower acknowledges that all proceeds advanced
hereunder are subject to the terms hereof, including the restrictions set out in
Section 8.1(u).

2.6   Evidences of Advances

        The Lender shall maintain a book of account evidencing the indebtedness
of the Borrower resulting from each Advance made from time to time and the
amounts of principal, interest and other fees payable and paid, and the amount
of interest accrued in accordance with the terms hereof, from time to time
hereunder. In any legal action or proceeding in respect of this Agreement, the
entries made in such book shall be in the absence of manifest error conclusive
evidence of the amounts of the obligations of the Borrower therein recorded.

24

--------------------------------------------------------------------------------



2.7   Termination

        In addition to the rights of the Lender to terminate this Agreement
contained in Section 9.2, the Lender shall have the right to terminate this
Agreement and shall, upon such termination, be under no further obligation to
make any Advances pursuant hereto, in the event that the First Advance has not
occurred on or prior to December 31, 2004, whether due to the failure of the
Borrower to request the First Advance, to satisfy the conditions set out in
Section 4.1 in connection with a request from the Borrower for an Advance, or
otherwise, unless the failure for which is solely attributable to the Lender or
its consultants.

2.8   Term

        Unless otherwise accelerated pursuant to the Loan Documents
(as hereinafter defined), the Loan shall mature on the date on the tenth
anniversary date of the Gulfstream Facilities Completion Date (the "Gulfstream
Maturity Date").

2.9   Cost Consultant

        In connection with the transactions contemplated hereunder and under the
other Loan Documents, the Lender shall have the right (but not the duty) to
employ such consultants (hereinafter a "Cost Consultant"), as it may deem
appropriate from time to time, to (a) review and make recommendations regarding
the work to be performed pursuant to the Construction Contracts, (b) inspect the
Gulfstream Property from time to time to ensure that the Gulfstream Facilities
are being duly reconstructed in accordance with the Construction Contracts and
the Loan Documents, (c) review and make recommendations regarding any elements
of a request for disbursement, (d) obtain information and documentation
respecting the reconstruction of the Gulfstream Facilities, attend meetings
respecting the reconstruction of the Gulfstream Facilities and formulate reports
for the Lender pertaining to the reconstruction of the Gulfstream Facilities and
(e) perform such other construction-related services with respect to the
Gulfstream Property as the Lender from time to time may require, all solely on
behalf of the Lender. The reasonable costs and disbursements of such consultants
shall be paid by the Borrower upon demand from the Lender, which demand shall be
accompanied by an invoice from the Cost Consultant or the Lender. Neither the
Lender nor any Cost Consultant shall be deemed to have assumed any
responsibility to, or be liable to, the Borrower or any Guarantor with respect
to any actions taken or omitted by the Lender or such consultants pursuant to
this Section. The Borrower shall be entitled to receive, at its expense, copies
of all reports of the Cost Consultant, but shall not be entitled to rely on any
statements or actions of the Cost Consultant or any of the Lender's other
consultants. Neither the Cost Consultant nor any other consultant retained by
the Lender shall have the power or authority to grant any consents or approvals
or bind the Lender in any manner, absent written confirmation from the Lender of
the accuracy of the information conveyed by such consultant to the Borrower. Any
action or determination referred to hereunder as being taken by the Cost
Consultant may, at the Lender's election in its sole and absolute discretion,
instead be taken by the Lender. In the event that at any time there shall be no
Cost Consultant in place, then all actions or determinations herein specified to
be taken or made by the Cost Consultant shall be taken or made by the Lender.

25

--------------------------------------------------------------------------------




ARTICLE 3
PAYMENTS AND INTEREST


3.1   Repayment

        Principal and interest (including capitalized interest) in respect of
the Loan shall, subject to the repayment deferral contemplated below, be payable
monthly in advance in 12 equal blended monthly instalments per annum of
principal and interest (except as otherwise herein provided, based on a 25-year
amortization commencing on the Gulfstream Facilities Completion Date) without
demand from and after the Gulfstream Repayment Commencement Date.

        Without limiting the generality of Sections 3.4 and 9.2, payment of
principal and interest payable under this Agreement by the Borrower shall
commence without demand on January 1, 2007 (the "Gulfstream Repayment
Commencement Date").

        The Borrower shall make all payments due hereunder by payments to the
Lender at a bank account specified by the Lender from time to time.

        On the Gulfstream Maturity Date, the Borrower shall pay to the Lender
the entire amount then owing under the Loan (including without duplication, all
accrued and unpaid interest, fees and other amounts owing), and the Gulfstream
Unamortized Amount (including any interest accrued and added to principal) as of
such date.

3.2   Limitation on Prepayment

        The Borrower shall have no right to pre-pay or otherwise repay the
amounts owing under this Agreement except in accordance with the provisions of
Section 3.4.

3.3   [Intentionally Blank]

3.4   Prepayment

        The Borrower shall have the right to pre-pay the Loan, provided that:
(i) the Borrower pays the principal amount of the Loan then outstanding
(together with, but without limitation, all accrued and unpaid interest, fees
and other Indebtedness owing, (including any interest capitalized and added to
the principal) as of such date) (the "Pre-Payment Amount") together with the
Pre-Payment Make-Whole Amount; and (ii) the Borrower cancels any undrawn portion
of the Loan. Notice of such voluntary pre-payment (a "Pre-Payment Notice") shall
be given by the Borrower (which notice shall be irrevocable when given) to the
Lender not later than 30 Business Days prior to the date of such pre-payment,
specifying the date of such pre-payment (the "Pre-Payment Date").

26

--------------------------------------------------------------------------------



        The "Pre-Payment Make-Whole Amount" is the amount that, if invested by
the Lender on the Pre-Payment Date for a term equal to the time period from the
Pre-Payment Date to the Gulfstream Maturity Date at a rate equal to the
U.S. Government Treasury Yield plus 150 basis points as of the Pre-Payment Date,
would yield an amount necessary to provide the Lender with a yield on the
Specified Loan Amount such that the aggregate of the Pre-Payment Make-Whole
Amount paid and the earned income would equal the interest that the Lender would
have received under the Loan from the Pre-Payment Date to the Gulfstream
Maturity Date. For the purposes hereof, "U.S. Government Treasury Yield" means a
rate of interest per annum equal to the weekly average yield to maturity of
United States Treasury Notes that have a constant maturity that corresponds to
the remaining term to maturity of the Loan as of the Pre-Payment Date,
calculated to the nearest 1/12th of a year (the "Remaining Term"). The Treasury
Yield will be determined as of the third Business Day immediately preceding the
Pre-Payment Date. The weekly average yields of United States Treasury Notes will
be determined by reference to the most recent statistical release published by
the Federal Reserve Bank of New York and designated "H.15(519) Selected Interest
Rates" or any successor release (the "H.15 Statistical Release"). If the
H.15 Statistical Release sets forth a weekly average yield for United States
Treasury Notes having a constant maturity that is the same as the Remaining
Term, then the Treasury Yield will be equal to such weekly average yield. In all
other cases, the Treasury Yield will be calculated by interpolation, on a
straight-line basis, between the weekly average yields on the United States
Treasury Notes that have a constant maturity closest to and greater than the
remaining term and the United States Treasury Notes that have a constant
maturity closest to and less than the Remaining Term (in each case as set forth
in the H.15 Statistical Release). Any weekly average yields so calculated by
interpolation will be rounded to the nearest 1/100th of 1%, with any figure of
1/200 of 1% or above being rounded upward. If weekly average yields for
United States Treasury Notes are not available in the H.15 Statistical Release
or otherwise, then the Treasury Yield will be calculated by interpolation of
comparable rates selected by the Independent Investment Banker. For purposes of
this Section 3.4, "Independent Investment Banker" means a primary United States
Government securities dealer appointed by the Lender after consultation with the
Borrower.

        On receipt of full payment of the Pre-Payment Amount plus the
Pre-Payment Make-Whole Amount (plus all costs incurred by the Lender in
connection with such pre-payment), which amounts will be paid together by the
Borrower on the date set forth in the Pre-Payment Notice (which date will be no
less than 15 days and no more than 30 days after the date on which the Lender
receives the Pre-Payment Notice), the Lender will promptly execute and deliver
(or cause the Administrative Agent to execute and deliver) a full release and
discharge of the Security held by them with respect to the transactions and
obligations contemplated herein and complete or authorize discharges of all
security filings made in respect of same, but in no event shall such release
operate as a release of any indemnities which are stated to survive a
termination and/or release of any such security or obligations.

3.5   Interest

        All Advances, including accrued and unpaid interest, fees, expenses and
Lender's Costs, shall bear interest, before and after default, at the Interest
Rate, with interest on overdue interest at the rate as was applicable
immediately prior to any arrears.

        Interest shall accrue daily, be calculated in accordance with
Section 1.3 and be due and payable in accordance with Section 3.1; provided,
however, that: (a) any interest payable in respect of the Loan accruing prior to
the Gulfstream Repayment Commencement Date shall be capitalized and added to the
then outstanding principal amount of the Loan on each Interest Date, in which
event the interest amount so capitalized shall be treated as principal for all
purposes; and (b) any interest accruing from and including the Gulfstream
Repayment Commencement Date shall accrue daily, be calculated in accordance with
Section 1.3, be compounded semi-annually and be due and payable commencing on
the Gulfstream Repayment Commencement Date, in accordance with the terms set out
in Section 3.1.

27

--------------------------------------------------------------------------------



3.6   Unwinding Costs

        The Borrower shall, from time to time, indemnify the Lender and hold it
harmless from and against any and all costs, losses, liabilities or expenses,
including losses of profits, whether on account of interest paid by the Lender
to lenders of funds borrowed by it or depositors of funds deposited with it to
make or maintain any Advance which it may suffer or incur as a result of any
failure by the Borrower to borrow any funds after requesting an Advance (except
where such failure is the result of the refusal of the Lender to make such funds
available where the Borrower is otherwise entitled to borrow such funds
hereunder). The obligations of the Borrower under this Section 3.6 shall survive
the payment and performance of the Indebtedness, liabilities and obligations of
the Borrower under, and the termination and release by the Lender of, this
Agreement and the other Loan Documents.

3.7   Application of Expropriation Proceeds

        Upon the lawful expropriation or condemnation of the whole or any
portion of any of the Properties, the proceeds of such expropriation or
condemnation, after deducting amounts required to satisfy the interests of
Permitted Encumbrances, up to but not exceeding the amount of the Loan
outstanding at the time of the expropriation or condemnation shall be paid
immediately over to the Lender, which shall not be considered a pre-payment. The
proceeds of such expropriation or condemnation may be applied by the Lender in
repayment of the principal amount of the Loan then outstanding (without payment
of a Pre-Payment Make Whole Amount or otherwise cancelling any undrawn portion
of the Loan) in accordance with the provisions hereof.

3.8   Interest on Fees and Other Charges

        All fees and other charges or amounts outstanding after demand,
maturity, default or judgment owing to the Lender shall bear interest at a rate
per annum equal to the Interest Rate. Such interest shall be determined daily,
payable on demand and compounded monthly in arrears on the last day of each
calendar month.

3.9   [Intentionally Blank]

3.10 Costs, Expenses, Etc.

        The Borrower agrees that all Costs incurred by the Lender, including in
connection with the preparation, execution, delivery and amendment of this
Agreement, the Security, any other Loan Documents and/or the Lender's due
diligence, including legal, accounting, environmental and other professional
fees and expenses, shall be for the account of the Borrower, and (a) provided
that there has not occurred an Event of Default or Unmatured Event of Default
which is continuing, and provided that such amounts are incurred prior to the
Gulfstream Facilities Completion Date, shall be deemed for all purposes to have
been paid through deemed Advances by the Lender to Borrower under this Agreement
and (b) provided that such amounts are incurred on and after the Gulfstream
Facilities Completion Date or prior to such date if an Event of Default has
occurred and is continuing, shall be paid by the Borrower to the Lender promptly
following receipt of an invoice therefor. The Borrower further agrees to
promptly pay following receipt of an invoice therefore all such reasonable Costs
incurred by the Lender, and all such Costs incurred by the Lender in connection
with the underwriting, approval, documentation, modification, workout,
collection or enforcement of the Loan or any of the Loan Documents
(as applicable), including, without limitation, all fees and expenses, including
attorneys' fees and expenses incurred by the Lender in the interpretation and
enforcement of its rights hereunder and under the other Loan Documents,
including the interpretation and enforcement of any of the Construction
Contracts by the Lender, and all such Costs shall be included as additional
indebtedness bearing interest at the Interest Rate set forth hereunder and in
the Gulfstream Note until paid. For the purposes hereof, "Costs" means all
reasonable expenditures and expenses which may be paid or incurred by or on
behalf of the Lender, including repair costs, payments to remove or protect
against liens, attorneys' (primary and local) and legal fees and costs
(including, but not limited to, all appellate level and post-judgment
proceedings), receivers' fees, appraisers' fees, engineers' fees, accountants'
fees, independent consultants' fees (including environmental and insurance
consultants), all reasonable costs and expenses incurred in connection with any
of the foregoing, the Lender's out-of-pocket costs and expenses related to any
audit or inspection of the Properties, outlays for documentary and expert
evidence, stenographers' charges, documentary transfer and stamp taxes,
intangible taxes, escrow fees, publication costs, and costs (which may be
estimates as to items to be expended after entry of an order or judgment) for
procuring all such abstracts of title, title searches and examination, title
insurance policies, and similar data and assurances with respect to title as the
Lender may deem reasonably necessary either to prosecute any action or to
evidence to bidders at any sale of any collateral the true condition of the
title to, or the value of, such collateral. "Costs" shall also include the
reasonable fees and expenses of any of the Lender's consultants retained by the
Lender pursuant to the terms of this Agreement. Following the Gulfstream
Facilities Completion Date, in the event that the Borrower shall at any time
fail to remit payments of any such Costs to the Lender within 30 days of the
Lender's delivery of an invoice therefor, then the Lender reserves the right, at
any time(s) in the future, to require the Borrower to deposit with the Lender an
amount of cash equal to the estimated Costs to be incurred by the Lender
(a "Cost Retainer") on account of any pending matter which may result in Costs
being incurred by the Lender which the Borrower is responsible to pay to the
Lender hereunder. In such an event, the Lender shall have the right to require a
Cost Retainer prior to being obligated to take any action required of the Lender
under the Loan Documents. Upon written request from the Borrower, the Lender
shall provide to the Borrower an accounting as to the receipt and expenditure of
each Cost Retainer delivered to the Borrower.

28

--------------------------------------------------------------------------------



3.11 Maximum Interest Rate

        Notwithstanding anything to the contrary contained herein in the event
that the Interest Rate exceeds the maximum rate of interest allowed by
applicable law, as amended from time to time, in any interest period during the
term of the Loan, only the maximum rate of interest allowed shall then be
charged but thereafter in any interest period or periods during which the rate
is less than the maximum rate allowed by applicable law, as amended from time to
time, the Interest Rate shall be increased so that the Lender may collect
interest in such amount as may have been charged pursuant to the terms of the
Gulfstream Note, but which was not charged because of the limitation imposed by
law. It is the intent of the parties hereto that in no event shall the amount of
interest due or payment in the nature of interest payable hereunder exceed the
maximum rate of interest allowed by applicable law, as amended from time to
time, and in the event any such payment is paid by the Borrower or received by
the Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the Lender, in writing, that the Borrower
elects to have such excess sum returned to it forthwith. The Lender may, in
determining the maximum rate of interest allowed under applicable law, as
amended from time to time, take advantage of: (i) the rate of interest permitted
by Section 655.56, Florida Statutes, by reason of both Section 687.12 Florida
Statutes ("Interest rates; parity among licensed lenders or creditors") and
12 United States Code, Sections 85 and 86, and (ii) any other law, rule, or
regulation in effect from time to time, available to the Lender which exempts
the Lender from any limit upon the rate of interest it may charge or grants to
Lender the right to charge a higher rate of interest than that allowed by
Florida Statutes, Chapter 687.

29

--------------------------------------------------------------------------------



3.12 Payments Free of Withholding Taxes

(a)All payments required to be made by the Borrower hereunder shall be made to
the Lender free and clear of and without deduction for any and all present and
future taxes (other than income taxes payable by the Lender), withholdings,
levies, duties and other governmental charges ("Taxes") with the exception of
any Taxes payable by reason of the Lender or any Permitted Lender Assignee being
a non-resident of the United States of America. Upon request by the Lender, the
Borrower shall furnish to the Lender a receipt for any Taxes paid by the
Borrower pursuant to this Section 3.12 or, if no Taxes are payable with respect
to any payment required to be made by the Borrower hereunder, either a
certificate from each appropriate taxing authority or an opinion of counsel
acceptable to the Lender, in either case stating that such payment is exempt
from or not subject to Taxes. If any Taxes are paid or payable by the Lender,
other than Taxes which were payable solely by reason of the Lender becoming a
non-resident of the United States of America or the assignment by the Lender, at
a time when no demand had been made by the Lender hereunder or, if demand has
been made, the time period within which the Borrower must respond to such demand
has not expired, of any of its rights hereunder or under the Security to a
Person that was a non-resident of the United States of America, the Borrower
will, upon demand by the Lender, and whether or not such Taxes shall be
correctly or legally asserted, indemnify the Lender for such payments, together
with any interest, penalties and expenses in connection therewith plus interest
thereon at the applicable rate under the Loan, as the case may be (calculated as
if such payments constituted overdue amounts of principal as of the date of
making such payments). In the event that any such Taxes paid by the Lender and
reimbursed by the Borrower are incorrectly or illegally asserted, the Lender
shall, at the request and expense of the Borrower, cooperate with the Borrower
in order to enable the Borrower to obtain a payment of such Taxes. The
obligations of the Borrower under this Section 3.12 shall survive the payment
and performance of the Indebtedness, liabilities and obligations of the Borrower
under, and the termination and release by the Lender of, this Agreement and the
other Loan Documents.

30

--------------------------------------------------------------------------------







(b)The Lender shall indemnify and save the Borrower harmless from and against
any Loss arising by reason of the Lender or any Permitted Lender Assignee being
a non-resident of the United States of America, including, without limitation,
the loss of any deductions or credits in respect of Taxes relating to interest
paid pursuant to this Agreement.

3.13 Concurrent Exercise of Prepayment Rights

        Notwithstanding anything to the contrary in Section 3.4, the parties
agree that, in the event the Remington Loan Agreement shall be in effect, it is
a condition to the exercise by the Borrower of its prepayment rights under
Section 3.4 that the Remington Guarantor exercise its prepayment rights under
Section 3.4 of the Remington Loan Agreement concurrently and that any amounts
payable hereunder and thereunder as a result of such concurrent exercise of
prepayment rights are due and payable, and are paid, on the same day.


ARTICLE 4
ADVANCES UNDER THE LOAN


4.1   First Advance

        The Borrower shall be entitled to obtain the first Advance (herein
called the "First Advance") under the Loan upon, and only in compliance with the
following terms and upon satisfaction of the following conditions, all in form
and substance satisfactory to the Lender in its sole discretion:

(a)the First Advance shall occur upon a date (herein called the "First Advance
Date") determined by the Borrower, provided that the Borrower shall have
delivered to the Lender a complete and accurate Request for Advance, which
Request for Advance shall reflect compliance by the Borrower with the provisions
of this Section 4.1 and, among other things, shall contain the certificate of a
senior officer of the Borrower which shall:

(i)certify as to the aggregate amount of Construction Costs paid or incurred and
payable by the Borrower at the date thereof which are the subject of the Request
for Advance in question;

(ii)show any construction lien holdback;

(iii)certify that all such Construction Costs are in accordance with the budget
and Plans and that the amount remaining to be advanced under the Loan for the
Reconstruction is not less than the remaining Construction Costs that will be
required to achieve completion of the Reconstruction; and

(iv)certify that, to the best of such Person's knowledge, all construction to
the date of the certificate is in material compliance with municipal by-laws,
all other governmental requirements, the issued building permits and the Plans,
and that there are no material infractions in respect thereof whatsoever.

31

--------------------------------------------------------------------------------





Such certificate, as part of the Request for Advance, shall be supported by
evidence satisfactory to the Lender, acting reasonably, and, if requested by the
Lender, shall be accompanied by receipts, invoices, where available and where
such costs have not yet been paid, or other satisfactory evidence for the
payment of all Construction Costs forming part of the Advance requested, which
shall be verified by and acceptable to the Lender. In addition, the Request for
Advance shall be accompanied by: (a) copies of all lien waivers or releases for
all lienable work performed on the Gulfstream Property and paid for with the
proceeds of the prior disbursement or otherwise (all such waivers or releases to
be in such form as is reasonably required by Lender), (b) copies of all
contractor's affidavits as to payment of work to the date and the Borrower's
affidavit as to such work as is not covered by the Construction Contracts, each
together with supporting documentation evidencing to the Lender's satisfaction
payment of all Construction Costs to date and funded under the Loan, (c) a
report in form and content satisfactory to the Lender from the Cost Consultant,
and (d) such other documents supporting the Request for Advance as the Lender
may reasonably request;

(b)the First Advance shall include an amount equal to the Lender's Pre-Advance
Expenses (as determined by the Lender), and the cash portion of such First
Advance shall be in an amount which does not exceed the value of the work in
place for the Reconstruction, as determined by the Cost Consultant, provided
that the amount remaining to be advanced under the Loan for the Reconstruction
shall never be less than the remaining Construction Costs that will be required
to achieve completion of the Reconstruction, as estimated by the Cost
Consultant;

(c)the Borrower shall have made available to the Lender true copies, where
available, or otherwise photocopies of all Construction Contracts;

(d)the Borrower shall have delivered to the Lender: (i) an acknowledgement from
Suitt Construction Company, Inc. concerning the status of the Suitt Stipulated
Lump Sum Construction Contract; and (ii) an acknowledgement from Vecellio
Group, Inc. concerning the status of the Ranger Stipulated Lump Sum Construction
Contract, in each case in form and substance satisfactory to the Lender;

(e)the Borrower and The Meadows Guarantors shall have made available to the
Lender certified copies of their incorporating documents and shall have
delivered to the Lender incumbency certificates with respect to the officers of
the Borrower and the Guarantors signing this Agreement and the Security;

(f)the Borrower and The Meadows Guarantors shall have delivered to the Lender
resolutions authorizing the Loan and any documents to be provided pursuant to
the provisions hereof, and all documents evidencing any necessary corporate
action of the Borrower and The Meadows Guarantors certified by appropriate
officers thereof;

32

--------------------------------------------------------------------------------



(g)the representations and warranties set forth in Article 6 shall be true and
accurate in all respects as of the date of the First Advance, and the Borrower
and The Meadows Guarantors shall have delivered to the Lender a certificate of
senior officers of each of the Borrower and The Meadows Guarantors to the
foregoing effect;

(h)the Borrower and The Meadows Guarantors shall have made available to the
Lender true copies of all of the Material Agreements then in existence, all of
which shall be satisfactory to the Lender and its counsel, acting reasonably;

(i)the Lender shall have received the Original Security, all in form and
substance satisfactory to the Lender, and all action required by the Borrower
and The Meadows Guarantors to fully perfect and maintain such Original Security
of and upon the assets of the Borrower and The Meadows Guarantors to which it
applies shall have been successfully completed, including completion of all
security filings under UCC and real property registrations;

(j)the Borrower shall have delivered to the Lender a certificate of the Borrower
in a form satisfactory to the Lender certifying the good standing of the
Borrower (and any other entities controlled by or otherwise affiliated with the
Borrower) under, and the validity and currency in force of, all Permitted
Encumbrances and Material Agreements;

(k)the Lender shall be satisfied, acting reasonably, with the budget for the
Reconstruction;

(l)the Cost Consultant shall have performed an inspection of the Reconstruction
and reported to the Lender that the amount of work in place and the cost to
complete in respect of the Reconstruction do not exceed an aggregate of One
Hundred and Fifteen Million Dollars ($115,000,000);

(m)the Borrower shall have made available to the Lender tax certificates in
respect of each of the Gulfstream/Aventura Properties, and The Meadows
Guarantors shall have made available to the Lender tax certificates in respect
of The Meadows Property, in each case evidencing that all municipal taxes due in
respect thereof up to the date of the First Advance have been paid in full;

(n)no litigation, regulatory or other proceeding shall have been commenced
seeking to restrict the Borrower and/or the Guarantors from completing the
transactions contemplated hereby;

(o)without derogating from the Borrower's representations, warranties and
covenants herein and under the Loan Documents, the Lender shall be satisfied
with: (i) its due diligence review of the Gulfstream/Aventura Properties,
including with respect to environmental reports and ability to rely upon such
reports, environmental and other approvals, title to properties and assets and
legal matters; and (ii) its assessment of all environmental conditions relating
to the Gulfstream/Aventura Properties and actual or potential environmental
liabilities of the Borrower and its subsidiaries, including any appropriate
insurance;

33

--------------------------------------------------------------------------------



(p)in the opinion of the Lender, no Material Adverse Change shall have occurred;

(q)the Borrower shall have made available to the Lender copies of paid-up
policies evidencing the insurance to be maintained by the Borrower and/or any of
The Meadows Guarantors pursuant to Section 7.1(r);

(r)the Lender shall have received a title insurance commitment, in from and
substance satisfactory to the Lender, committing the title insurer to issue a
lender's title insurance policy (the "Gulfstream/Aventura Title Policy"), in an
amount to be determined by the Lender, acting reasonably, from Fidelity National
Title Insurance Company of New York (or any other title company acceptable to
the Lender) (the "Title Company"), insuring the Borrower's fee ownership of the
Gulfstream/Aventura Properties, the adequacy of the legal descriptions of the
Gulfstream/Aventura Properties, the marketability of title and that the
Gulfstream/Aventura Mortgage is a valid first priority Encumbrances on the
Gulfstream/Aventura Properties, free and clear of Encumbrances other than the
Permitted Encumbrances and exceptions to title approved in writing by the
Lender, the validity and effectiveness of any such Encumbrances on the exercise
by the Lender of its rights and remedies upon the occurrence of an Event of
Default under this Agreement, together with an endorsement to the Lender's title
insurance policy to confirm that the title insurance will continue to be
effective following the platting of any of the Properties. The
Gulfstream/Aventura Title Policy shall also contain any endorsements required by
the Lender;

(s)the Lender shall have received a title insurance commitment, in form and
substance satisfactory to the Lender, committing the title insurer to issue a
lender's title insurance policy ("The Meadows Title Policy"), in an amount to be
determined by the Lender, acting reasonably, from the Title Company, insuring
The Meadows Owner's fee ownership of The Meadows Property, the adequacy of the
legal descriptions of The Meadows Property, the marketability of title and that
The Meadows Second Mortgage is a valid second priority Encumbrance on The
Meadows Property, free and clear of Encumbrances and encumbrances other than the
Permitted Encumbrances and exceptions to title approved in writing by the
Lender, the validity and effectiveness of any such Encumbrance on the exercise
by the Lender of its rights and remedies upon the occurrence of an Event of
Default under the Meadows Guarantee and Indemnity. The title policy shall also
contain any endorsements required by the Lender;

(t)the Borrower shall also have made available to the Lender:

(A)surveys with respect to the Gulfstream/Aventura Properties certified by
independent, duly qualified, Florida Land Surveyors, satisfactory in substance
and form to the Lender and the Lender's Florida Agent; and

34

--------------------------------------------------------------------------------



(B)surveys with respect to The Meadows Property certified by independent, duly
qualified, Pennsylvania Land Surveyors, satisfactory in substance and form to
the Lender and the Lender's Pennsylvania Agent;

all of which surveys shall evidence no title defects other than Permitted
Encumbrances;

(u)the Borrower shall have delivered to the Lender certificates of the Architect
or a professional engineer responsible for the design of the Reconstruction in
substance and form satisfactory to the Lender and to the counsel for the Lender
(acting reasonably) to the effect that:

(i)such Architect or professional engineer, as the case may be, is responsible
for the preparation of the plans and specifications for the Reconstruction and
the supervision of the Reconstruction in accordance with such plans and
specifications;

(ii)the plans and specifications have been approved by all authorities having
jurisdiction and the Reconstruction has been constructed to date substantially
in accordance with such plans and specifications; and

(iii)all permits, licences or other evidence of authorization required for such
Reconstruction to date have been obtained;

(v)the Reconstruction, to the extent constructed to date, complies in all
material respects with all applicable zoning and building by-laws and
regulations;

(w)the Lender shall be satisfied with the zoning and other by-law and regulatory
requirements for the Reconstruction;

(x)the Borrower shall have delivered to the Lender an opinion of the Borrower's
and Guarantor's Florida Agent addressed to the Lender, the Lender's Counsel and
the Lender's Florida Agent, in form, scope and substance satisfactory to the
Lender and its counsel, acting reasonably;

(y)the Lender shall have received an opinion of the Lender's Florida Agent,
addressed to the Lender, in form, scope and substance satisfactory to the
Lender;

(z)the Borrower shall have delivered to the Lender an opinion of the Borrower's
and Guarantors' Pennsylvania Agent, addressed to the Lender, the Lender's
Counsel and the Lender's Pennsylvania Agent, in form, scope and substance
satisfactory to the Lender and its counsel, acting reasonably;

(aa)the Lender shall have received an opinion of the Lender's Pennsylvania
Agent, addressed to the Lender, in form, scope and substance satisfactory to the
Lender;

35

--------------------------------------------------------------------------------



(bb)all proceedings to be taken in connection with the transactions contemplated
by this Agreement in connection with the First Advance, and all documents
incident thereto, shall be reasonably satisfactory in form and substance to the
Lender, and the Borrower shall have provided to or made available to the Lender
copies of all documents which the Lender may reasonably request in connection
with the First Advance, said transactions and copies of the records of all
corporate proceedings in connection therewith in form and substance reasonably
satisfactory to the Lender;

(cc)the Borrower shall, prior to such Advance and, in accordance with
Section 7.1(l), have funded at its own cost and expense, any cost overruns which
have been identified by the Cost Consultant;

(dd)the Borrower shall have delivered to the Lender a fully executed amendment
to the credit facility between Bank of Montreal and MEC that makes all changes
necessary to permit the transactions contemplated by this Agreement, including
without limitation, the elimination of the existing negative pledge in favor of
the Bank of Montreal over The Meadows Properties; and

(ee)no Event of Default or Unmatured Event of Default shall have occurred and be
continuing or will result from the making of the First Advance.

4.2   Subsequent Advances

        The Borrower shall be entitled to obtain subsequent advances of funds
(herein called "Subsequent Advances") under the Loan, upon the following terms
and conditions:

(a)except with respect to Advances deemed to be made hereunder, Subsequent
Advances shall occur not more frequently than twice a month, upon a date (herein
called a "Subsequent Advance Date") determined by the Borrower by way of written
notice to the Lender in the form of a Request for Advance given at least five
(5) Business Days prior to the Subsequent Advance Date in question, which
Request for Advance shall reflect compliance with this Section 4.2 and, in
particular, shall contain the same form of officer's certificate and supporting
documentation as is required for a Request for Advance pursuant to
Section 4.1(a) and shall otherwise be complete and acceptable to the Lender,
acting reasonably;

(b)the amount of any Subsequent Advance shall be in an amount which, together
with the aggregate of all previous Advances for the Reconstruction, does not
exceed the value of the work in place for the Reconstruction, as determined by
the Cost Consultant, provided that the amount remaining to be advanced under the
Loan for the Reconstruction shall never be less than the remaining Construction
Costs that will be required to achieve completion of the Reconstruction, as
estimated by the Cost Consultant;

(c)insofar only as any agreement granting additional security that was not in
place at the time of the giving of a previous opinion under Section 4.1
or 4.2(n)(xii) or this Section is given in favour of the Lender, the Lender
shall have. received updated opinions in form, substance and scope satisfactory
to the Lender and its counsel to the same effect as the opinions delivered
pursuant to Section 4.1 and, in addition, as to Subsequent Advances made after
the Closing Date, 4.2(n)(xii)

36

--------------------------------------------------------------------------------



(d)if so requested, the Lender shall have received an opinion from counsel to
the Borrower and/or the Guarantors in form, substance and scope satisfactory to
the Lender and its counsel confirming the effectiveness, perfection and priority
of the Security;

(e)the Borrower shall, prior to such Advance and in accordance with
Section 7.1(i), have funded at its own cost and expense any cost overruns which
have been identified by the Lender or the Cost Consultant;

(f)the Lender shall have received from the Cost Consultant a report satisfactory
to the Lender as to the progress of the Reconstruction as of the Subsequent
Advance Date in question;

(g)Subsections 4.1(c), (h), (n), (v) and (w) shall have been satisfied and shall
continue to be true and accurate and in full force and effect as of the
Subsequent Advance Date in question;

(h)the representations and warranties set forth in Article 6 shall be true and
accurate in all respects as of the date of the Subsequent Advance (except as
such representations and warranties may be updated or otherwise modified to
reflect any changes consented to in writing by the Lender), and the Borrower and
the Guarantors shall have delivered to the Lender a certificate of senior
officers of each of the Borrower and the Guarantors, without personal liability,
to the foregoing effect;

(i)from and after the completion of construction of the Gulfstream Facilities,
the Lender will not be required to make any Subsequent Advances, other than
Holdback Advances;

(j)the final Advance for sums due on the Construction Contracts shall be made
following completion of the work contemplated thereby to the satisfaction of the
Lender and the Cost Consultant and the furnishing of the following documents to
the Lender and the Cost Consultant: (i) all required affidavits from the
contractor under the applicable Construction Contracts and the Borrower, (ii) a
certificate from the Architect certifying that the applicable work was completed
in accordance with the Plans, (iii) final releases or lien waivers, which may be
subject to payment of a specific amount as provided in
Section 713.20(3), Florida Statutes, from all applicable contractors and other
lienors (including, without limitation, the lien rights of the construction
contractor), which releases or waivers must be acceptable to the Lender and the
Title Company; provided, however, that the Borrower shall obtain and deliver to
the Lender a final unqualified lien waiver from each such party at the time of
payment of such specific amount to such party, (iv) a certificate from the Cost
Consultant certifying that the applicable work has been completed in accordance
with the Plans (including completion of the final punch list items, which punch
list shall be prepared by or on behalf of the Borrower and approved by the Cost
Consultant in its discretion), that all Governmental Rules in respect of the
Reconstruction have been satisfied and that direct connection has been made for
all utility services to the Gulfstream Property, (v) a certificate of occupancy
for the Reconstruction, any required approval by the Board of Fire Underwriters
or its equivalent having jurisdiction over the Gulfstream Property, and any
other approval required by any Governmental Authority to the extent that any
such approval is a condition to the lawful use and occupancy of the Gulfstream
Property and the opening of same to the public, (vi) a final certified
"as-built" survey of the Gulfstream Property satisfactory to the Lender and the
Cost Consultant, and (vii) the final endorsement to the Title Insurance Policy,
reflecting no exceptions from coverage except the Permitted Encumbrances;

37

--------------------------------------------------------------------------------



(k)an endorsement to each Title Policy (or if any Title Policy is not then
issued, a commitment from the Title Company to issue such endorsement) shall
have been delivered to the Lender, increasing the amount of coverage to include
the amount of the Advance then requested, which endorsement shall show no
exceptions to title other than the Permitted Encumbrances;

(l)no Event of Default or Unmatured Event of Default shall have occurred and be
continuing or will result from the making of the Subsequent Advance;

(m)in the opinion of the Lender, no Material Adverse Charge shall have occurred
since the date of the immediately preceding Advance; and

(n)as to the first Subsequent Advance made on or after the Closing Date:

(i)[Intentionally Blank];

(ii)the Borrower, the Guarantors and MEC shall have made available to the Lender
certified copies of their incorporating documents and shall have delivered to
the Lender incumbency certificates with respect to the officers of the Borrower,
the Guarantors and MEC signing this Agreement and the Additional Security;

(iii)the Borrower, the Guarantors and MEC shall have delivered to the Lender
resolutions authorizing the execution, delivery and performance of this
Agreement and the Additional Security and any documents to be provided pursuant
to the provisions hereof, and all documents evidencing any necessary corporate
action of the Borrower, the Guarantors and MEC certified by appropriate officers
thereof;

(iv)the Borrower and the Guarantors shall have made available to the Lender true
copies of all of the Material Agreements (other than those delivered pursuant to
Section 4.1(h)), together with the consents and acknowledgements of all parties
thereto required by the terms of such Material Agreements (other than the
Borrower or the Guarantors, as applicable), to the grant of the Security in such
Material Agreements all of which shall be in form, scope and terms satisfactory
to the Lender and its counsel, acting reasonably;

38

--------------------------------------------------------------------------------



(v)the Lender shall have received the Additional Security to be provided by the
Palm Meadows Guarantor and MEC, all in form and substance satisfactory to the
Lender, and all action required by the Palm Meadows Guarantor and MEC to fully
perfect and maintain such Additional Security of and upon the assets of the Palm
Meadows Guarantor or MEC, as applicable, to which it applies shall have been
successfully completed, including completion of all security filings under UCC
and real property registrations;

(vi)the Borrower shall have delivered to the Lender a certificate of the
Borrower in a form satisfactory to the Lender certifying the good standing of
the Borrower and the Additional Guarantors under, and the validity and currency
in force of, all Permitted Encumbrances and Material Agreements applicable to
the Additional Guarantors;

(vii)the Additional Guarantors shall have made available to the Lender tax
certificates or other documentation reasonably satisfactory to Lender in respect
of each of the Remington Property and the Palm Meadows Training Center Property,
evidencing that all municipal taxes and assessments due and payable in respect
thereof up to the date of such Advance have been paid in full;

(viii)without derogating from the Borrower's and the Guarantors'
representations, warranties and covenants herein and under the Loan Documents,
the Lender shall be satisfied with: (i) its due diligence review of the
Remington Property and the Palm Meadows Training Center Property, including with
respect to environmental reports and ability to rely upon such reports,
environmental and other approvals, title to properties and assets and legal
matters and (ii) its assessment of all environmental conditions relating to such
Properties and actual or potential environmental liabilities of Additional
Guarantors and their respective subsidiaries, including any appropriate
insurance;

(ix)the Additional Guarantors and the Borrower shall have made available to the
Lender copies of paid-up policies evidencing the insurance to be maintained by
the Additional Guarantors pursuant to Section 7.1(r);

(x)the Lender shall have received a title insurance commitment or commitments,
in from and substance satisfactory to the Lender, committing the Title Company
to issue a lender's title insurance policy (the "Additional Title Policy")
within 90 days thereafter in an amount to be determined by the Lender, acting
reasonably, from the Title Company, insuring the Remington Guarantor's leasehold
and fee interests in the Remington Property and the Palm Meadow Guarantor's fee
ownership of the Palm Meadow Property, the marketability of title, that the
Remington Mortgage is a valid second priority Encumbrance on the leasehold and
fee ownership interest of the Borrower in respect of the Remington Property and
the Palm Meadows Training Center Mortgage is a valid first priority Encumbrance
on the Palm Meadows Training Center Property, in each case, free and clear of
Encumbrances other than the Permitted Encumbrances and exceptions to title
approved in writing by the Lender, the validity and effectiveness of any such
Encumbrances on the exercise by the Lender of its rights and remedies upon the
occurrence of an Event of Default under this Agreement, together with an
endorsement to the Lender's title insurance policy to confirm that the title
insurance will continue to be effective following the platting of the Remington
Property and the Palm Meadows Training Center Property. The Title Policy shall
also contain any endorsements reasonably required by the Lender;

39

--------------------------------------------------------------------------------



(xi)the Borrower and the Additional Guarantors shall also have made available to
the Lender surveys with respect to the Remington Property and the Palm Meadows
Training Center Property certified by independent, duly qualified, Oklahoma or
Florida Land Surveyors, as applicable, satisfactory in substance and form to the
Lender and the Lender's Oklahoma Agent and the Lender's Florida Agent,
respectively, all of which surveys shall evidence no title defects other than
Permitted Encumbrances or defects which have been insured over by title
insurance;

(xii)the Borrower and the Additional Guarantors shall have delivered to the
Lender opinions of each of the Borrower's and Guarantors' Florida Agent, the
Borrower's and Guarantors' Oklahoma Counsel and the Borrower's and Guarantors'
Pennsylvania Agent addressed to the Lender, the Lender's Counsel and, as
applicable, the Lender's Florida Agent, the Lender's Oklahoma Agent or the
Lender's Pennsylvania Agent in form, scope and substance satisfactory to the
Lender and its counsel, acting reasonably, which shall be similar, mutatis
mutandis, to opinions provided to the Lender in connection with the First
Advance;

(xiii)the Lender shall have received reasonably current environmental reports in
respect of the Remington Property and the Palm Meadows Training Center Property
prepared by a duly qualified environmental consultant, together with reliance
letters addressed to the Lender, all to be in form, scope and terms satisfactory
to the Lender, and the Lender shall be satisfied with such environmental
reports, in its sole and absolute discretion;

(xiv)the Lender shall have received a reasonably current appraisal of the Palm
Meadows Training Center Property prepared by a duly qualified property
appraiser, indicating that the value of such Property is not less than
Forty-Five Million Dollars ($45,000,000), in form, scope and terms satisfactory
to the Lender, in its sole and absolute discretion;

40

--------------------------------------------------------------------------------



(xv)the Lender's financing commitment for "The Meadows Construction Loan" as
referred to in the term sheet dated December 8, 2004 between MEC and the Lender
related to this Agreement shall have been terminated by mutual agreement of all
parties thereto; and

(xvi)the Borrower shall have delivered to the Lender a fully executed amendment
to the credit facility between Bank of Montreal and MEC that makes all changes
to permit the transactions contemplated by this Agreement.

        The provisions of this Section 4.2(n), insofar as they relate to the
Remington Guarantor or its property and assets, shall not be operative unless
and until it has obtained the Remington Loan OHRC Approval.


ARTICLE 5
SECURITY FOR LOAN


5.1   General

        As evidence of, and security for, the Loan and all other obligations,
liability and indebtedness of the Borrower hereunder and under the other Loan
Documents, both present and future (the "Indebtedness"), the Borrower shall
deliver to the Lender, in form satisfactory to the Lender and its counsel:

(a)a promissory note in the amount of One Hundred and Fifteen Million Dollars
($115,000,000) from the Borrower in favor of the Lender (the "Gulfstream Note");

(b)a perfected first priority Encumbrance on the Gulfstream/Aventura Properties
pursuant to a mortgage of even date herewith from the Borrower in favor of the
Lender (the "Gulfstream/Aventura Mortgage");

(c)a first priority assignment of rents and leases generated by the use and
occupancy of the Gulfstream/Aventura Properties pursuant to an assignment of
rents and lessor's interest in the Occupancy Agreements relating to the
Gulfstream Property and the Aventura Property of even date herewith from the
Borrower to the Lender;

(d)a general assignment of the Borrower's interest in the Material Agreements
relating to any of the Gulfstream/Aventura Properties, where permitted; provided
that if the assignment of any such Material Agreement is not permitted, the
Borrower shall use its commercially reasonable efforts to obtain all consents
and waivers necessary to assign to the Lender such Material Agreement and
further agrees that if such consents and waivers are not obtained, such Material
Agreement shall be held by the Borrower for the benefit of and in trust for the
Lender;

41

--------------------------------------------------------------------------------







(e)a perfected first priority Encumbrance (subject to any Purchase Money
Security Interest granted to lenders or vendors up to a maximum amount of Twelve
Million and Five Hundred Thousand Dollars ($12,500,000) in the aggregate for
purposes only of acquiring the Gulfstream FF&E) in all personal property of the
Borrower now owned and hereafter acquired (excluding licences and permits),
pursuant to a general security agreement of even date herewith from the Borrower
to the Lender;

(f)the environmental indemnity agreement in respect of the Gulfstream/Aventura
Properties, from the Borrower in favor of the Lender;

(g)a negative stock pledge agreement from MEC to the Lender regarding 100% of
the issued and outstanding capital stock of the Borrower and each of the
Guarantors;

(h)in return for guarantee and indemnity fees paid at the time of the First
Advance by the Borrower to The Meadows Guarantors in the amount of $287,500 the
joint and several guarantee and indemnity (the "Meadows Guarantee and
Indemnity") of The Meadows Guarantors, under which The Meadows Guarantors
jointly and severally unconditionally guarantee the payment and performance of
the Indebtedness outstanding from time to time, as well as interest and other
amounts owing hereunder or under the other Loan Documents, the completion of the
Reconstruction in accordance with the Gulfstream Development Agreement, the
Construction Contracts, and such plans and specifications as are approved by the
Lender and the performance of all other obligations of the Borrower under the
Loan and the Loan Documents, including the payment of cost overruns pursuant to
Section 7.1(l);

(i)as security for the Meadows Guarantee and Indemnity:

(i)a perfected second priority Encumbrance on The Meadows Property pursuant to a
mortgage of dated as of December 9, 2005 from The Meadows Owner in favor of the
Lender ("The Meadows Second Mortgage");

(ii)a second priority assignment of rents and leases generated by the use and
occupancy of The Meadows Property pursuant to an assignment of rents and
lessor's interest in the Occupancy Agreements relating to The Meadows Property
dated as of December 9, 2005 from the Borrower to the Lender;

(iii)a second general assignment, dated as of December 9, 2005, of The Meadows
Guarantors interest in the Material Agreements relating to The Meadows Property,
where permitted; provided that if the assignment of any such Material Agreements
is not permitted, The Meadows Guarantors shall use its commercially reasonable
efforts to obtain all consents and waivers necessary to assign to the Lender
such Material Agreement and further agrees that if such consents and waivers are
not obtained, such Material Agreement shall be held by The Meadows Guarantors
for the benefit of and in trust for the Lender;

42

--------------------------------------------------------------------------------



(iv)a perfected second priority Encumbrance in all personal property of The
Meadows Guarantors now owned and hereafter acquired (excluding licences and
permits), in each case to the extent permitted by applicable laws and
regulations, and a negative pledge respect of all such personal property
(excluding licences and permits), pursuant to a general security agreement dated
as of December 9, 2005 from The Meadows Guarantors to the Lender; and

(v)the environmental indemnity agreement in respect of The Meadows Property,
dated as of December 9, 2005, from The Meadows Guarantors in favour of the
Lender;

All of the items of security referred to in this Clause (i) shall be subordinate
to the same types of security provided by The Meadows Guarantor to the Lender as
security for its liabilities and obligations under the MEC Bridge Loan
Agreement;

(j)in return for guarantee and indemnity fees to be paid by the Borrower to the
Remington Guarantor upon receipt of the Gulfstream Loan OHRC Approval in the
amount of $287,500, the guarantee and indemnity (the "Remington Guarantee and
Indemnity") of the Remington Guarantor, under which the Remington Guarantor
unconditionally guarantees the payment and performance of the Indebtedness
outstanding from time to time, as well as interest and other amounts owing
hereunder or under the other Loan Documents, the completion of the
Reconstruction in accordance with the Gulfstream Development Agreement, the
Construction Contracts, the Plans and the performance of all other obligations
of the Borrower under the Loan and the Loan Documents, including the payment of
cost overruns pursuant to Section 7.1(l);

(k)as security for the Remington Guarantee and Indemnity:

(i)a perfected second priority Encumbrance on the Remington Guarantor's
leasehold interest in the Remington Lands pursuant to a leasehold mortgage of
even date herewith from the Remington Guarantor in favour of the Lender
(the "Remington Second Mortgage");

(ii)a second priority assignment of rents and leases generated by the use and
occupancy of the Remington Property pursuant to an assignment of rents and
lessor's interest in the Occupancy Agreements relating to the Remington Property
of even date herewith from the Remington Guarantor to the Lender;

(iii)a second general assignment of the Remington Guarantor's interest in the
Material Agreements relating to the Remington Property, where permitted;
provided that if the assignment of any such Material Agreement is not permitted,
the Remington Guarantor shall use its commercially reasonable efforts to obtain
all consents and waivers necessary to assign to the Lender such Material
Agreement and further agrees that if such consents and waivers are not obtained,
such Material Agreement shall be held by the Remington Guarantor for the benefit
of and in trust for the Lender;

43

--------------------------------------------------------------------------------



(iv)a perfected second priority Encumbrance (subject to any Permitted
Encumbrances) in all personal property of the Remington Guarantor now owned and
hereafter acquired (excluding licences and permits but including the fee
interest of Remington in the Remington Park Race Track clubhouse/grandstand
forming part of the Remington Property), pursuant to a general security
agreement of even date herewith from the Remington Guarantor to the Lender and
which shall also contain a negative pledge on all of the Remington Guarantor's
licences and permits; and

(v)the environmental indemnity agreement in respect of the Remington Property,
of even date herewith, from the Remington Guarantor in favour of the Lender.

All of the items of security referred to in this Clause (k) shall be subordinate
to the same types of security provided by the Remington Guarantor to the Lender
as security for its liabilities and obligations under the Remington Loan
Agreement;

(l)in return for guarantee and indemnity fees paid by the Borrower to the Palm
Meadows Guarantor in the amount of $57,500 the guarantee and indemnity
(the "Palm Meadows Guarantee and Indemnity") of the Palm Meadows Guarantor,
under which the Palm Meadows Guarantor unconditionally guarantees the payment
and performance of the Indebtedness outstanding from time to time, as well as
interest and other amounts owing hereunder or under the other Loan Documents,
the completion of the Reconstruction in accordance with the Gulfstream
Development Agreement, the Construction Contracts, and the Plans and the
performance of all other obligations of the Borrower under the Loan and the Loan
Documents, including the payment of cost overruns pursuant to Section 7.1(l);

(m)as security for the Palm Meadows Guarantee and Indemnity:

(i)a perfected first priority Encumbrance (subject to any Permitted
Encumbrances) on the Palm Meadows Training Center Property pursuant to a
mortgage of even date herewith from the Palm Meadows Guarantor in favour of the
Lender (the "Palm Meadows Training Center Mortgage");

(ii)a first priority assignment of rents and leases generated by the use and
occupancy of the Palm Meadows Training Center Property pursuant to an assignment
of rents and lessor's interest in the Occupancy Agreements relating to the Palm
Meadows Property of even date herewith from the Palm Meadows Guarantor to the
Lender;

44

--------------------------------------------------------------------------------



(iii)a first general assignment of the Palm Meadows Guarantor's interest in the
Material Agreements relating to the Palm Meadows Training Center Property, where
permitted; provided that if the assignment of any such Material Agreements is
not permitted, the Palm Meadows Guarantor shall use commercially reasonable
efforts to obtain all consents and waivers necessary to assign to the Lender
such Material Agreement and if such consents and waivers are not obtained, such
Material Agreement shall be held by the Palm Meadows Guarantor for the benefit
of and in trust for the Lender;

(iv)a perfected first priority Encumbrance in all personal property of the Palm
Meadows Guarantor now owned and hereafter acquired (excluding licences and
permits), in each case to the extent permitted by applicable laws and
regulations pursuant to a general security agreement of even date herewith from
the Palm Meadows Guarantor to the Lender and which shall also contain a negative
pledge on all of the licences and permits held by the Palm Meadows Guarantor;
and

(v)the environmental indemnity agreement in respect of the Palm Meadows Training
Property, of even date herewith, from the Palm Meadows Guarantor in favour of
the Lender;



(n)the limited recourse guarantee and indemnity of MEC (the "MEC Guarantee and
Indemnity") pursuant to which MEC unconditionally guarantees the payment and
performance of the Indebtedness outstanding from time to time, as well as
interest and other amounts owing hereunder or under the other Loan Documents,
the completion of the Reconstruction in accordance with the Gulfstream
Development Agreement, the Construction Contracts and the Plans, and the
performance of all other obligations of the Borrower under the Loan and the Loan
Documents, including the payment of cost overruns pursuant to
Section 7.1(l), together with a stock pledge agreement of even date herewith
from MEC to the Lender pursuant to which MEC pledges 100% of the issued and
outstanding capital stock of the Palm Meadows Guarantor;

(o)a specific assignment to the Lender of the policies of insurance referred to
in Section 6.1(nn) and the proceeds thereto, together with endorsement thereof
reflecting the Lender as a loss payee or additional insured, as applicable;

(p)related UCC financing statements;

(q)any other collateral or security described in this Agreement or in any of the
other Loan Documents, and such other assignments, mortgages, security agreements
and undertakings relating to any of the Properties and/or The Meadows Property
and other documentation in support thereof as the Lender and its counsel shall
reasonably require; and

45

--------------------------------------------------------------------------------



(r)such documents as the Lender, acting reasonably, shall require with respect
to the provisions of the Construction Lien Law, Section 713, Florida Statutes
and Oklahoma Statutes §141, et seq for the purpose of preserving the priority of
its Security.

        The security set out above in this Section 5.1 (except the Gulfstream
Note) is herein called the "Security"; all such security set out above in this
Section 5.1 granted by any of the Meadows Guarantors is herein called "The
Meadows Security"; the Security provided by the Borrower and the Meadows
Guarantors is herein called the "Original Security" and the Security provided or
to be provided by the Remington Guarantor, the Palm Meadows Guarantor and MEC is
herein called the "Additional Security". The Original Security was provided on
or before the First Advance Date, the Additional Security from the Palm Meadows
Guarantor will be provided on the Closing Date, and the Security from the
Remington Guarantor will be provided upon the receipt of the Gulfstream Loan
OHRC Approval.

5.2   Right to Substitute Security for the Aventura Property

        The Borrower shall have the right at any time to provide substitute
security for the Aventura Property (the "Substitute Aventura Security"),
provided that (a) the Substitute Aventura Security is either (i) cash or one or
more letters of credit drawn on a bank or banks acceptable to the Lender, acting
reasonably, or (ii) other property acceptable to the Lender, acting reasonably,
(b) the Lender is satisfied, acting reasonably, that the realizable value of the
Substitute Aventura Security is not less than the value of the Aventura
Property, and (c) the Borrower pays all costs and expenses (including those of
the Lender) in connection with such substitution of security. The Lender and the
Borrower hereby agree that the value of the Aventura Property at any time shall
be deemed to be the greater of (a) Fifty-Five Million Dollars ($55,000,000) and
(b) the value as determined by the Lender, acting reasonably and based on one or
more fair market value appraisals conducted by one or more qualified appraisers
determined by the Lender, acting reasonably, at the time of any request to
substitute security.

        Notwithstanding the foregoing, the parties agree that it is a condition
to the exercise by the Borrower of its rights under this Section 5.2 that the
Borrower exercise its substitution rights under the equivalent section of the
Remington Loan Agreement concurrently and that any amounts payable hereunder and
under the equivalent provisions of the Remington Loan Agreement are due and
payable, and are paid, on the same day.

5.3   Development of the Mixed-Use Property

        The Lender acknowledges that the Borrower intends to jointly develop the
Mixed-Use Property with a third party.

        Promptly following written request from the Borrower, the parties hereto
will use commercially reasonable efforts to negotiate within 90 days an
inter-creditor/non-disturbance agreement (the "JV Inter-Creditor Agreement"), on
terms satisfactory to the Lender, acting reasonably, that provides that, upon
the Mixed-Use Property being subdivided from the remainder of the Gulfstream
Property, on terms acceptable to the Lender, acting reasonably, the Lender will
subordinate its security interest in such Mixed-Use Property to the joint
venture's interest, as tenant, in the 99-year ground lease (the "JV Ground
Lease") that the Borrower will be entering into with the joint venture; provided
that: (a) the Lender will be granted a second-ranking security interest over:
(i) the Borrower's (or any Affiliate's) interest in the JV Ground Lease; and
(ii) the Borrower's (or any Affiliate's) interest in the joint venture entity,
(b) the Lender shall be satisfied, acting reasonably, that such joint
development shall not adversely impact the access to or the structural integrity
of the Gulfstream Facilities, (c) the requirement that the tenant under the JV
Ground Lease, the Borrower and the Lender enter into a reciprocal easement
agreement, on terms satisfactory to the Lender, acting reasonably, (d) the
Lender shall receive from a reputable title insurance company approved by the
Lender, acting reasonably, such title insurance endorsements as are reasonably
requested by the Lender to insure the continued priority and validity of its
security interest under the Gulfstream/Aventura Mortgage in respect of the
remaining portion of the Gulfstream Property, and (e) any financing related to
the joint venture shall be on terms subject to the approval of the Lender,
acting reasonably.

46

--------------------------------------------------------------------------------



5.4   Alternative Gaming

        The Lender understands that the Borrower may wish to renovate and/or
expand, at the Borrower's sole cost and expense, the Gulfstream Facilities in
order to accommodate alternative gaming if legalized in the State of Florida.
The Lender agrees that it will grant the Borrower any necessary consents under
this Agreement and its Security to permit such renovation and/or expansion;
provided that the Lender is satisfied, acting reasonably, (a) that all necessary
alternative gaming licences, construction permits and other municipal approvals
have been received in respect of such renovation and/or expansion, (b) with the
terms of any financing required in connection with such renovation and/or
expansion, and (c) that such renovation and/or expansion will not adversely
impact (i) the ability of the Borrower to continue to meet its obligations under
this Agreement, (ii) the structural integrity of the Gulfstream Facilities
and/or (iii) the ability of the Lender to realize on the Security held by the
Lender.

        The Lender further agrees to consider in good faith and act reasonably
in reviewing any request from the Borrower to restructure the Security provided
by the Borrower held by the Lender in order to accommodate the financing of a
renovation and/or expansion of the Gulfstream Facilities to house alternative
gaming; provided that: (a) the provisos set forth in the immediately preceding
paragraph are complied with; (b) nothing herein shall require the Lender to
subordinate or postpone its Security or impair its value; and (c) all costs and
expenses reasonably incurred by the Lender in reviewing such request and/or
restructuring such Security shall be paid for by the Borrower.

5.5   Meadows Additional Financing

        The Lender acknowledges that The Meadows Guarantors will likely require
the Additional Financing from a third party lender (the "Third Party Senior
Lender"). On or prior to July 15, 2006, The Meadows Guarantors shall provide the
Lender with a written notice setting out in detail the proposed terms of the
Additional Financing, including the proposed amount, term, interest rate, use of
proceeds and security in respect of the Additional Financing, which terms shall
be subject to approval by the Lender, acting reasonably. The Lender will then
use commercially reasonable efforts to negotiate within 60 days an
inter-creditor/non-disturbance agreement (the "Additional Financing
Inter-Creditor Agreement") with the Third Party Senior Lender, providing that,
among other things:

47

--------------------------------------------------------------------------------



(a)the Security granted over The Meadows Property, The Meadows FF&E and cash
flow of The Meadows Operator to the Lender will be subordinated to up to a
maximum principal amount of Two Hundred Million Dollars $200,000,000 of
Additional Financing, plus accrued interest and Third Party Senior Lender
expenses, provided by the Third Party Senior Lender;

(b)the Third Party Senior Lender will not be granted any security over any lands
or assets of MEC or any of its subsidiaries other than The Meadows Guarantors
which is subject to security in favour of the Lender or any of it Affiliates;

(c)the Lender will have a right to pay out and assume the Additional Financing
at any time (whether or not such Additional Financing is then in default) on the
terms on which The Meadows Guarantors can repay the Additional Financing
(including the payment of any pre-payments or make-whole amounts); and

(d)the Lender and the Third Party Senior Lender will each provide to the other,
and be entitled to receive from the other, reciprocal contemporaneous notice of
any default or intended enforcement under the Loan and the Additional Financing.

        The parties agree that the Lender shall have no obligation to enter into
the Additional Financing Inter-Creditor Agreement unless such agreement
incorporates the foregoing and is on terms satisfactory to the Lender acting
reasonably for an arm's length lender and without regard to any shareholder
relationship between the lender and the borrower.

        In the event that the Lender and the Third Party Senior Lender are
unable to negotiate and enter into the Additional Financing Inter-Creditor
Agreement within the time prescribed, The Meadows Guarantors may, within a
period of 90 days from the date that the Lender advises the Borrower and The
Meadows Guarantors of the failure of the Lender and the Senior Third Party
Lender to agree to the terms of the Additional Financing Inter-Creditor
Agreement, substitute for The Meadows Security (other than the environmental
indemnity referred to in Section 5.1(i)(v) which shall remain in full force and
effect) other security (the "Substitute Meadows Security") in respect of this
Agreement, provided that (a) the Substitute Meadows Security is either (i) cash
or one or more letters of credit drawn on a bank or banks acceptable to the
Lender, acting reasonably, or (ii) other property acceptable to the Lender,
acting reasonably, (b) the Lender is satisfied, acting reasonably, that the
realizable value of the Substitute Meadows Security is not less than the value
of The Meadows Security, and (c) The Meadows Guarantors pay all costs (including
those of the Lender) in connection with such substitution of The Meadows
Security.

48

--------------------------------------------------------------------------------




ARTICLE 6
REPRESENTATIONS AND WARRANTIES


6.1   Borrower's and Guarantors' Representations and Warranties

        To induce the Lender to enter into the Loan Documents and to make the
Loan, the Borrower hereby makes the following representations and warranties
with respect to itself, its subsidiaries and MEC, and the Guarantors hereby make
the following representations and warranties with respect to themselves and
their subsidiaries as of the date hereof (provided that each of the
representations and warranties is qualified by the disclosure schedule delivered
to the Lender concurrently with the execution of the Original Agreement and the
Disclosure Schedule (as specifically set out therein)):

(a)Binding Obligation:    The Loan Documents have each been duly authorized,
executed and delivered by the Borrower, the Guarantors and MEC and each
constitutes the legally binding obligation of the Borrower, the Guarantors and
MEC, as the case may be, enforceable (subject to creditors' rights and equitable
remedies) against the Borrower, the Guarantors and MEC, as the case may be, in
accordance with each of their respective terms.

(b)Borrower's and Guarantors' Existence:    The Borrower is a corporation duly
formed, validly existing and in good standing under the laws of the State of
Florida and qualified to own its property and assets and to carry on business in
the State of Florida, including the business currently carried on by it. The
Meadows Owner is a corporation duly formed, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania and qualified to own
its property and assets and to carry on business in the Commonwealth of
Pennsylvania including the business currently carried on by it. Each of The
Meadows Operators and MEC is a corporation duly formed, validly existing and in
good standing under the laws of the State of Delaware and qualified to own its
property and assets and to carry on business in the State of Delaware, including
the business currently carried on by it. The Remington Guarantor is a
corporation duly formed, validly existing and in good standing under the laws of
the State of Oklahoma and qualified to own its property and assets and to carry
on business in the State of Oklahoma, including the business currently carried
on by it. The Palm Meadows Guarantor is a corporation duly formed, validly
existing and in good standing under the laws of the State of Delaware and
qualified to own its property and assets and to carry on business, including the
business currently carried on by it.

(c)Authority:    The Borrower, the Guarantors and MEC have full right, power and
authority to execute the Loan Documents on their own behalf and no consents of
any third parties are required that have not been obtained.

(d)Business:    The Borrower does not carry on any business other than the
ownership, operation, development, finance and management of the
Gulfstream/Aventura Properties, The Meadows Guarantors do not carry on any
business other than the ownership, operation, development, finance and
management of The Meadows Property, the Remington Guarantor does not carry on
any business other than the ownership, operation, development, finance and
management of the Remington Property and the Palm Meadows Guarantor does not
carry on any business other than the ownership, operation, development, finance
and management of the Palm Meadows Training Center Property, including, in each
case, horseracing and parimutuel gaming and activities ancillary thereto. The
Borrower and each of the Guarantors conduct their business in a reasonable and
prudent manner.

49

--------------------------------------------------------------------------------



(e)No Violation:    The execution, delivery and compliance with the terms and
provisions of this Agreement and the Loan Documents by the Borrowers, the
Guarantors and MEC will not (i) violate in any material respects any provisions
of law or any Applicable Legal Requirements, (ii) require any consent of any
third party not previously obtained or as otherwise set out in
Section 6.1(m), or (iii) violate in any material respects or cause a default
under any agreement to which the Borrower, the Guarantors and MEC are a party or
by which they will be bound.

(f)Borrower Organizational Documents:    A true and complete copy of the
certificate of formation, certificate of authority to transact business and
by-laws of the Borrower and all other documents creating and governing the
Borrower (collectively, the "Borrower Incorporation Documents") have been made
available to the Lender. There are no other agreements, oral or written, among
any of the shareholders of the Borrower relating to the Borrower. The Borrower
Incorporation Documents were duly executed and delivered, are in full force and
effect, and are binding upon and enforceable in accordance with their terms. No
breach exists under the Borrower Incorporation Documents and no act has occurred
and no condition exists which, with the giving of notice or the passage of time
would constitute a breach under the Borrower Incorporation Documents.

(g)Guarantors' Organizational Documents:    True and complete copies of the
certificates of formation, certificates of authority to transact business,
certificates of formation, articles of incorporation, by-laws and all other
documents creating and governing each of the Guarantors and MEC (collectively,
the "Guarantor Incorporation Documents") have been made available to the Lender.
There are no other agreements, oral or written, among any of the shareholders of
each of the Guarantors or MEC relating to the Guarantors or MEC. The Guarantor
Incorporation Documents were duly executed and delivered, are in full force and
effect, and are binding upon and enforceable in accordance with their terms. No
breach exists under the Guarantor Incorporation Documents and no act has
occurred and no condition exists which, with the giving of notice or the passage
of time would constitute a breach under the Guarantor Incorporation Documents.
The Borrower Incorporation Documents and the Guarantor Incorporation Documents
are herein collectively referred to as the "Organizational Documents".

50

--------------------------------------------------------------------------------







(h)Authorized Capital:    The authorized capital of the Borrower consists of
13,040 common shares of which 11,232 common shares are duly issued and
outstanding as fully paid and non-assessable. The beneficial holders of such
outstanding shares are as follows:


 
Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

  Magna Entertainment Corp.   common   11,232

The authorized capital of The Meadows Owner consists of 1,000 Shares of which
100 Shares are duly issued and outstanding as fully paid and non-assessable. The
beneficial holders of such outstanding shares are as follows:

 
Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

  Magna Entertainment Corp.   n/a   100

The authorized capital of Washington Trotting consists of 1,000 common shares of
which 100 common shares are duly issued and outstanding as fully paid and
non-assessable. The beneficial holders of such outstanding shares are as
follows:

 
Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

  Magna Entertainment Corp.   common   100

The authorized capital of Mountain Laurel consists of 1,000 common shares of
which 100 common shares are duly issued and outstanding as fully paid and
non-assessable. The beneficial holders of such outstanding shares are as
follows:

 
Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

  Magna Entertainment Corp.   common   100

The authorized capital of the Remington Guarantor consists of 10,000 common
shares of which 500 common shares are duly issued and outstanding as fully paid
and non-assessable. The beneficial holder of such outstanding shares is as
follows:

 
Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

  Magna Entertainment Corp.   common   500

51

--------------------------------------------------------------------------------



The authorized capital of the Palm Meadows Guarantor consists of 10,000 common
shares of which 100 common shares are duly issued and outstanding as fully paid
and non-assessable. The beneficial holder of such outstanding shares is as
follows:

 
Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

  Magna Entertainment Corp.   common   100

(i)Financial Statements:    The Lender has been furnished with a copy of the
unaudited internally prepared consolidated financial statements of the Borrower
and each of the Guarantors dated as of and at the end of the most recently
completed fiscal quarter. Such internally prepared consolidated financial
statements of the Borrower and each of the Guarantors fairly present the
financial condition of the Borrower and each of the Guarantors as at such date
in conformity with GAAP applied on a consistent basis (save and except for the
reflection of the value of the assets of the Borrower and each of the Guarantors
at their market value instead of their cost as reflected in the notes to such
financial statements) and there has been no Material Adverse Change since the
date of such statements.

(j)Combined Financial Statements:    The Lender has been furnished with a copy
of the unaudited internally prepared Combined financial statements dated as of
and at the end of the most recently completed fiscal quarter. Such internally
prepared Combined financial statements fairly present the Combined financial
condition of the Borrower and the Additional Guarantors as at such date in
conformity with generally accepted accounting principles applied on a consistent
basis (save and except for the reflection of the value of the assets of the
Borrower, and the Additional Guarantors at their market value instead of their
cost as reflected in the notes to such financial statements) and there has been
no Material Adverse Change since the date of such Combined statements.

(k)Litigation:    There is no litigation, arbitration or other proceeding or
governmental investigation pending or, to the best of the Borrower's and the
Guarantors' knowledge, threatened against or relating to the Borrower or any of
the Guarantors or any of their property, assets, or business, including any of
the Properties and/or the Meadows Property, which, if decided adversely, could
result in a Material Adverse Change or negatively affect the prospects for
repayment of the Loan.

(l)Taxes:    Except as could not be reasonably expected to have a Material
Adverse Effect, the Borrower and each Guarantor have filed all tax returns which
are required to be filed, paid all Taxes shown as due thereon or as assessed or
reassessed, except to the extent that any assessment or reassessment is being
contested diligently and in good faith, including interest and penalties which
are due and payable and have provided adequate reserves for payment of any tax
the payment of which is being contested.

52

--------------------------------------------------------------------------------



(m)Governmental Registrations, Approvals, Etc.:    No approval, authorization,
consent or other order of, and no designation, filing, further registration,
qualification or recording with, any Governmental Authority, domestic or
foreign, is legally required to authorize or is otherwise required in connection
with or for the execution, delivery or performance by the Borrower and/or any of
the Guarantors and/or MEC of the Loan Documents, except (i) as have already been
obtained, (ii) for the Gulfstream Loan OHRC Approval (iii) for the Gulfstream
Loan Zoo Trust Consent (iv) for the approval referred to in Section 10.27
and (v) except as are otherwise contemplated by the terms hereof.

(n)Material Assets:    The Borrower and each of the Guarantors owns or has
legally enforceable rights to use all material assets (including real property
and licences), contracts, and other documents necessary to conduct its business
and that (a) all such assets (other than permits and licences) have been
assigned, pledged, mortgaged or otherwise encumbered pursuant to the Security
and (b) all permits and licences are subject to a negative pledge.

(o)Material Agreements:    The Material Agreements referred to in
items (i) to (vii)(A) inclusive of the definition of Material Agreements
together with any other Material Agreements disclosed in writing to the Lender
from time to time constitute all of the Material Agreements in existence.
Neither the Borrower nor the Guarantors, nor, to the best knowledge of the
Borrower and the Guarantors, any other party thereto, is in breach of or in
default of any material obligation thereunder except those in respect of which
the Borrower has advised the Lender in writing from time to time and of which
the Lender has indicated in writing its satisfaction. To the best of the
knowledge of the Borrower and the Guarantors, the Material Agreements are in
good standing and no event has occurred which, with the passage of time or the
giving of notice or both, would constitute an event of default under any of the
Material Agreements.

(p)Title:    The Borrower has good and marketable title in fee simple to the
Gulfstream/Aventura Properties free and clear of any Encumbrance of any nature
except Permitted Encumbrances, and The Meadows Owner has good and marketable
title in fee simple to The Meadows Property free and clear of any Encumbrance of
any nature except Permitted Encumbrances. The Remington Guarantor has a good and
valid leasehold interest to the Remington Lands and has a good and valid
ownership interest in the other part of the Remington Property, in each case,
free and clear of any Encumbrance of any nature except Permitted Encumbrances,
and the Palm Meadows Guarantor has good and marketable title in fee simple to
the Palm Meadows Training Center Property free and clear of any Encumbrance of
any nature except Permitted Encumbrances. No Person or entity has any option to
acquire ownership of any of the Properties or The Meadows Property.

53

--------------------------------------------------------------------------------



(q)Occupancy Agreements:    The list of all of the existing material leases,
agreements to lease, licences and other forms of occupancy agreements affecting
any of the Properties and/or The Meadows Property (collectively, the "Occupancy
Agreements") provided to the Lender in writing constitutes all of the Occupancy
Agreements now in existence. All of the Occupancy Agreements are in good
standing and to the best knowledge of the Borrower and/or any of the Guarantors,
none of the parties thereto is in default of any material obligation thereunder
except those in respect of which the Borrower has advised the Lender in writing
from time to time and of which the Lender has indicated in writing its
satisfaction.

(r)By-law Compliance:    All by-laws, zoning, licences, certificates, consents,
approvals, rights, permits and agreements required to enable the Gulfstream
Facilities to be reconstructed and to enable the Properties and The Meadows
Properties to be used, operated and occupied in their current and intended
manner are being complied with or have been obtained and are in good standing,
or, to the extent that any have not already been obtained, the same are not yet
required and, if not yet required but the same are material, the Borrower and
the Guarantors have no reason to believe that the same will not be available
prior to the time that the same are so required. All building services required
for the proper functioning of the Properties and The Meadows Property have been
obtained, are functioning properly and are fit and suitable for their intended
purpose.

(s)Information Provided:    All information (other than financial projections)
furnished or made available by the Borrower and/or any of the Guarantors to the
Lender to induce the Lender to enter into or maintain this Agreement is true,
accurate and complete in all material respects and does not omit to state any
material fact, and all financial projections furnished or made available by the
Borrower and/or any of the Guarantors to the Lender have been prepared based on
reasonable assumptions and neither the Borrower nor any of the Guarantors has
any knowledge or information which would materially adversely affect such
financial projections. The Borrower (and each of the Guarantors) has disclosed
in writing to the Lender everything to which it has knowledge regarding the
business, operations, property, financial condition, or business prospects of
itself, and each of the Properties and/or The Meadows Property which could
result in a Material Adverse Change.

(t)Improvements:    Except as disclosed to the Lender in writing, the present
use of each Property and The Meadows Property complies, and the future use of
each Property and The Meadows Property will comply, in all material respects,
with all: (a) applicable legal and contractual requirements with regard to the
use, occupancy, construction and operation thereof, including, without
limitation, all zoning, subdivision, environmental, flood hazard, fire safety,
health, handicapped facilities, building and other laws, ordinances, codes,
regulations, orders and requirements of any Governmental Authority, including
the Gulfstream Development Agreement and the Remington Development Agreement;
(b) building, occupancy and other permits, licences and approvals; and
(c) declarations, easements, rights-of-way, covenants, conditions and
restrictions of record.

54

--------------------------------------------------------------------------------



(u)Properties Access:    The Properties and The Meadows Property are accessible
through all current access points, each of which connects or, upon the
completion of the contemplated development of the Properties and The Meadows
Property, will connect, directly to a fully improved and dedicated road accepted
for maintenance and public use by the Governmental Authority having
jurisdiction.

(v)Utilities:    All utility services necessary and sufficient for the
construction, use or operation of the Properties and The Meadows Property
(now and as contemplated by the Borrower and the Guarantors in the future) are
currently connected or, upon the completion of the contemplated development of
the Gulfstream Property, will be connected, at the boundary of the applicable
Property or The Meadows Property, as the case may be, directly to lines owned by
the applicable utility and lying in dedicated roads, including water, storm,
sanitary sewer, gas, electric and telephone facilities.

(w)Flood Hazards/Wetlands:    None of the Properties nor The Meadows Property is
situated in an area designated as having special flood hazards as defined by the
Flood Disaster Protection Act of 1973, as amended, or as wetlands by any
Governmental Authority having jurisdiction over any of the Properties and/or The
Meadows Property.

(x)Environmental Conditions:    Except as disclosed in the Environmental
Disclosure:

(i)each of the Properties and The Meadows Property is in material compliance
with all applicable Environmental Laws and all applicable Safety Laws, and all
operations and activities on or at each of the Properties and The Meadows
Property are in material compliance with all applicable Environmental Laws and
all applicable Safety Laws and to the knowledge of the Borrower and each of the
Guarantors, there are no current facts, circumstances or conditions that are
reasonably likely to materially affect such continued compliance;

(ii)neither the Borrower nor any of the Guarantors has received any, or has
knowledge of any, threatened, Order, notice, citation, directive, inquiry,
summons or warning, verbal, written or otherwise, or any other written
communication from: (A) any Governmental Authority or private citizen, whether
acting or purporting to act in the public interest or otherwise; (B) the current
or prior owner, occupant or operator of any of the Properties and/or The Meadows
Property; or (C) any other Person to whom any of the Borrower and any of the
Guarantors could be reasonably held liable, of any actual or potential violation
or failure to comply with any Environmental Law or Safety Law or of any actual
or potential obligation to undertake or bear the cost of any Environmental or
Safety Liability, including with respect to any Hazardous Activity in respect of
the Properties, The Meadows Property or any adjacent real property;

55

--------------------------------------------------------------------------------



(iii)the Borrower and each of the Guarantors have obtained all material
Environmental Consents and Safety Consents and have obtained or are in the
process of obtaining all non-material Environmental Consents and Safety
Consents, in each case as required for their use and operation of the Properties
and the Meadows Property and all such obtained Environmental Consents and Safety
Consents are in good standing and the Borrower and each of the Guarantors are in
compliance with all terms and conditions of such Environmental Consents and
Safety Consents;

(iv)there are no pending or, to the knowledge of the Borrower or any of the
Guarantors, threatened, claims, encumbrances or restrictions of any nature
resulting from or constituting any material Environmental or Safety Liability or
arising under or pursuant to any Environmental Law or Safety Law affecting the
Borrower or any of the Guarantors or either of the Properties, The Meadows
Property or offsite location;

(v)to the knowledge of the Borrower and each of the Guarantors, there is no
material amount of Hazardous Materials present at, near or from either of the
Properties and/or The Meadows Property, including any Hazardous Materials
contained in barrels, aboveground or underground storage tanks, landfills, land
deposits, surface impoundments, dumps, equipment (whether movable or fixed) or
other containers, either temporary or permanent, and deposited or located in
land, water, sumps, containment ponds or any other part of any facility or
incorporated into any structure therein or thereon except in the ordinary course
of business consistent with past practice and for which all necessary
environmental disclosures have been made to Governmental Authorities;

(vi)to the knowledge of Borrower and each of the Guarantors, there has been no
material Release or Threat of Release of any Hazardous Materials at or from any
location where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, processed, transported, stored, handled,
treated, disposed, recycled or received from the Borrower and/or any of the
Guarantors;

(vii)to the knowledge of the Borrower and each of the Guarantors, there are no
aboveground or underground storage tanks in or associated with either of the
Properties and/or The Meadows Property, that would materially impact any of the
Properties and/or The Meadows Property;

56

--------------------------------------------------------------------------------



(viii)to the knowledge of the Borrower and each of the Guarantors, none of the
Properties and/or The Meadows Property contain any wetlands or other sensitive,
endangered or protected areas or species or flora or fauna that would materially
impede the Remington Construction or the Reconstruction and/or any currently
proposed development of the Palm Meadows Training Center Property or The Meadows
Property;

(ix)to the knowledge of the Borrower and each of the Guarantors, there are no
facts or circumstances at the Properties and/or The Meadows Property that could
form the basis for the assertion of any material Environmental or Safety
Liability against the Borrower and/or any of the Guarantors, including any
material Environmental or Safety Liability arising from current environmental or
health and safety practices;

(x)to the knowledge of the Borrower and each of the Guarantors, neither the
Borrower nor any of the Guarantors has compromised or released any insurance
policies, or waived any rights under insurance policies, that may provide
coverage for any Environmental or Safety Liability, where such compromise,
release or waiver would have a Material Adverse Effect;

(xi)to the knowledge of the Borrower and each of the Guarantors, neither the
Borrower nor any of the Guarantors has assumed the liability of any other Person
or entity for, and has not agreed to indemnify any other Person or entity
against, claims arising out of the Release of Hazardous Materials into the
Environment other than on or from the Properties and/or The Meadows Property or
other claims under Environmental Laws and Safety Laws other than claims with
respect to the Properties and/or The Meadows Property;

(xii)to the knowledge of the Borrower and each of the Guarantors, the Borrower
and the Guarantors have delivered to the Lender true and complete copies of any
and all reports, studies, audits, analyses, evaluations, assessments or
monitoring data which could reasonably be considered to contain a material fact
pertaining to Hazardous Materials or Hazardous Activities in, on, under or
related to any of the Properties and/or The Meadows Property, the operations and
approval of development of any of the Properties and/or The Meadows Property,
compliance by the Borrower and any of the Guarantors with Environmental Laws and
Safety Laws or any actual or potential Environmental or Safety Liability of any
of the Relevant Entities with respect to the Properties or The Meadows Property;

(xiii)the Borrower and each of the Guarantors are not aware of any material
conflicts or disagreements between any Governmental Authorities and the Borrower
and each of the Guarantors regarding environmental matters; and

57

--------------------------------------------------------------------------------



(xiv)the Borrower and each of the Guarantors do not intend as at the date of
this Agreement to decrease in any material way the resources available to the
Relevant Entities to address issues under Environmental Laws or Safety Laws.



(y)Taxes/Assessments:    There are no unpaid or outstanding real estate or other
taxes or assessments on or against any of the Properties and/or The Meadows
Property or any part thereof which are not overdue. Upon the completion of the
Reconstruction, the Tax bills affecting the Gulfstream Property will cover the
entire Gulfstream Property and will not cover or apply to any other property.
Neither the Borrower nor any Guarantors have received any written notice of any
supplemental Taxes which may be owing or otherwise assessed which are not
overdue.

(z)Eminent Domain:    There is no eminent domain or condemnation proceeding
pending or, to the best of the Borrower's knowledge or any of the Guarantors'
knowledge, threatened, relating to any of the Properties, The Meadows Property,
or any part thereof.

(aa)Compliance:    There are no alleged or asserted violations of law
(including, without limitation, all racing and gaming laws and regulatory
requirements), municipal ordinances, public or private contracts, declarations,
covenants, conditions, or restrictions of record, or other requirements with
respect to either of the Properties and/or The Meadows Property which if
enforced would or are likely to result in a Material Adverse Change.

(bb)Employee Benefit Plans:    Neither the Borrower nor any of the Guarantors
sponsors any pension plan, as defined in ERISA.

(cc)Labour Controversies:    There are no labour controversies pending or
threatened against the Borrower and/or the Guarantors which, if adversely
determined, could result in a Material Adverse Change.

(dd)Foreign Ownership:    Neither the Borrower nor any of the Guarantors is or
will be a "foreign corporation", "foreign partnership", "foreign trust",
"foreign estate", "foreign person", "affiliate" of a "foreign person" or a
"United States intermediary" of a "foreign person" within the meaning of the
IRC, Sections 897 and 1445, the Foreign Investments in Real Property Tax Act of
1980, the International Foreign Investment Survey Act of 1976, the Agricultural
Foreign Investment Disclosure Act of 1978, or the regulations promulgated
pursuant to such Acts or any amendments to such Acts.

(ee)Solvency:    The Borrower and each of the Guarantors is solvent, able to pay
its debts as such debts become due, has capital sufficient to carry on its
business and transactions and all businesses and transactions in which it is
about to engage, and the value of its property at a fair valuation is greater
than the sum of its debts. Neither the Borrower nor any of the Guarantors will
be rendered insolvent by the execution and delivery to the Lender of the Loan
Documents or by the transactions contemplated thereunder, and no: (i) assignment
for the benefit of the creditors of any of them; (ii) appointment of a receiver
for any of them or for the property of any of them; or (iii) bankruptcy,
reorganization, or liquidation proceeding, is pending or threatened (whether
voluntary or involuntary) or has been instituted by or against any of them.

58

--------------------------------------------------------------------------------



(ff)Casualty:    Except for the Reconstruction, and the Remington Construction,
there is no damage or destruction to any part of the Properties and/or The
Meadows Property by fire or other casualty that has not been repaired.

(gg)No Agreement to Sell Assets:    Except as specifically set forth in the MEC
Recapitalization Plan, the Borrower and each of the Guarantors do not have any
legal obligation, absolute or contingent, to any Person or entity to sell any of
their assets, except in the ordinary course of business consistent with past
practice, or to effect any merger, consolidation or other reorganization of the
Borrower or any of the Guarantors with any other Person or entity or to enter
into any agreement with respect thereto.

(hh)Business Purpose:    The proceeds of the Loan to the Borrower pursuant to
the Loan Documents will be used by the Borrower solely and exclusively for the
proper business purposes set out in Section 2.1. The Borrower is not in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System), and no proceeds of any loans and/or advances made
by the Lender to or for the benefit of the Borrower will be used to purchase or
carry margin stock or to extend credit to others for the purpose of purchasing
or carrying any margin stock.

(ii)Consideration:    The Loan Documents were executed and delivered by the
Borrower to the Lender in good faith and in exchange for a reasonably equivalent
value without any intent to hinder, delay or defraud any creditor of the
Borrower.

(jj)Unmatured Event of Default or Event of Default:    No Unmatured Event of
Default or Event of Default has occurred and is continuing.

(kk)Other Regulations:    Neither the Borrower nor any Guarantor nor MEC is
subject to regulation under the Investment Company Act of 1940, the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or to any other law, regulation,
rule, limitation or restriction of a Governmental Authority limiting its ability
to incur indebtedness.

(ll)Patent and Other Rights:    Each of the Borrower and each of the Guarantors
owns, licences or otherwise has the full right to use, under validly existing
agreements, all patents, licences, trademarks, trade names, trade secrets,
service marks, copyrights and all rights with respect thereto, which are
required to conduct their businesses as now conducted.

59

--------------------------------------------------------------------------------



(mm)Margin Stock:    None of the Borrower nor any of the Guarantors nor MEC owns
Margin Stock which, in each case, in the aggregate, would constitute over 25% of
the assets of such Person and no proceeds of the Loan will be used to purchase
or carry, directly or indirectly, any Margin Stock or to extend credit, directly
or indirectly, to any Person for the purpose of purchasing or carrying any
Margin Stock. The term "Margin Stock" shall have the meaning given to such term
in Regulation U issued by the Board of Governors of the Federal Reserve System.

(nn)Adequate Insurance:    All of the property of the Borrower and the
Guarantors is insured with good and responsible companies against fire and other
casualties in the same manner and to the same extent as such insurance is
usually carried by Persons carrying on a similar business and owning similar
property located in the same general area as the property owned by the Borrower
or Guarantor, as the case may be, including the Properties, and the Borrower and
each of the Guarantors maintains or causes to be maintained with good and
responsible insurance companies adequate insurance against business interruption
with respect to the operations of all of such property and liability on account
of damage to Persons or property, including damage resulting from product
liability, and under all applicable workers' compensation laws, in the same
manner and to the same extent as such insurance is usually carried by Persons
carrying on a similar business and owning similar property.

(oo)Legal Name:    None of the Borrower nor any of the Guarantors conducts
business under any corporate names other than its legal name, and the Borrower
and each of the Guarantors have, in the past, held themselves out as separate
entities and have conducted operations under their own respective names;

(pp)USA Patriot Act:    Neither the Borrower, nor any of the Guarantors nor MEC
nor any Affiliate thereof, is identified in any list of known or suspected
terrorists published by any United States government agency (individually, as
each such list may be amended or supplemented from time to time, referred to as
a "Blocked Persons List") including, without limitation, (i) the annex to
Executive Order 13224 issued on September 23, 2001 by the President of the
United States and (ii) the Specially Designated Nationals List published by the
United States Office of Foreign Assets Control.

(qq)Licences and Permits:    Neither the Borrower nor any Guarantor has pledged
any licences or permits, held by it or any of its subsidiaries, to a third party
except that the Borrower has provided a negative pledge of its licences and
permits to the Lender pursuant to the Remington Loan Agreement.

(rr)Disclosure.    All information provided to the Lender relating to the
financial condition, business, affairs and prospects of the Borrower and the
Guarantors (other than financial projections), consisting of those documents and
materials made available for review by the Borrower and referenced in binders of
materials compiled by the Borrower to assist the Lender and the Lender's counsel
in connection with their due diligence review (but, for greater certainty,
excluding any work product of the Lender or the Lender's counsel), together with
any information set out in the Disclosure Schedule, was true, accurate and
complete in all material respects and omits no material fact necessary to make
such information not misleading in light of the circumstances under which such
information was provided. All information (other than financial projections)
furnished or made available by the Borrower and/or any of the Guarantors to the
Lender to induce the Lender to enter into or maintain this Agreement is true,
accurate and complete in all material respects and does not omit to state any
material fact. All financial projections furnished or made available by the
Borrower and/or any of the Guarantors to the Lender have been prepared in good
faith, on the basis of all known facts and using reasonable assumptions and the
Borrower and each of the Guarantors believes such projections to be fair and
reasonable and neither the Borrower nor any of the Guarantors has any knowledge
or information which would materially adversely affect such financial
projections. The Borrower and each of the Guarantors has disclosed in writing to
the Lender everything to which it has knowledge regarding the business,
operations, property, financial condition, or business prospects of itself, and
each of the Properties and the Meadows Property which could result in a Material
Adverse Change.

60

--------------------------------------------------------------------------------





6.2   Survival of Borrower's and Guarantors' Representations

        All representations and warranties of the Borrower and the Guarantors in
this Agreement, the Loan Documents and all representations and warranties in any
certificate delivered by the Borrower pursuant hereto and thereto shall survive
execution of the Loan Documents and the making of the Loan, and may be relied
upon by the Lender as being true and correct with effect as of the date given
(either initially or as brought down) until the Loan is fully and irrevocably
paid. Without derogating from the foregoing, the representations and warranties
of the Borrower and each of the Guarantors set out in Section 6.1(x) shall
survive the payment and performance of the Indebtedness, liabilities and
obligations of the Borrower under, and the termination and release by the Lender
of, this Agreement and the other Loan Documents.

6.3   Lender's Representations and Warranties

        The Lender hereby represents and warrants that: (a) this Agreement and
the other Loan Documents executed by the Lender have each been duly authorized,
executed and delivered by the Lender and each constitutes the legally binding
obligation of the Lender, enforceable against the Lender in accordance with its
respective terms; (b) the Lender is the Zug Branch of a partnership duly formed,
validly existing and in good standing under the laws of Iceland; and (c) the
Lender has full right, power and authority to execute this Agreement and those
other Loan Documents executed by it on its own behalf and no consents of third
parties are required which have not been, or will not be, obtained.

61

--------------------------------------------------------------------------------






ARTICLE 7
AFFIRMATIVE COVENANTS


7.1   Covenants

        The Borrower and the Guarantors covenant and agree with the Lender that
from the date of this Agreement and thereafter until the Loan (including
interest thereon), and all fees and expenses to be paid by the Borrower to the
Lender hereunder, are paid in full:

(a)Payments:    The Borrower shall duly and punctually pay to the Lender all
amounts payable by it hereunder when due.

(b)Corporate Existence:    The Borrower shall maintain in good standing its
corporate existence under the laws of the State of Florida and qualify and
remain duly qualified to do business and own property in each jurisdiction in
which such qualification is necessary in view of its business and operations,
The Meadows Owner shall maintain in good standing its corporate existence under
the laws of the Commonwealth of Pennsylvania and qualify and remain duly
qualified to do business and own property in each jurisdiction in which such
qualification is necessary in view of its business and operations, each of The
Meadows Operators and the Palm Meadows Guarantor shall maintain in good standing
its corporate existence under the laws of the State of Delaware and qualify and
remain duly qualified to do business and own property in each jurisdiction in
which such qualification is necessary in view of its business and operations and
the Remington Guarantor shall maintain in good standing its corporate existence
under the laws of the State of Oklahoma and qualify and remain duly qualified to
do business and own property in each jurisdiction in which such qualification is
necessary in view of its business and operations.

(c)Compliance with Laws:    The Borrower and each of the Guarantors shall
comply, in all material respects, with all Applicable Legal Requirements
(including environmental laws, rules, regulations and orders and racing and
gaming laws, rules, regulations and orders), such compliance to include, without
limitation, paying when due all Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or any property belonging
to it except to the extent contested in good faith and for which adequate
reserves are maintained.

(d)Books and Records; Reporting:    (i) The Borrower and each of the Guarantors
shall keep and maintain (and provide the Lender and its representatives and
agents with reasonable access and copies of same if so requested by the Lender)
at all times at the Borrower's address (in the case of the Borrower) or at each
Guarantor's address (in the case of the Guarantors), or at MEC's address, or at
such other place as the Lender may approve in writing, complete and accurate
books of accounts and records adequate to reflect the results of the operation
of each of the Properties and The Meadows Property, any financial statements
required to be provided to the Lender pursuant to any of the Mortgages and
copies of all written contracts, correspondence and other documents affecting
any of the Properties and/or The Meadows Property. Without limiting the
foregoing, the Borrower and each Guarantor agrees to deliver the following to
the Lender, in duplicate:

62

--------------------------------------------------------------------------------



(A)copies of any notices which any contractor delivers to the Borrower and/or
such Guarantor under or pursuant to the Construction Contracts or the Remington
Construction Contracts which relate to (I) the occurrence of any default or
event of default or other event that, with the passage of time, giving of notice
or both, shall become a default or event of default under any of the
Construction Contracts or the Remington Construction Contracts, as the case may
be, (II) any situation or event which might give rise to the payment by the
Borrower and/or any of the Guarantors of liquidated damages or other monetary
amounts, (III) an application for planning or development approval relating to
any portion of any of the Properties and/or The Meadows Property, (IV) any
matter relating to the design, layout, alignment or realignment, approval or
construction of the Gulfstream Facilities, or the Remington Facilities or
(V) any matter relating to the design, layout, approval or construction of
utility easements, lines, equipment and infrastructure of any of the Properties
and/or The Meadows Property; and

(B)upon the written request of the Lender, and contemporaneously with the
quarterly and year-end financial statements required under Section 7.1(d)(ii), a
certificate (a "Compliance Certificate") signed by an officer of the Borrower
and an officer of each Guarantor stating that to the best of his or her
knowledge after having made reasonable inquiry and without personal liability to
such officer:

(I)no Unmatured Event of Default or Event of Default has occurred and is
continuing or if any such Unmatured Event of Default or Event of Default has
occurred and is continuing, a statement as to the nature and status thereof,
including specifying the relevant particulars and the period of existence
thereof and the action taken, being taken or proposed to be taken by or on
behalf of the Borrower or any Guarantor with respect thereto, and stating that
otherwise no Unmatured Event of Default or Event of Default has occurred during
such fiscal quarter or fiscal year, as applicable, which is still continuing;

(II)confirming that no distributions, dividends, transfers, loans or other
payments have been made by the Borrower or the Guarantors in contravention of
this Agreement; and

63

--------------------------------------------------------------------------------



(III)in each case where a Material Adverse Change has occurred, specifying the
relevant particulars, the period of existence and the action taken, being taken
or proposed to be taken by or on behalf of the Borrower or any Guarantor with
respect thereto,

such certificate to relate to the period from the end of the then last preceding
fiscal quarter or fiscal year, as applicable, of the Borrower or such Guarantor
in question to and including the date of such certificate.

(ii)The Borrower and the Guarantors shall prepare and furnish (or cause to be so
prepared and furnished) to the Lender:

(A)as soon as available and in any event within 40 days after the end of each
month, an unaudited income statement and a balance sheet for the Borrower and
each of the Guarantors for the preceding month and such other documentation as
the Lender may reasonably request from time to time certified as true, correct
and complete by the Borrower and each of the Guarantors, as applicable;

(B)as soon as available and in any event within 40 days after the end of each
fiscal quarter of the Borrower and the Guarantors, (I) a copy of the unaudited
financial statements of the Borrower and each Guarantor for such fiscal quarter
and (II) a copy of the unaudited Combined financial statements of the Borrower
and the Additional Guarantors for such fiscal quarter;

(C)as soon as available and in any event within 90 days after the end of the
fiscal year of the Borrower and the Guarantors, (I) a copy of the audited
(or, in the case of the Palm Meadows Guarantor (unaudited)) annual financial
statements for the fiscal year just ended of the Borrower and each of the
Guarantors fairly presenting the financial condition and the results of the
operations of the Borrower and each Guarantor, including, without limitation, a
balance sheet, an income statement and such additional reasonable information as
the Lender may reasonably request from time to time and (II) a copy of the
unaudited Combined financial statements of the Borrower and the Additional
Guarantors, and including the same type of statements and other information as
are contained in the audited financial statements referred to in (I) above;

(D)within 40 days after the end of each fiscal quarter (or more often if
requested by the Lender), the Borrower shall submit to the Lender a detailed
written statement of the status of the Reconstruction, including an updated
budget, if applicable, detailed information regarding infrastructure
improvements and development costs, the status of the Construction Contracts
(and the Borrower's performance thereunder), including detailed information
regarding amounts spent or incurred to such date and required to be spent or
incurred to complete the Reconstruction as of the last day of such fiscal
quarter, and any other matters reasonably requested by the Lender;

64

--------------------------------------------------------------------------------



(E)as soon as practicable and in any event not later than 40 days after the
commencement of each fiscal year of the Borrower, projected individual and
Combined financial statements for the following fiscal year, including in each
case, projected balance sheets, statements of income and retained earnings and
statements of cash flow of the Borrower and the Additional Guarantors, all in
reasonable detail and in any event to include projected operating and capital
budgets;

(F)within 40 days after the commencement of each fiscal year of the Borrower and
the Additional Guarantors, a business plan for the Borrower and each Additional
Guarantor for the two subsequent fiscal years in form, scope and substance
acceptable to the Lender and, in the event that any material change is
subsequently proposed to any such business plan, within five days thereafter,
written notice to the Lender providing reasonable details of the proposed
change, to be followed as soon as practicable thereafter with a modified
business plan reflecting such material change;

(G)until the Gulfstream Facilities Completion Date, within 20 days after the end
of each calendar month the Borrower will make available to the Lender, and, if
requested, provide a report containing, the following information for such
calendar month:

(I)a detailed cost report;

(II)a listing of all accounts payable reflecting the aging thereof and
identifying those which are to be paid out of any reasonably contemporaneous
Advance;

(III)a listing of all outstanding cheques;

(IV)details of all monies held to satisfy construction liens; and

(V)any material adverse changes to the budget for the Gulfstream Facilities,
including any increase or decrease thereto which individually or in the
aggregate shall exceed $100,000;

65

--------------------------------------------------------------------------------



(H)if reasonably requested by the Lender, the Borrower will provide supporting
documentation for all receipts and expenditures disclosed on any of the
aforementioned financial statements and reports, including, but not limited to,
bank statements, contracts, invoices, copies of checks and general ledgers. To
the extent the Lender reasonably requires based on adverse or incorrect matters
disclosed in the Borrower's records or computations, the Lender may audit the
accuracy of the Borrower's records and computations at any time and the
reasonable costs and expenses of any such audit shall be paid by the Borrower.
If an Event of Default shall be continuing, the Lender shall be free to conduct
such audits as the Lender may deem reasonably necessary and such shall be paid
for by the Borrower; and

(I)from time to time, such other information, financial and otherwise,
concerning the Borrower and the Guarantors as the Lender may reasonably request.



(iii)Within 40 days after the end of each fiscal quarter (or more often if
requested by the Lender), the Borrower shall submit to the Lender a detailed
written statement of the status of any remediation activities in respect of the
Properties and The Meadows Property (A) required under the Environmental Reports
to comply with Environmental Law or (B) requested by the Lender, acting
reasonably, including, without limitation, a statement as to remediation work
performed to date and remediation work remaining to be completed and, in
addition, within one month after the end of each third of a calendar year,
commencing with the third of a calendar year ending August 31, 2005, the
Borrower shall submit to the Lender, if requested, an update prepared by the
author of each Environmental Report satisfactory to the Lender of (x) each of
the Environmental Reports or (y) the most recent update provided to comply
herewith, including in such update the amounts expended in respect of
remediation during such period.



(e)Additional Information:    Representatives of the Borrower and the Guarantors
shall meet regularly with the Lender at the Lender's request to discuss the
status of the Properties and The Meadows Property. In addition, the Borrower and
the Guarantors will make financial officers available to discuss with the
Lender, upon reasonable prior notice to the Borrower or the Guarantors, as
applicable, the affairs, finances and accounts of the Borrower and the
Guarantors and, to the extent the same is relevant to the Loan or the Security,
its Affiliates all at such reasonable times and as often as the Lender may
reasonably request. The Borrower and each of the Guarantors shall deliver or
make available to the Lender copies of all business plans, independent
authorized gaming analyses, appraisals, and other documentation in the
possession or control of the Borrower and/or the Guarantors (and/or any
Affiliate of the Borrower and/or the Guarantors) that relates in any way to the
Properties and/or The Meadows Property, or to the businesses to be conducted by
the Borrower and/or any of the Guarantors on Properties and/or The Meadows
Property, including any additional information that may be reasonably requested
by the Lender (if any) in connection with the foregoing. All costs and expenses
related to such reporting shall be apportioned to, and shall form part of, the
Loan Amount and The Meadows Loan Amount (if any) (and shall be deemed to have
been advanced by the respective lender thereunder), such costs and expenses to
be apportioned by the Lender acting reasonably.

66

--------------------------------------------------------------------------------



(f)Use of Proceeds:    The Borrower shall use the proceeds of the Loan only as
authorized in Section 2.1 hereof and subject to the terms and provisions of the
Loan Documents and for no other purpose, without the Lender's prior written
consent, in the Lender's sole discretion. Except as expressly permitted herein,
no portion of the proceeds of the Loan shall be used by the Borrower to pay any
amounts to MEC or any Affiliate, and in no event shall any amounts be paid in
any manner that might cause the borrowing or the application of such proceeds to
violate Regulation G, Regulation U, Regulation T or Regulation X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Securities and Exchange Act of 1934.

(g)Maintenance of the Properties and The Meadows Property:    Subject to work
done in connection with the Reconstruction and the Remington Construction, the
Borrower and the Guarantors shall keep the Properties, and the Meadows Property
including all buildings and improvements now or hereafter situated thereon, all
equipment incidental to any of the Properties or The Meadows Property, in good
condition subject to reasonable wear and tear, not commit or permit any waste
thereof, make all necessary or advisable repairs, replacements and improvements
and complete and restore promptly and in good workmanlike manner any building,
improvements or other items of any of the Properties or The Meadows Property
which may be damaged, or destroyed, and pay when due all costs incurred
therefor.

(h)Gulfstream Property Operation and Completion:    The Borrower shall at all
times remain the operating company for the Gulfstream Property and will
diligently cause to be done all things necessary to carry out to completion the
Reconstruction in accordance with plans and specifications therefor as are
approved by the Lender, subject to such changes thereto as the Borrower may
consider necessary and the Lender shall have approved, acting reasonably
(the "Plans"), and in accordance with all development and construction
agreements related thereto, subject to such changes thereto as the Borrower may
consider necessary and the Lender shall have approved, acting reasonably, with
all convenient speed and to complete such construction and development as
promptly as reasonably practicable and substantially in accordance with the
Plans and such agreements in each case to the extent amended as aforesaid.
Without derogating from the foregoing, all applications for Governmental
Authorizations in respect of the Plans and/or the Reconstruction shall, to the
extent that the scope, form and substance or terms thereof are inconsistent or
otherwise not in accordance with the Plans, be submitted to the Lender for its
review and approval.

67

--------------------------------------------------------------------------------



(i)Conduct of Reconstruction.    The Reconstruction will be constructed in a
good and workmanlike manner by the Borrower using quality materials in
accordance with the plans and specifications approved by the Lender, acting
reasonably.

(j)Compliance with Agreements:    The Borrower and each of the Guarantors shall
carry out all its obligations under this Agreement, the Security and the
Material Agreements and shall use its reasonable efforts to cause the other
parties thereto to do likewise.

(k)Notice of Default:    The Borrower and each of the Guarantors shall provide
the Lender with a copy of all written notices, correspondences and reports
received or delivered by the Borrower, any Guarantor or MEC in respect of
default under any of the Organizational Documents, Occupancy Agreements,
Construction Contracts or Material Agreements and notices of violations of any
Governmental Rule received by the Borrower or any of the Guarantors relating to
any of the Properties and/or The Meadows Property, including, without
limitation, all racing and/or gaming licences, the Gulfstream Development
Agreement and/or any of the Construction Contracts. The Borrower shall furnish,
or cause to be furnished, to the Lender, immediately upon becoming aware of the
existence of an Event of Default or any Unmatured Event of Default, written
notice of the existence of any such event or the existence of any such
condition.

(l)Construction Cost Overruns:    The Borrower shall promptly fund, at its own
cost and expense, all cost overruns for the Reconstruction, such that the
principal amount yet to be advanced hereunder for the Reconstruction shall not
be less than the remaining cost to complete the Reconstruction.

(m)Conduct of Business:    The Borrower and each of the Guarantors shall conduct
its business in a reasonable and prudent manner and, subject to the terms
hereof, will take all reasonable steps to maintain and preserve its assets and
properties and to maintain full and complete corporate and financial records.
Neither the Borrower nor any of the Guarantors shall engage in any business or
activity other than that consistent with past practice or as provided in the MEC
Recapitalization Plan and as contemplated hereunder, which permitted business or
activity shall include slots or other forms of alternative gaming permitted in
connection with horse racing and parimutuel gaming.

(n)Transactions with Affiliates; Separate and Distinct Business:    The Borrower
shall conduct its operations as a separate and distinct business and shall not,
save as may be disclosed in the MEC Recapitalization Plan: (i) enter into any
contract or agreement with any shareholder, member, partner, principal or
Affiliate, except upon market terms and conditions that are substantially
similar to those that would be available to a similarly situated arm's length
third party; (ii) commingle its assets or funds with the assets or funds of any
of its shareholders, members, partners, principals, Affiliates or any other
entity; (iii) acquire or own any material assets other than the
Gulfstream/Aventura Properties and such incidental personal property as may be
necessary for the operation of the Gulfstream/Aventura Properties; (iv) except
in respect of the Remington Loan Agreement and the MEC Bridge Loan Agreement,
suggest that it is responsible for the debts of any third party (including any
of its shareholders, members, partners, principals, Affiliates or any other
entity); or (v) fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.

68

--------------------------------------------------------------------------------



(o)Material Adverse Change:    Upon the happening of any Material Adverse
Change, the Borrower and/or the Guarantors shall promptly advise the Lender of
such change or event.

(p)Notification of Attachment or Other Action:    The Borrower and each of the
Guarantors shall immediately notify the Lender in writing of any attachment or
other legal process levied or threatened against any of the Properties and/or
The Meadows Property, or the institution of any action, suit or proceeding by or
against the Borrower, any of the Guarantors or any of the Properties and/or The
Meadows Property, or any information received by the Borrower and/or any of the
Guarantors relative to any of the Guarantors and/or the Borrower or any of the
Properties and/or The Meadows Property, which may adversely affect (i) the
Borrower's ability to pay the Indebtedness, (ii) the value of any of the
Properties and/or The Meadows Property or the value, validity or priority of the
Lender's security interests granted pursuant to any of the Mortgages and/or any
of the other Loan Documents, (iii) any of the Guarantors' ability to perform
under the Guarantees and Indemnities, or (iv) any other rights and remedies of
the Lender granted and continued pursuant to the Loan Documents.

(q)Defense of Collateral:    The Borrower and the Guarantors shall pay when due
all obligations, lawful claims or demands with respect to each of the Properties
and The Meadows Property which, if unpaid, might result in, or permit the
creation of, any lien or encumbrance on such Property or The Meadows Property,
including but not limited to all lawful claims for labour, materials and
supplies; provided that the Borrower or the applicable Guarantor shall have the
right to contest any such claim so long as the Borrower or such Guarantor posts
a bond acceptable to the Lender to protect the Lender's interest in the Property
or The Meadows Property, as the case may be, and, in general, do or cause to be
done everything necessary to fully preserve the rights and interests of the
Lender under this Agreement and the other Loan Documents. The Borrower and the
Guarantors shall at all times defend the Lender's interest in and to the
Properties and The Meadows Property, and the priority position of said interest
subject to the Permitted Encumbrances, against any and all claims of any Person
adverse to the Lender. The Borrower shall take all actions reasonably deemed
necessary or appropriate by the Lender to give effect to the Lender's priority
of interests contemplated by this Agreement and the other Loan Documents.

69

--------------------------------------------------------------------------------



(r)Insurance:    The Borrower and the Guarantors shall maintain or cause to be
maintained at all times with respect to the Properties and The Meadows Property
and their business and operations in respect thereof all customary and prudent
insurance, including, without limitation, all insurance requested by the Lender,
acting reasonably.

(s)Taxes and Liabilities:    The Borrower and each Guarantor shall promptly pay
when due all Taxes, duties, assessments and other liabilities, except such
taxes, duties, assessments and other liabilities as the Borrower is diligently
contesting in good faith and by appropriate proceedings; provided that the
Borrower or such Guarantor has provided for and is maintaining adequate reserves
with respect thereto.

(t)Preserve Security:    The Borrower and each of the Guarantors shall upon
reasonable request in writing by the Lender do, observe and perform all matters
and things reasonably within its powers necessary or expedient to be done,
observed or performed for the purpose of maintaining and preserving the security
interest of the Lender as provided for herein and in the Security as valid
security, perfected in the manner contemplated hereby and in the Security.

(u)Payment of Obligations:    Subject to the right to contest legitimate
disputes and subject, where applicable, to the provisos in Section 7.1(q), the
Borrower and each Guarantor shall pay and discharge, or cause to be paid and
discharged, all its indebtedness and obligations to other Persons promptly in
accordance with normal terms and practices of its businesses, before they shall
become in default, as well as all lawful claims for labour, materials and
supplies which otherwise, if unpaid, might become a lien or charge upon its
properties or any part thereof.

(v)Hold Disbursements in Trust:    Other than the proceeds of the Loan which
will be used for the purposes set forth herein, the Borrower will receive and
hold in trust for the Lender all advances made hereunder directly to the
Borrower and the Borrower will not apply the same for any other purposes.

(w)Required Remediation and Environmental Actions:    Upon request of the Lender
acting reasonably, the Borrower or an Additional Guarantor, as applicable,
hereby agrees to complete the requested remediation actions recommended to be
taken with respect to the Properties in the Environmental Reports and not
heretofore undertaken as described in the Environmental Reports. The term
"Environmental Reports" means collectively (i) the Phase I Environmental Site
Assessment and Environmental Compliance Audit in respect of the
Gulfstream/Aventura Properties, prepared by Environmental Resources Management,
and dated July 10, 2003, and (ii) the environmental reports referred to in
Section 4.2(n)(xiii), and any updates or addenda thereto if and to the extent
approved by the Lender in writing along with a reliance letter relating thereto
addressed to the Lender in form and substance satisfactory to the Lender. In
connection with such required remediation actions, the Borrower shall obtain an
update to the applicable Environmental Report as and when requested by the
Lender, acting reasonably, in order to confirm that the Borrower's actions, or
Additional Guarantor's in respect of any required remediation aforesaid are in
conformity with Environmental Laws. In connection with each update to an
Environmental Report, the Borrower or the Additional Guarantor shall obtain a
reliance letter relating thereto addressed to the Lender in form and substance
reasonably satisfactory to the Lender. The Borrower and the Guarantors covenant
that any soils or other materials that are removed in connection with any
remediation of any of the Properties or The Meadows Property shall be disposed
of in conformity with Environmental Laws requirements at a location other than
any of the Properties or The Meadows Property.

70

--------------------------------------------------------------------------------



(x)Surveys:    After the recording of any subdivision, plan of subdivision or
small-scale planned development with respect to any of the Properties or The
Meadows Property, the Borrower and the Guarantors shall obtain and deliver to
the Lender, at the Borrower's and Guarantors' expense, in a form reasonably
acceptable to the Lender: (i) an updated plan of survey for such Property or The
Meadows Property showing such Property or The Meadows Property as so subdivided;
and (ii) an endorsement to the Title Policies confirming the new legal
description created by said subdivision and affirmative insurance that the
Mortgage in respect of such Property or The Meadows Property continues to
encumber such Property or The Meadows Property, as subdivided and newly
described.

(y)Tax Deposits:    Upon written direction from the Lender after the occurrence
of an Unmatured Event of Default or an Event of Default which remains uncured,
the Borrower shall immediately commence to deposit with the Lender commencing
with the first interest payment due under the Loan and on the first day of each
month thereafter until the earlier of (i) the date that the Indebtedness is
fully paid, and (ii) the Unmatured Event of Default or Event of Default has been
cured, a sum equal to one-twelfth (1/12) of the total annual taxes and
assessments (general and special) respecting the Properties and The Meadows
Property and the costs of insurance premiums, based upon the Lender's reasonable
estimate as to the amount of the taxes, assessments and premiums to be levied,
assessed and incurred. The Borrower's initial deposit shall be increased by an
amount equal to the Lender's reasonable estimate of the amount of such taxes and
insurance premiums to become owing on the due dates for the payment of such
taxes and insurance premiums less the monthly payments to be deposited hereunder
prior to such due dates. If any such taxes or insurance premiums relating to the
Properties and The Meadows Property are also related to other premises, the
amount of any deposit hereunder shall be based upon the Borrower's share of the
taxes, assessments or insurance premiums, the Borrower shall apportion the total
amount of the taxes, assessments or premiums levied or assessed as between such
other premises and the Properties and The Meadows Property for the purposes of
computing the amount of any deposit hereunder. Such deposits shall be held
without any allowance of interest. Such deposits shall be used for the payment
of such taxes, assessments and insurance premiums on the Properties and The
Meadows Property on the earliest possible date when such payments become due. If
the funds so deposited are insufficient to pay any such taxes, assessments and
insurance premiums for any year when the same shall become due and payable, the
Borrower shall, within 10 Business Days after receipt of demand therefor from
the Lender, deposit such additional funds as may be necessary to pay such taxes,
assessments and insurance premiums in full. If the funds so deposited exceed the
amount required to pay such taxes, assessments and insurance premiums for the
year, the excess shall be applied on a subsequent deposit or deposits. Said
deposits shall be kept in a separate, non-interest bearing account created by
and in the name of the Lender. Upon the occurrence of an Unmatured Event of
Default or Event of Default, the Lender may, at its option, without being
required to do so, apply any monies at the time on deposit pursuant to this
Section 7.1(y) on any of the Indebtedness, in such order and manner as the
Lender may elect. When the Indebtedness has been fully paid, any remaining
deposits shall be paid to the Borrower. A security interest within the meaning
of the Uniform Commercial Code of the state in which the Borrower is organized
as a legal entity is hereby granted to the Lender in and to any monies at any
time on deposit pursuant to this Section 7.1(y), as additional security for the
Indebtedness. Such funds shall be applied by the Lender for the purposes made
hereunder and shall not be subject to the direction or control of the Borrower.
The Lender shall not be liable for any failure to apply the funds so deposited
hereunder to the payment of any particular taxes, assessments and insurance
premiums unless the Borrower, while not in default hereunder, shall have
requested the Lender in writing to make application of such funds to the payment
of the particular taxes, assessments or premiums for payment of which they were
deposited, accompanied by the bills for such taxes, assessments or premiums. The
Lender shall not be liable for any act or omission taken in good faith or
pursuant to the instruction of any party, but shall be liable only for gross
negligence or wilful misconduct.

71

--------------------------------------------------------------------------------



(z)USA Patriot Act:    The Borrower and the Guarantors hereby covenant that
until such time as the Indebtedness is paid in full, they will take no action
(nor fail to take any action) that would violate the PATRIOT Act, IEEPA or OFAC
and will take all customary and reasonable steps to ensure that they are in
compliance with any orders issued thereunder. For purposes hereof, "IEEPA" means
the International Emergency Economic Power Act, 50 U.S.C. §1701 et. seq., "OFAC"
means the U.S. Department of Treasury's Office of Foreign Asset Control and
"PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56) (The USA PATRIOT Act).

(aa)Regulatory Matters:    The Remington Guarantor shall promptly seek and
obtain the Approvals and Consents. The Remington Guarantor shall keep the Lender
apprised of the current status of the approval/consent process. In the event
that either the Remington Loan OHRC Approval or the Remington Loan Zoo Trust
Approval is not obtained, and the Security to be provided by the Remington
Guarantor is not duly registered in all the applicable offices of public record,
in each case, on or before October 11, 2005 or (ii) at any time the OHRC
determines that it will not provide the Remington Loan OHRC Approval or,
(iii) at any time the Zoo Trust determines that it will not provide the
Remington Loan Zoo Consent, the Lender shall have the right (exercisable in its
sole and absolute discretion) to immediately terminate this Agreement. In the
event of such termination the Borrower shall immediately pay to the Lender the
Loan Amount (including (and without duplication) all accrued and unpaid
interest, fees, expenses and closing costs and other Indebtedness owing as of
such date), together with the Gulfstream Make-Whole Amount. Neither the Borrower
nor any Guarantor will take any action which (or fail to take any action the
absence of which) would result in the withdrawal or termination of any
Governmental Approval or that would disqualify the Remington Guarantor from
applying for, obtaining or receiving all necessary Governmental Authorizations
to operate authorized gaming machines at the Remington Facilities.

72

--------------------------------------------------------------------------------



(bb)Litigation:    If the Borrower or any of the Guarantors becomes aware of any
actual, pending or threatened litigation, arbitration or other proceeding
relating to the Borrower, any of the Guarantors, MEC or any of their property,
assets or business, including any of the Properties or The Meadows Property
which if decided adversely could result in a Material Adverse Change, the
Borrower or such Guarantor shall promptly give notice thereof to the Lender
containing reasonable details thereof and the potential effect thereof.

(cc)Chief Executive Office:    The Borrower and each Guarantor has advised or
will advise the Lender in writing of their or MEC's respective chief executive
offices and places of business and changes thereto.

(dd)Separateness of Guarantors.    Each of the Guarantors shall:

(i)maintain books and records and bank accounts separate from those of any other
Person and maintain separate financial statements, except that it may also be
included in consolidated financial statements of its Affiliate;

(ii)be, and at all times hold itself out to the public and all other Persons as,
a separate legal entity and correct any known misunderstandings regarding its
existence as a separate legal entity;

(iii)pay the salaries of its own employees, if any, and maintain a sufficient
number of employees in light of its contemplated business operations;

(iv)use its own stationary, invoices and cheques;

(v)file its own tax returns with respect to itself (or consolidated tax returns,
if applicable) as may be required under applicable law;

(vi)except as contemplated by the Loan Documents, not commingle or permit to be
commingled its funds or other assets with those of any other Person;

73

--------------------------------------------------------------------------------







(vii)maintain its assets in such a manner that it is not costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(viii)except as contemplated by the Loan Documents the Remington Loan Agreement
and the MEC Bridge Loan Agreement, not guarantee or otherwise hold itself or its
assets out to be responsible or available for the debts or obligations of any
Person, including any Affiliate;

(ix)conduct business in its own name;

(x)within 60 days of the Closing Date, have and maintain at least one director
and at least one officer different from the directors and officers of the
Borrower and the other Guarantors;

(xi)hold separate annual shareholder meetings with minutes thereof delivered to
the Lender (or adopt written resolutions in lieu thereof where permitted under
applicable corporate law), with a copy of such minutes and/or resolutions
provided to the Lender;

(xii)hold separate quarterly and annual Board of Directors meetings (or adopt
written resolutions in lieu thereof where permitted under applicable corporate
law) with a copy of such minutes and/or resolutions delivered to the Lender; and

(xiii)maintain adequate capital in light of its contemplated business
operations.


ARTICLE 8
NEGATIVE COVENANTS


8.1   Negative Covenants

        Except as expressly permitted under this Agreement and the other Loan
Documents, from the date of this Agreement and thereafter until the Loan has
been paid in full, the Borrower and the Guarantors covenant and agree with the
Lender as follows:

(a)Licences and Permits:    Neither the Borrower nor any of the Guarantors shall
pledge any of licences or permits, held by it or any of its subsidiaries, to any
third party.

(b)Debt:    Neither the Borrower nor any Guarantor shall, directly or
indirectly, incur or suffer to exist any debt or enter into any guarantees,
hypothecation, contracts or other agreements which would make the Borrower or
such Guarantor liable for any debt or expense other than (i) Permitted
Encumbrances, (ii) customary trade payables and similar types of obligations
that are consistent with past practice and in the ordinary course of the
Borrower's or such Guarantor's business, (iii) the Indebtedness,
(iv) indebtedness in respect of the Remington Loan Agreement and the MEC Bridge
Loan Agreement and guarantees and security in respect thereof, (v) liabilities
for management fees permitted by Section 8.1(r) and (vi) intercompany
indebtedness of the Remington Guarantor to MEC of approximately $900,000 on
account of Construction Costs (as defined in the Remington Loan Agreement)
incurred by MEC prior to the Closing Date.

74

--------------------------------------------------------------------------------



(c)Further Encumbrances:    Neither the Borrower nor any of the Guarantors will
create, assume or permit to exist any Encumbrance or security interest with
respect to any of the Properties and/or The Meadows Property, or any portion
thereof, whether ranking prior to, pari passu with or subsequent to the
Security, other than Permitted Encumbrances without the prior written consent of
the Lender.

(d)Transfers:    Neither the Borrower nor any of the Guarantors shall sell,
assign, transfer, convey, lease or otherwise alienate or dispose of any of the
Properties and/or The Meadows Property, or any interest therein (financial or
management), whether legal or equitable, without the prior written consent of
the Lender.

(e)Change of Control:    There shall not be, nor shall the Borrower and/or any
of the Guarantors permit, any issue, subscription, allotment, cancellation or
redemption initiated by the Borrower or any of the Guarantors or, any transfer
by sale, assignment, operation of law or other disposition or any redemption
initiated by a holder of shares of the Borrower and/or any of the Guarantors, of
all or any part of the shares of the Borrower and/or any of the Guarantors or of
any subsidiary corporation of the Borrower and/or any of the Guarantors or any
corporation which is an Affiliate of the Borrower and/or any of the Guarantors,
other than the parent company of the Borrower or any of the Guarantors, having
voting rights, whether contingent or direct, nor permit any re-organization or
amalgamation in any such case so as to result in any change in the present
effective voting control of the Borrower and/or any of the Guarantors from the
Person or Persons holding such voting control at the date of execution of this
Agreement (although the effective voting control may vary among those Persons
holding such voting control at the date of execution of this Agreement) without
first obtaining the written consent of the Lender in each instance, which
consent may be unreasonably or arbitrarily withheld, notwithstanding any
statutory provision or provisions to the contrary. There shall not be deemed to
be a change in the present effective voting control if the shares of the
Borrower and/or any of the Guarantors in question are beneficially owned by
(a) a company controlled by the Person who beneficially owns such shares at the
date of execution of this Agreement or (b) an Affiliate. Any subsequent change
in control shall similarly be subject to the prior written consent of the
Lender. The Borrower and each of the Guarantors shall make available to the
Lender or its lawful representatives all its corporate books and records for
inspection at all reasonable times, in order to ascertain whether there has been
any change in control.

75

--------------------------------------------------------------------------------



(f)Occupancy Agreements:    Neither the Borrower nor any of the Guarantors shall
enter into, nor permit to be entered into any leases, agreements to lease or any
other Occupancy Agreements for any space which constitutes any material part of
the Properties, The Meadows Property or any of them without the prior written
approval of the Lender, acting reasonably, other than Permitted Encumbrances and
stall agreements and leases for operations such as blacksmiths and veterinarians
on market terms and consistent with past practice.

(g)No Amendments:    Neither the Borrower nor any of the Guarantors shall make,
permit or allow any material amendments or other material changes to or
terminate the Material Agreements (excluding leases of space in respect of the
Properties of less than two thousand five hundred (2,500) square feet) or any
other agreement affecting the Security, except pursuant to an ordinary course
renewal thereof nor make any material amendments to its constating documents, in
each case in a manner which would materially adversely affect the interest of
the Lender hereunder or under the Security, in each case, without the prior
written consent of the Lender, which shall not be unreasonably withheld. Neither
the Borrower nor the Remington Guarantor shall materially alter or vary the
Plans for the Gulfstream/Aventura Properties or the Remington Property approved
by the Lender without the prior written consent of the Lender, not to be
unreasonably withheld.

(h)Capital Expenditures:    Neither the Borrower nor any of the Guarantors
shall, without the Lender's prior written approval, exercisable in the Lender's
sole discretion, incur any Capital Expenditures or permit any mechanic's
lienable work to be done to or for the benefit of any of the Properties except
(a) for the Reconstruction, (b) the Remington Construction, (c) Capital
Expenditures in respect of the Properties not to exceed during any fiscal year
Five Million Dollars ($5,000,000) in the aggregate for the Borrower and the
Additional Guarantors (including, capital expenditures by the Remington
Guarantor during any fiscal year in respect of the Remington Facilities not to
exceed One Million Two Hundred and Fifty Thousand Dollars ($1,250,000) for
customary refreshing of existing authorized gaming devices), (d) as disclosed in
the Occupancy Agreements approved by the Lender, (e) for normal repair and
maintenance in the ordinary course of business or (f) emergency repairs.

(i)Use:    None of the Borrower nor either of the Additional Guarantors shall
use or develop a Property for any purposes other than as contemplated under the
Gulfstream Development Agreement, the Remington Development Agreement, the
Construction Contracts, the Remington Construction Contracts and other permitted
related purposes. Neither the Borrower nor either of the Additional Guarantors
shall permit a Property or any portion thereof to be converted or take any
preliminary actions which could lead to a conversion to condominium or
cooperative form of ownership until such time as the Loan is paid in full,
together with all interest thereon.

76

--------------------------------------------------------------------------------



(j)Property Manager:    Neither the Borrower nor any of the Guarantors shall
enter into any property management agreement in respect of any of the Properties
or the Meadows Property without the Lender's prior written consent.

(k)No Commingling:    Except as specifically contemplated hereby, neither the
Borrower nor any Guarantor shall commingle any assets or funds related to the
Properties or The Meadows Property with assets or funds of any of its
shareholders, principals, Affiliates or any other entity.

(l)No Change in Nature of Business:    Neither the Borrower nor any Guarantor
shall make any material change in the nature of its business carried on as of
the date hereof.

(m)No Mergers, Consolidations, Sales:    Neither the Borrower nor any Guarantor
shall be a party to any merger, consolidation or exchange of ownership
interests, or purchase or otherwise acquire all or substantially all of the
assets or stock of any class of, or any membership, partnership or joint venture
interest in, any other Person or entity, or sell, transfer, convey or lease all
or any substantial part of its assets, or sell or assign, with or without
recourse, any receivables.

(n)No Change in Ownership:    Neither the Borrower nor any Guarantor shall
permit any Person or entity to become a shareholder of it or permit any of its
shareholders to assign, transfer, pledge, hypothecate or sell any interest in
it. If requested by the Lender, the Borrower and each Guarantor shall provide
the Lender at reasonable intervals with a corporate certificate that no such
change of ownership has occurred during the preceding period.

(o)ERISA:    Neither the Borrower nor any Guarantor nor any ERISA Affiliate
shall (A) adopt or institute any Employee Benefit Plan that is an employee
pension benefit plan within the meaning of section 3(2) of ERISA, (B) take any
action which will result in the partial or complete withdrawal, within the
meanings of sections 4203 and 4205 of ERISA, from a Multiemployer Plan except in
the case of a closure of the businesses or facilities of an ERISA Affiliate,
(C) engage or permit any Person to engage in any non-exempt transaction
prohibited by section 406 of ERISA or section 4975 of the IRC involving any
Employee Benefit Plan or Multiemployer Plan which would subject the Borrower,
any Guarantor or any ERISA Affiliate to any tax, penalty or other liability,
including a liability to indemnify, (D) incur or allow to exist any accumulated
funding deficiency (within the meaning of section 412 of the IRC or section 302
of ERISA), except for any funding deficiencies that relate to a Multiemployer
Plan caused by a third party (other than an Affiliate of the Borrower), (E) fail
to make full payment when due of all amounts due as contributions to any
Employee Benefit Plan or Multiemployer Plan, (F) fail to comply with the
requirements of section 4980B of the IRC or Part 6 of Title I(B) of ERISA, or
(G) adopt any amendment to any Employee Benefit Plan which would require the
posting of security pursuant to section 401(a)(29) of the IRC, where singly or
cumulatively, the above could be reasonably likely to have a Material Adverse
Effect.

77

--------------------------------------------------------------------------------



(p)Other Agreements:    Neither the Borrower nor any Guarantor shall enter into
any agreement containing any provision which would be violated or breached by
the performance of its obligations hereunder or under any instrument or document
delivered or to be delivered by it hereunder or in connection herewith or which
would violate or breach any provision hereof or of any such instrument or
document.

(q)Assertion of Certain Claims and Defenses:    To the extent permitted by
Applicable Legal Requirements, neither the Borrower nor any of the Guarantors
shall assert in any judicial proceeding any lender liability claim or
counterclaim, the defense of lack of consideration or violation of any
applicable usury laws or any similar legal or equitable defense to the validity
or enforceability of this Agreement or any other Loan Document.

(r)Compensation and Fees; Disbursements:    Neither the Borrower nor any
Guarantor shall pay to any Affiliates or other related party (other than the
Lender) of the Borrower, any of the Guarantors or MEC any compensation or fees
for services rendered (including, without limitation any management, consulting
or similar fees, or comparable payment); provided that each of the Borrower and
the Additional Guarantors may incur and accrue liabilities for management fees
to MEC which, in the aggregate, shall not exceed, in any fiscal year, 2.5% of
the Combined gross revenues of the Borrower and the Additional Guarantors for
such fiscal year; provided that no payment may be made in respect of such
management fees unless at the time of the making of such payment, and after
giving effect thereto, (i) the ratio of the Combined Net Debt to trailing four
quarter Combined EBITDA of the Borrower and the Additional Guarantors does not
exceed, and for prior four consecutive fiscal quarters such ratio has not
exceeded, 3:1; and (ii) no Unmatured Event of Default or Event of Default or
event of default or unmatured event of default under the Remington Loan
Agreement has occurred and is continuing.

(s)Loans, Advances, Guaranties, Dividends, Distributions:    Except as expressly
permitted hereunder, neither the Borrower nor any of the Guarantors shall lend
or advance money or credit to any Person or entity or purchase or repurchase
(or agree, contingently or otherwise, to do so) the indebtedness of, or assume,
guarantee (directly or indirectly or by an instrument having the effect of
assuming another's payment or performance of any obligation or capability of so
doing, or otherwise), or endorse or otherwise become liable, directly or
indirectly, with respect to the obligations, stock or dividends of any Person or
entity.

(t)Investments; Acquisitions:    Neither the Borrower nor any Guarantor may
purchase or otherwise acquire or make any investment in any properties or
assets, or permit or otherwise undertake any acquisitions; provided, however,
that the Borrower or any Guarantor may make investments in Cash Equivalents in
amounts and pursuant to terms acceptable to the Lender, acting reasonably.

78

--------------------------------------------------------------------------------



(u)Restricted Payments:    Without in any way limiting the generality of the
restrictions and limitations contained within the covenants referenced in this
Agreement, for so long as the Loan, the Remington Guarantee and Indemnity, the
Palm Meadows Guarantee and Indemnity and/or the MEC Guarantee and Indemnity
remains outstanding, each of the Borrower and the Additional Guarantors is
prohibited from undertaking the following without the express prior written
consent of the Lender in its sole and absolute discretion:

(i)making any payments on, in respect of or arising under or in connection with
any indebtedness pari passu with or subordinated to the Loan or indebtedness
owed to any Affiliate, including, without limitation, any indebtedness owing to
a shareholder or a subsidiary (other than the Lender), other than payments of
interest due and owing where the making of such payments will not result in an
Unmatured Event of Default or Event of Default or an unmatured event of default
or event of default under the Remington Loan Agreement;

(ii)redeeming, purchasing or otherwise retiring or cancelling any securities
(including any warrants, options or rights to acquire securities, "Securities");

(iii)creating any sinking fund or entering into any analogous arrangement
whereby cash is set aside or segregated for the payment of any indebtedness,
other than the Loan, or for the acquisition of any equity securities of the
Borrower;

(iv)issuing any Securities containing any mandatory or fixed payment obligations
of any kind, whether dividend or premium or otherwise;

(v)declaring or paying any dividends, provided that this provision shall not
prohibit and there shall be permitted the declaration and payment of a single
annual dividend to MEC by the Borrower and each of the Additional Guarantors in
each year within 60 days after the delivery to the Lender of the audited
financial statements referred to in Section 7.1(d)(ii)(C) for the immediately
preceding fiscal year if, at the time of such declaration and payment, and after
giving effect thereto, all of the Gulfstream Restricted Payment Release
Conditions have been satisfied;

(vi)paying any management, consulting or similar fee, or comparable payment,
(A) to any Affiliate or other related party (other than the Lender) or
(B) outside of the ordinary course of the Borrower's or such Additional
Guarantor's business as of the Closing Date and consistent with past practice
(it being acknowledged that the Remington Guarantor has entered into a
consulting agreement with Ingenus Management and Consulting with respect to the
Remington gaming facility); and

79

--------------------------------------------------------------------------------



(vii)entering into any transactions with any Affiliates for the purposes of
entering into any transaction or activity that is otherwise prohibited by this
Section 8.1(u).

For the purposes hereof, the "Gulfstream Restricted Payment Release Conditions"
means: (i) the Remington Repayment Commencement Date has occurred, (ii) the
Capitalized Interest Tranche has been repaid in full subsequent to the later of
the Remington Facilities Completion Date and the Gulfstream Facilities
Completion Date pursuant to the provisions of Section 3.3 of the Remington Loan
Agreement, (iii) at the time of the declaring and making of a payment referred
to in clause (v) above (a "restricted payment"), and after giving effect
thereto, the ratio of outstanding Combined Net Debt of the Borrower and the
Additional Guarantors to such entities' trailing four quarter Combined EBITDA
does not exceed 4:1, (iv) at the time of the declaring and making of the
restricted payment, and after giving effect thereto, no Event of Default or
Unmatured Event of Default or event of default or unmatured event of default
under the Remington Loan Agreement shall have occurred and be continuing, and
(v) the distribution of the restricted payment does not cause the sum of (A) all
restricted payments made by the Borrower and the Additional Guarantors
(including the desired payment) and (B) all repayments made on account of the
Capitalized Interest Tranche pursuant to Section 3.3 of the Remington Loan
Agreement to exceed an amount equal to (I) 40% of the Combined Excess Cash Flow
of the Borrower and the Additional Guarantors since the Remington Facilities
Completion Date, (II) provided that, at the time of the declaring and making of
the restricted payment, and after giving effect thereto, the ratio of the
Combined Net Debt of the Borrower and the Additional Guarantors to such
entities' trailing four quarter Combined EBITDA does not exceed, and for the
prior four consecutive fiscal quarters such ratio has not exceeded, 3:1, 60% of
the Combined Excess Cash Flow of the Borrower and the Additional Guarantors
since the Remington Facilities Completion Date or (III) provided that, at the
time of the declaring and making of the restricted payment, and after giving
effect thereto, the ratio of the Combined Net Debt of the Borrower and the
Additional Guarantors to such entities' trailing four quarter Combined EBITDA
does not exceed, and for the prior four fiscal quarters such ratio has not
exceeded, 2:1, 85% of the Combined Excess Cash Flow of the Borrower and the
Additional Guarantors since the Remington Facilities Completion Date.

80

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Lender agrees that the following types of
payments will not be deemed to be restricted payments subject to the above
restrictions: (a) payments to MID or the Lender (including any amounts paid to
the Lender in respect of: (i) the Borrower's obligations under the guarantees
and indemnities provided by it under the Remington Loan Agreement or the MEC
Bridge Loan Agreement; (ii) the Remington Guarantor's obligations under the
guarantees and indemnities provided by it under this Agreement; (iii) the Palm
Meadows Guarantor's obligations under the guarantees and indemnities provided by
it under this Agreement, the Remington Loan Agreement or the MEC Bridge Loan
Agreement; (iv) The Meadows Guarantors' obligations under this Agreement or the
MEC Bridge Loan Agreement; and/or (v) MEC's obligations under guarantees and
indemnities provided by it under this Agreement and the Remington Loan
Agreement); (b) the distribution by the Borrower to MEC of the First Advance,
which was an amount equal to the amount paid by MEC with respect to the
Reconstruction prior to the closing of the Loan plus out-of-pocket fees and
costs payable by the Borrower or MEC in connection with entering into the Loan;
(c) the distribution by the Remington Guarantor to MEC of the initial advance
made to the Remington Guarantor under the Remington Loan Agreement, which
initial advance will be an amount equal to the amount paid by MEC (either for
its account or for the account of the Remington Guarantor) with respect to the
Remington Construction prior to the Closing Date plus the out-of-pocket fees and
costs payable by the Remington Guarantor or MEC in connection with entering into
the Remington Loan Agreement; (d) guarantee fees paid to the Borrower, the
Remington Guarantor, the Palm Meadow Guarantor or The Meadows Guarantors
pursuant to this Agreement, the Remington Loan Agreement or the MEC Bridge Loan
Agreement; and (e) provided that at the time of the making of such payment, and
after giving effect thereto, no Unmatured Event of Default or Event of Default
or event of default or unmatured event of default under the Remington Loan
Agreement, shall have occurred and be continuing, payments to MEC for the
reimbursement of additional amounts paid by MEC from time to time with respect
to the Reconstruction or the Remington Construction, provided that all such
amounts were incurred in accordance with the Plans and with the terms of this
Agreement or the Remington Loan Agreement, as applicable.


ARTICLE 9
EVENTS OF DEFAULT; ACCELERATION OF INDEBTEDNESS


9.1   Events of Default

        The occurrence or existence of any one or more of the following shall
constitute an "Event of Default" hereunder:

(a)Non-Payment:    Default by the Borrower in payment of (i) any principal when
due including, without limitation, any mandatory repayments pursuant to
Section 3.7 or (ii) any interest thereon within three Business Days after the
same becomes due or (iii) any other amount hereunder within 10 days after notice
of non-payment thereof is received by the Borrower;

(b)Defaults:    Default by the Borrower, any Guarantor or MEC in the performance
or observance of any covenant, condition or obligation contained in any Loan
Document to which it is a party that does not require the payment of money to
the Lender and such default continues for a period of 20 days (or such longer
period as the Lender may in its sole discretion determine) after the earliest of
(x) receipt of notice from the Lender of such default, and (y) knowledge of the
existence of such default by any officer of the Borrower, any Guarantor or MEC;
or

81

--------------------------------------------------------------------------------



(c)Representations and Warranties:    Any representation, warranty, certificate,
information or other statement (financial or otherwise) made, deemed to be made,
or furnished by or on behalf of the Borrower or any Guarantor or MEC in or in
connection with this Agreement or any of the other Loan Documents (i) that is
not or has not been qualified by reference to "material", "in all material
respects" or "Material Adverse Effect", or any other materiality standard, shall
be found to be false, incorrect, incomplete or misleading in any material
respect when made, deemed to be made, or furnished or (ii) that is or has been
qualified by reference to "material", "in all material respects" or "Material
Adverse Effect", or any other materiality standard, shall be found to be false,
incorrect, incomplete or misleading when made, deemed to be made, or furnished,
where, in all such cases, the consequences of such misrepresentation or breach
of warranty could reasonably be expected to have a Material Adverse Effect; or

(d)Cross Default:    (i) The Borrower or a Guarantor fails to make any payment
beyond the applicable grace period with respect thereto, if any (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) in
respect of any indebtedness (other than indebtedness to the Lender), having an
aggregate principal amount of not less than Two Million Dollars ($2,000,000); or
(ii) the Borrower, any Guarantor or MEC fails to make any payment beyond the
applicable grace period with respect thereto, if any, whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise in respect of
any indebtedness to the Lender (other than the Indebtedness); or (iii) the
applicable Person in (i) or (ii) fails to observe or perform any other
conditions relating to any such indebtedness, or any other event occurs, the
effect of which default or other event causes or permits the holder or holders
of such indebtedness (or a trustee or agent on behalf of such holder or holders)
to cause, with the giving of notice if required, such indebtedness to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
indebtedness to be made, prior to its stated maturity; or

(e)Insolvency, Voluntary Proceedings:    The Borrower, any Guarantor and/or MEC
shall (i) apply for or consent to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (ii) or make application for or seek relief or protection of itself or
for the benefit of their creditors under any of the sections, chapters or
provisions of Title 11 of the United States Code, 11 U.S.C. §§ 101 et. seq.
(the "Bankruptcy Code"), (iii) be unable, or admit in writing its inability, to
pay its debts generally as they mature, (iv) make a general assignment for the
benefit of itself or any of its creditors, (v) be dissolved or liquidated in
full or in part, (vi) become insolvent (as such term may be defined or
interpreted under any applicable statute), (vii) commence a voluntary case or
other Proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other Proceeding commenced against it, or (viii) take any
action for the purpose of effecting any of the foregoing; or

82

--------------------------------------------------------------------------------



(f)Involuntary Proceedings:    Proceedings for the appointment of a receiver,
trustee, conservator, liquidator or custodian of the Borrower, any Guarantor,
and/or MEC or of all or a substantial part of the property thereof, or an
involuntary case or other Proceedings seeking liquidation, reorganization,
dissolution, compromise, moratorium, protection, stay of proceedings of
creditors or other relief with respect to the Borrower, any Guarantor, and/or
MEC or the debts thereof under any bankruptcy, insolvency or other similar law
now or hereafter in effect shall be commenced and such Proceeding is not
contested or shall not be dismissed or discharged within 45 days of
commencement, provided that if an order, decree or judgment is granted or
entered (whether or not entered or subject to appeal) against any of the
Borrower, any Guarantor, and/or MEC in the interim, such 45-day grace period
will cease to apply and provided further that if the Borrower, any Guarantor,
and/or MEC files an answer admitting the material allegations of a petition
filed against it in any such Proceeding, such 45-day grace period will cease to
apply; or

(g)Judgments:    (i) One or more judgments, Orders, decrees or arbitration
awards requiring the Borrower and/or any of the Guarantors to pay an aggregate
amount of One Million Dollars ($1,000,000) or more shall be rendered against the
Borrower and/or any of the Guarantors in connection with any single or related
series of transactions, incidents or circumstances and the same shall not be
satisfied, vacated or stayed within 15 Business Days from the date of entry
thereof and, if stayed, within such period the same has not been appealed and
stayed during such appeal; provided that if enforcement and/or realization
Proceedings are commenced in respect thereof, such 15 Business Day grace period
shall cease to apply; (ii) any judgment, writ, assessment, warrant of
attachment, tax lien or execution or similar process shall be issued or levied
against a substantial part of the Property of any Loan Party which judgment is
not stayed and dismissed or satisfied within 15 Business Days after issue or
levy; or (iii) any other judgments, Orders, decrees, arbitration awards, writs,
assessments, warrants of attachment, tax liens or executions or similar
processes which, alone or in the aggregate, could be reasonably expected to have
a Material Adverse Effect are rendered, issued or levied; or

(h)Loan Documents:    Any Loan Document or any material term thereof shall cease
to be, or be asserted by the Borrower and/or any Guarantor and/or MEC not to be,
a legal, valid and binding obligation of the Borrower and/or any of the
Guarantors and/or MEC enforceable in accordance with its terms; or

(i)Security:    Any Encumbrance intended to be created by any Security shall at
any time be invalidated, subordinated or otherwise cease to be in full force and
effect, for whatever reason, or any Encumbrance purported to be created by any
Security shall cease to be, or shall be asserted by the Borrower and/or any of
the Guarantors and/or MEC not to be, a valid (except as expressly otherwise
provided in such Security or any other Loan Documents) perfected Encumbrance in
the Collateral covered thereby with the priority contemplated herein; or

83

--------------------------------------------------------------------------------



(j)Employee Benefit Plans:    Any Reportable Event which constitutes grounds for
the termination of any Employee Benefit Plan by the Borrower or any ERISA
Affiliate of the Borrower or for the appointment of a trustee by the Borrower or
any ERISA Affiliate of the Borrower to administer any Employee Benefit Plan
shall occur, or any Employee Benefit Plan shall be terminated within the meaning
of Title IV of ERISA or a trustee shall be appointed by the Borrower or any
ERISA Affiliate of the Borrower to administer any Employee Benefit Plan; or

(k)Change of Control:    Any change of control shall occur with respect to the
Borrower and/or any Guarantor; or

(l)Material Adverse Effect:    Any event, occurrence or condition which, in the
opinion of the Lender, has had a Material Adverse Effect; or

(m)Default under Material Agreement:    A default or event of default, or any
event or circumstance not yet constituting an event of default which, with the
giving of any notice or the lapse of any period of time or both, would become an
event of default on the part of the Borrower or any Guarantor, shall occur and
be continuing under any Material Agreement; provided that other than in respect
of the Material Agreements referred to in items (i) to (vii)(A) of the
definition of Material Agreements, after giving effect to applicable grace
periods under such other Material Agreements, the default or event of default
under such other Material Agreements could be reasonably expected to have a
Material Adverse Effect, unless within 30 days thereof, such event of default
has been cured or such Material Agreement is replaced by an agreement in form
and substance, and with a party, satisfactory to the Lender; or

(n)Termination of Material Contract:    Any Material Agreement or any consent
given thereunder shall cease to be in full force and effect, or any party to a
Material Agreement states that such Material Agreement is no longer in full
force and effect; provided that other than in respect of the Material Agreement
referred to in items (i) to (vii)(A) of the definition of Material Agreements,
the cessation, default or repudiation of such other Material Agreement has had
or could be reasonably expected to have a Material Adverse Effect, unless within
30 days thereof such Material Agreement is replaced by an agreement in form and
substance, and with a party, satisfactory to the Lender; or

(o)Termination of Racing and/or Gaming Licences:    Any racing and/or gaming
licences held by the Borrower or any of the Guarantors or any consent or
approval given thereunder shall cease to be in full force and effect or shall be
materially and adversely changed or altered, provided that where such
termination, change or alteration is capable of being cured and the Borrower is
using all commercially reasonable efforts to so cure, the Borrower shall have up
to 30 days to so cure; or

84

--------------------------------------------------------------------------------







(p)Delivery of Security:    The Borrower and/or any of the Guarantors and/or MEC
shall have failed to deliver to the Lender on the applicable date the Security
required to be delivered pursuant to Section 5.1; or

(q)Defaults of the Guarantors or MEC:    While the Guarantees and Indemnities
are in effect, any Guarantor thereunder or MEC shall fail to observe or perform
any covenant, obligation, condition or agreement contained in such Guarantee and
Indemnity and such failure shall continue for 30 days; or

(r)Guarantee:    Any of the Guarantees and Indemnities or any material term
thereof shall cease to be, or be asserted by the applicable Guarantors or MEC
not to be, a legal, valid and binding obligation of such Guarantors or MEC,
enforceable in accordance with its terms, other than in the case of The Meadows
Guarantee and Indemnity terminating in accordance with its terms; or

(s)Termination of Remington Lease:    The Remington Lease shall be terminated as
a result of the Zoo Trust exercising its discretionary termination rights
thereunder.

As used herein and in the other Loan Documents, the term "Unmatured Event of
Default" means any of the foregoing events described in this Section 9.1 which,
if a notice were given or a cure or grace period expired, would become an Event
of Default hereunder.

9.2   Acceleration; Remedies

        Upon the occurrence of an Event of Default, unless the Lender elects to
waive such default in its sole and absolute discretion: (i) the Loan Amount
including without duplication, all accrued and unpaid interest, fees, expenses,
closing costs and other Indebtedness owing; and (ii) the Pre-Payment Make-Whole
Amount shall become immediately due and payable without notice to the Borrower
and the Lender shall be entitled to all of the rights and remedies provided in
the Loan Documents or at law or in equity. Each remedy provided in the Loan
Documents is distinct and cumulative of all other rights or remedies under the
Loan Documents or afforded by law or equity, and may be exercised concurrently,
independently, or successively, in any order whatsoever. Upon the occurrence of
an Event of Default, the Lender shall be entitled to remain in possession of the
Property or any other collateral pledged to secure any obligation of the
Borrower to the Lender, and to collect the rents therefrom and the Borrower
shall and hereby consents thereto.

9.3   Waiver of Certain Rights

        The Borrower and each of the Guarantors hereby waives each of the
following, to the fullest extent permitted by law:

(a)any defence based upon:

(i)the unenforceability or invalidity of all or any part of the Loan, the
Security, any of the Guarantees and Indemnities, or any other Loan Document, or
any failure of the Lender to take proper care or act in a commercially
reasonable manner in respect of the Security or any collateral subject to the
Security, including in respect of any disposition of the Collateral or any
set-off of the Borrower's or a Guarantor's bank deposits against the Loan;

85

--------------------------------------------------------------------------------



(ii)any act or omission of the Borrower or any other Persons, including the
Guarantors or MEC, that directly or indirectly results in the discharge or
release of the Borrower or any other Person or any of the Loan or any Security;
or

(iii)any Guarantor's or MEC's present or future method of dealing with the
Borrower or any Security (or any Collateral subject to the Security) or any
other guarantee for the Loan;



(b)any right (whether now or hereafter existing) to require any Guarantor or
MEC, as a condition to the enforcement of any of the Guarantees and Indemnity:

(i)to accelerate the Loan or proceed and exhaust any recourse against the
Borrower or any other Person;

(ii)to realize on any Security that it holds;

(iii)to marshal the assets of the Borrower or any Guarantees and Indemnity; or

(iv)to pursue any other remedy that the Borrower or any of the Guarantors or MEC
may not be able to pursue itself and that might limit or reduce the Borrower's,
a Guarantor's or MEC's burden;

(c)presentment, demand, protest and notice of any kind including, without
limitation, notices of default and notice of acceptance of any Guarantee and
Indemnity;

(d)all suretyship defences and rights of every nature otherwise available under
Florida, Pennsylvania or Oklahoma law or other applicable laws; and

(e)all other rights and defences (legal or equitable) the assertion or exercise
of which would in any way diminish the liability of the Guarantors or MEC under
the Guarantees and Indemnities.


ARTICLE 10
MISCELLANEOUS


10.1 Reliance and Non-Merger

        All covenants, agreements, representations and warranties of the
Borrower or any Guarantor or MEC made herein or in any other Loan Document or in
any certificate or other document signed by any of its directors or officers and
delivered by or on behalf of any of them pursuant hereto or thereto are
material, shall be deemed to have been relied upon by the Lender notwithstanding
any investigation heretofore or hereafter made by the Lender or Lender's Counsel
or any employee or other representative of any of them and shall survive the
execution and delivery of this Agreement and the other Loan Documents until
there are no Loans outstanding and the Lenders shall have no further obligation
to make Advances hereunder. For clarity, this Section 10.1 shall in no way
affect the survival of those provisions of this Agreement or any Loan Document
which by their terms are stated to survive termination of this Agreement.

86

--------------------------------------------------------------------------------



10.2 Confidentiality

        The Lender will maintain on a confidential basis (except as otherwise
permitted hereunder or as required by Applicable Law) all information relating
to the Borrower, the Guarantors and MEC and their respective Subsidiaries
provided to it hereunder by and on behalf of the Borrower, any of the Guarantors
or MEC or obtained in respect of any diligence conducted in respect hereof;
provided, however, that this Section 10.2 shall not apply to any information
which (i) was lawfully in the public domain at the time of communication to the
Lender, (ii) lawfully enters the public domain through no fault of the Lender
subsequent to the time of communication to the Lender, (iii) was lawfully in the
possession of the Lender free of any obligation of confidence at the time of
communication to the Lender, or (iv) was lawfully communicated to the Lender
free of any obligation of confidence subsequent to the time of initial
communication to the Lender.

10.3 No Set-Off

        To the fullest extent permitted by law, the Borrower and each Guarantor
shall make all payments under the Loan Documents regardless of, but without
prejudice to or otherwise releasing the Lender of or from, any liability,
defense or counterclaim, including, without limitation, any defense or
counterclaim based on any law, rule or policy which is now or hereafter
promulgated by any Governmental Authority which may adversely affect the
Borrower's or such Guarantor's obligation to make, or the Lender's right to
receive, such payments. The Borrower and each Guarantor grants to the Lender the
right to set off all accounts, credits or balances owed by the Lender to the
Borrower or such Guarantor, as applicable, against the aggregate amount of
principal, interest, fees and other amounts due hereunder or under any other
Loan Document when any such amount shall become due and payable, whether at
maturity, upon acceleration of maturity thereof or otherwise.

10.4 Employment of Experts

        The Lender may, at any time and from time to time, at the Borrower's
cost, retain and employ legal counsel, independent accountants and other experts
in order to perform or assist it in the performance of its rights and powers
under this Agreement or the other Loan Documents and will advise the Borrower at
any time that it elects to do so.

10.5 Reliance by Lender

        The Lender shall be entitled to rely upon any schedule, certificate,
statement, report, notice or other document or written communication (including
any facsimile, telex or other means of electronic communication) of the
Borrower, any Guarantor or MEC believed by it to be genuine and correct.

87

--------------------------------------------------------------------------------



10.6 Notices

        Any notice or other communication which may be or is required to be
given or made pursuant to this Agreement shall be deemed to have been
sufficiently and effectively given if signed by or on behalf of the party giving
notice and sent by either personal service or paid registered mail to the party
for which it is intended at its address as follows:

(a)if to the Borrower, at:

Gulfstream Park Racing Association, Inc.
901 South Federal Highway
Hallandale Beach, Florida
33009-7199

 
   
   
    Fax:   954-457-6497     Attention:   President               with a copy to:
              Magna Entertainment Corp.
337 Magna Drive
Aurora, Ontario
L4G 7K1               Fax:   905-726-7448     Attention:   Legal Department

(b)if to the Lender, at:

MID Islandi sf. Zug Branch
Baarerstrasse 16, CH-6304 Zug Switzerland

 
   
   
    Fax:   +41 41 725 27 25     Attention:   Thomas Schultheiss, Branch Manager
              with a copy to:               MI Developments Inc.
455 Magna Drive
Aurora, Ontario, CANADA L4G 7A9               Fax:   905-726-2095     Attention:
  General Counsel

(c)if to a Meadows Guarantor, at:

P.O. Box 499
Meadow Lands
Pennsylvania 1543

 
   
   
    Fax:   724-229-7578     Attention:   President

88

--------------------------------------------------------------------------------



(d)if to the Remington Guarantor, at:

One Remington Place
Oklahoma City
Oklahoma 73111

 
   
   
    Fax:   405-425-3297     Attention:   General Manager

(e)if to the Palm Meadows Guarantor, at:

Palm Meadows Thoroughbred Training Facility
8898 Lyons Road
Boynton Beach, FL 33437 USA

 
   
   
    Fax:   561.731.3905     Attention:   Chief Financial Officer              
in each case, with a copy to:               Magna Entertainment Corp.
337 Magna Drive
Aurora, Ontario
L4G 7K1               Attention:   Legal Department     Fax:   905-726-7448

        Any notice or communication which may or is required to be given or made
shall be made or given as herein provided or to such other address or in care of
such other officer as a party may from time to time advise to the other parties
hereto by notice in writing as aforesaid. The date of receipt of any such notice
shall be the date of delivery of such notice if served personally or, if mailed
as aforesaid, shall be deemed to be the fifth (5th) Business Day next following
the date of such mailing. If at the date of any such mailing or on or before the
third (3rd) Business Day thereafter there is a general interruption in the
operation of the postal service in the United States of America which does or is
likely to delay delivery by mail of such notice, to the extent possible, shall
be served personally.

89

--------------------------------------------------------------------------------



10.7 Further Assurances

        Whether before or after the happening of an Event of Default, the
Borrower and each Guarantor shall at its own expense do, make, execute or
deliver, or cause to be done, made, executed or delivered by its Subsidiaries or
other Persons, all such further acts, documents and things in connection with
the Loan and the Loan Documents as the Lender may reasonably require from time
to time for the purpose of giving effect to the Loan Documents all within a
reasonable period of time following the request of the Lender.

10.8 Assignment

        The Loan Documents shall enure to the benefit of the Lender, its
successors and assigns, and shall be binding upon the Borrower and the
Guarantors, and their respective successors and assigns. Neither the Borrower
nor any of the Guarantors shall assign, sell, convey or otherwise transfer any
of its rights or obligations under the Loan or the Loan Documents. The Lender,
may assign, sell, convey, grant participations in, pledge, or otherwise transfer
all or any part of its rights or obligations under the Loan and the Loan
Documents as follows (each a "Permitted Lender Assignee"): (a) at any time, to
any Affiliate of the Lender, without the Borrower's or the Guarantors' consent;
(b) at any time during which an Event of Default has occurred and is continuing,
to any third party, without the Borrower's or any Guarantor's consent; and
(c) at any time, with the Borrower's consent, not to be unreasonably withheld.
Any Permitted Lender Assignee shall provide written notice to the Borrower and
the Guarantors of such assignment and its assumption of the obligations of the
Lender hereunder and thereafter shall be entitled to the performance of all of
the Borrower's and the Guarantors' agreements and obligations under the Loan and
the Loan Documents and shall be entitled to enforce all the rights and remedies
of the Lender under the Loan Documents, for the benefit of such Permitted Lender
Assignee, as fully as if such Permitted Lender Assignee was herein by name
specifically given such rights and remedies. Each of the Borrower and the
Guarantors expressly agrees that it will assert no claims or defenses that it
may have against the Lender against any Permitted Lender Assignee, except those
specifically available under this Agreement. In the event that the Borrower or
any Guarantor shall become directly liable for any additional charges or levies
by any Governmental Authority in consequence of the operation of this
Section 10.8, the Borrower shall give the Lender notice thereof and thereafter
the Lender shall indemnify the Borrower or the Guarantor, as applicable, in full
for any such charges or levies. The Borrower and the Guarantors shall be given
written notice of any such assignment. The Borrower and the Guarantors shall
cooperate with and perform the reasonable requirements of the Permitted Lender
Assignee, but the costs and expenses, including reasonable legal fees and
disbursements relating directly to or arising directly out of any such
assignment shall not be the expense of the Borrower or the Guarantors.

90

--------------------------------------------------------------------------------



10.9 Disclosure of Information to Potential Permitted Lender Assignees

        The Borrower and the Guarantors agree that the Lender shall have the
right (but shall be under no obligation) to make available to any potential
Permitted Lender Assignee any and all information which the Lender may have
pursuant to the Loan Documents, provided such disclosure is not in violation of
any applicable securities laws, rules or regulations and such potential
Permitted Lender Assignee enters into a typical and customary confidentiality
agreement in favour of the Borrower and the Guarantors.

10.10 Right to Cure

        The Lender may from time to time, in its sole and absolute discretion
(but shall have no obligation to do so), for the Borrower's account and at the
Borrower's expense, pay any amount or do any act required of the Borrower, a
Guarantor or MEC hereunder or required under the Loan Documents or requested by
the Lender to preserve, protect, maintain or enforce the Loan, any of the
Properties and/or The Meadows Property or any other Collateral, and which the
Borrower, a Guarantor or MEC fails to pay or do or cause to be paid or done,
including, without limitation, payment of insurance premiums, taxes or
assessments, warehouse charge, finishing or processing charge, landlord's claim,
and any other lien upon or with respect to the Properties and/or The Meadows
Property or any other Collateral. Any payment made or other action taken by the
Lender pursuant to this Section shall be without prejudice to any right to
assert an Event of Default hereunder and to pursue the Lender's other rights and
remedies with respect thereto.

10.11 Forbearance by the Lender Not a Waiver

        Any forbearance by the Lender in exercising any right or remedy under
any of the Loan Documents, or otherwise afforded by Applicable Law, shall not be
a waiver of or preclude the exercise of any right or remedy. The Lender's
acceptance of payment of any sum secured by any of the Loan Documents after the
due date of such payment shall not be a waiver of the Lender's right to either
require prompt payment when due of all other sums so secured or to declare a
default for failure to make prompt payment. The procurement of insurance or the
payment of taxes or other liens or charges by the Lender shall not be a waiver
of the Lender's right to accelerate the maturity of the Loan, nor shall the
Lender's receipt of any awards, proceeds or damages operate to cure or waive the
Borrower's, any of the Guarantors' or MEC's default in payment or sums secured
by any of the Loan Documents. With respect to all Loan Documents, only waivers
made in writing by the Lender shall be effective against the Lender.

10.12 Waiver of Statute of Limitations and Other Defenses

        The Borrower and Guarantors hereby waive the right to assert any statute
of limitations or any other defense as a bar to the enforcement of the lien
created by any of the Loan Documents or to any action brought to enforce any
obligation secured by any of the Loan Documents.

91

--------------------------------------------------------------------------------



10.13 Relationship and Indemnity

        The relationship between the Lender and the Borrower, the Guarantors and
MEC shall be that of creditor-debtor only. No term in this Agreement or in the
other Loan Documents, nor any shareholder or other Affiliate relationship
between the parties, and no course of dealing between the parties shall be
deemed to create any relationship of agency, partnership or joint venture or any
fiduciary duty by the Lender to any other party.

        To the fullest extent permitted by law, the Borrower and the Guarantors
hereby agree to indemnify, protect, hold harmless and defend the Lender, its
successors, assigns and members, shareholders, directors, officers, employees,
and agents from and against any and all losses, damages, costs, expenses
(including reasonable attorneys' fees (including, but not limited to, all
appellate level and post-judgment proceedings)), claims, proceedings, penalties,
fines and other sanctions arising from or relating to the transactions
contemplated by this Agreement and the other Loan Documents, and which arise out
of or relate to (a) environmental matters, (b) breach by the Borrower and/or the
Guarantors of any of their respective representations, warranties or covenants
set forth in this Agreement and the other Loan Documents, (c) any acts or
omissions of the Borrower and/or the Guarantors or any agent or contractor
thereof, and (d) the business of the Borrower and/or the Guarantors. Upon
written request by an indemnitee, the Borrower and the Guarantors will
undertake, at their own costs and expense, on behalf of such indemnitee, using
counsel satisfactory to the indemnitee in such indemnitee's reasonable
discretion, the defense of any legal action or proceeding whether or not such
indemnitee shall be a party and for which such indemnitee is entitled to be
indemnified pursuant to this Section. At the Lender's option, the Lender may, at
the Borrower's and/or the Guarantors' expense, prosecute or defend any action
involving the priority, validity or enforceability of the Mortgages. The
obligations of the Borrower and the Guarantors under this Section 10.13 shall
survive the payment and performance of the Indebtedness, liabilities and
obligations of the Borrower and the Guarantors under, and the termination and
release by the Lender of, this Agreement and the other Loan Documents.

10.14 Time of Essence

        Time is of the essence of this Agreement and each of the other Loan
Documents and the performance of each of the covenants and agreement contained
herein and therein.

10.15 Service of Process/Venue

        The Borrower and each Guarantor hereby consents to service of process,
and to be sued, in the State of Florida and consents to the jurisdiction of the
state and federal courts where any of the Properties is located as well as the
jurisdiction of all courts from which an appeal may be taken from such courts,
for the purpose of any suit, or other proceeding arising out of any of their
obligations hereunder, and expressly waive any and all objections they may have
as to venue in any such courts. Further, in the Lender's sole and absolute
discretion, suits to enforce this Agreement or in any way relating to the
subject matter of this Agreement may be brought by the Lender in any court
located within the State or County where any portion of the real property
included in any of the Properties is located or in the United States District
Court having jurisdiction over all or any portion of the real property included
in any of the Properties.

92

--------------------------------------------------------------------------------



10.16 Jury Trial Waiver

        THE BORROWER, THE GUARANTORS AND THE LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR
RELATED TO, THE SUBJECT MATTER OF THIS AGREEMENT AND THE BUSINESS RELATIONSHIP
THAT IS BEING ESTABLISHED. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY MADE BY THE BORROWER, THE GUARANTORS AND THE LENDER, THE BORROWER
AND EACH GUARANTOR ACKNOWLEDGE THAT NEITHER THE LENDER NOR ANY PERSON ACTING ON
BEHALF OF THE LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INCLUDE THIS WAIVER
OF TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. THE BORROWER, EACH GUARANTOR AND THE LENDER ACKNOWLEDGE THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF
THEM HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT
EACH OF THEM WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. THE BORROWER, EACH GUARANTOR AND LENDER FURTHER ACKNOWLEDGE THAT THEY
HAVE BEEN REPRESENTED (OR HAVE HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE
SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL.

10.17 Final Agreement/Modification

        This Agreement, together with the other Loan Documents is intended as
the final expression of the agreement between the Borrower, the Guarantors, MEC
and the Lender. All prior discussions, negotiations and agreements are of no
further force and effect. This Agreement can be modified only in writing
executed by all parties and the written agreement may not be contradicted by any
evidence of any alleged oral agreement.

10.18 Continuing Agreement

        This Agreement shall in all respects be a continuing agreement and shall
remain in full force and effect (notwithstanding, without limitation, the death,
incompetency or dissolution of any of the Borrower, any of the Guarantors or
MEC).

10.19 No Third Party Beneficiaries

        This Agreement, the Security and the other Loan Documents are made for
the sole benefit of the Lender, the Borrower, the Guarantors and MEC and no
other party shall have any legal interest of any kind under or by reason of any
of the foregoing. Whether or not the Lender elects to employ any or all the
rights, powers or remedies available to it under any of the foregoing, the
Lender shall have no obligation or liability of any kind to any third party by
reason of any of the foregoing or any of the Lender's actions or omissions
pursuant thereto or otherwise in connection with this transaction.

93

--------------------------------------------------------------------------------



10.20 Appointment of Administrative Agent

        The Lender may, at its discretion, following written notice to the
Borrower, appoint and authorize an administrative agent (an "Administrative
Agent") to act as its agent hereunder and under the other Loan Documents with
such powers as are expressly delegated to such Administrative Agent by the terms
of such appointment, together with such other powers as are reasonably
incidental thereto but subject always to the terms of this Agreement. Any such
Administrative Agent may resign at any time by giving 10 days' prior written
notice thereof to the Borrower and the Lender, and the Administrative Agent may
be removed at any time with or without cause by the Lender. Upon any such
resignation or removal, the Lender shall have the right to appoint a successor
Administrative Agent.

10.21 No Brokers

        Each of the Borrower and the Guarantors, on the one hand, and the
Lender, on the other hand, warrants and represents to the other that it has not
employed any broker or agent in connection with the transaction contemplated
hereby. Each of the Borrower and the Guarantors, on the one hand, and the
Lender, on the other hand, shall indemnify and hold the other harmless from any
loss or cost suffered or incurred by it as a result of any commission owed to
any broker or agent claiming a commission due as a result of representing such
party (or any of its Affiliates) with respect hereto.

10.22 Execution in Counterparts

        This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

10.23 Contribution by Guarantors with Respect to Indebtedness

        To the extent that any Guarantor shall make a payment (a "Guarantor
Payment") under its Guarantee and Indemnity given in connection with this
Agreement, which, taking into account all other Guarantor Payments then
previously or concurrently made by any other Guarantor, exceeds the amount which
otherwise would have been paid by or attributable to such Guarantor if each
Guarantor had paid the aggregate Indebtedness satisfied by such Guarantor
Payment in the same proportion as such Guarantor's "Allocable Amount"
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
irrevocable payment in full in cash of the Guarantor Payment, and the
Indebtedness, and termination of this Agreement, such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

        As of any date of determination, the Allocable Amount of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under its Guarantee and Indemnity given in connection with
this Agreement without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law.

94

--------------------------------------------------------------------------------



        This Section 10.23 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 10.23 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of the respective Guarantees and Indemnity given by each of them in
connection with this Agreement.

        The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

        The rights of the indemnifying Guarantors against other Guarantors under
this Section 10.23 shall be exercisable only upon the full and irrevocable
payment of the Indebtedness in cash and the termination of this Agreement,
including, without limitation, the termination of the Loan commitment hereunder.

        All references in this Section 10.23 to a Guarantor or the Guarantors
shall be deemed to include MEC.

10.24 Successors and Assigns Bound; Joint and Several Liability and Agents

        The covenants and agreements contained in the Loan Documents shall bind,
and the rights thereunder shall inure to, the respective permitted successors
and assigns of the Lender, the Borrower and the Guarantors, subject to the
provisions of this Agreement. Subject to Section 10.23, all covenants and
agreements of the Borrower and the Guarantors shall be joint and several. In
exercising any rights under the Loan Documents or taking any actions provided
for therein, the Lender may act through its employees, agents or independent
contractors as authorized by the Lender.

10.25 Loss of Gulfstream Note

        Upon notice from the Lender of the loss, theft, or destruction of the
Gulfstream Note and upon receipt of an indemnity reasonably satisfactory to the
Borrower from the Lender, or in the case of mutilation of the Gulfstream Note,
upon surrender of the mutilated Gulfstream Note, the Borrower shall make and
deliver a new note of like tenor in lieu of the then to be superseded Gulfstream
Note.

10.26 Acknowledgment

        THE BORROWER AND EACH GUARANTOR ACKNOWLEDGE THAT THEY HAVE THOROUGHLY
READ AND REVIEWED THE TERMS AND PROVISIONS OF THIS AGREEMENT, THE ATTACHED
SCHEDULES AND THE LOAN DOCUMENTS AND ARE FAMILIAR WITH THE TERMS OF SAME; THAT
THE TERMS AND PROVISIONS CONTAINED IN THIS AGREEMENT HAVE BEEN THOROUGHLY READ
BY THE BORROWER AND EACH GUARANTOR AND ARE CLEARLY UNDERSTOOD AND FULLY AND
UNCONDITIONALLY CONSENTED TO BY THE BORROWER AND EACH GUARANTOR. THE BORROWER
AND EACH GUARANTOR HAVE HAD FULL BENEFIT AND ADVICE OF COUNSEL OF THEIR
SELECTION IN REGARD TO UNDERSTANDING THE TERMS, MEANING, AND EFFECTS OF THIS
AGREEMENT. THE BORROWER AND EACH GUARANTOR FURTHER ACKNOWLEDGE THAT THEIR
EXECUTION OF THIS AGREEMENT AND THE LOAN DOCUMENTS IS DONE FREELY, VOLUNTARILY
AND WITH FULL KNOWLEDGE, AND WITHOUT DURESS, AND THAT IN EXECUTING THIS
AGREEMENT AND THE LOAN DOCUMENTS, THE BORROWER AND EACH GUARANTOR HAVE RELIED ON
NO OTHER REPRESENTATIONS, EITHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, MADE TO
THEM BY ANY OTHER PARTY TO THE AGREEMENT; AND THAT THE CONSIDERATION RECEIVED BY
THE BORROWER AND EACH GUARANTOR UNDER THIS AGREEMENT AND THE LOAN DOCUMENTS HAS
BEEN ACTUAL AND ADEQUATE.

95

--------------------------------------------------------------------------------



10.27 Certain Provisions Relating to The Meadows Guarantors

        To the extent that the provisions set forth herein amend the rights and
obligations of The Meadows Guarantor from those set forth in the Original Loan
Agreement, such amendments will not be operative unless approved by The State
Harness Racing Commission of Pennsylvania under 58 Pa. Code Section 185.22;
provided, however, that the obligations of The Meadows Guarantors set forth in
the Original Loan Agreement shall continue in full force and effect until such
approval is obtained. Each of The Meadows Guarantors covenants that they will
promptly seek such approval, and further covenants that they will not take any
act (or omit to take any act) that disqualifies them from applying, obtaining,
maintaining or receiving a license under the Pennsylvania Race Horse Development
and Gaming Act, 4 Pa. C.S.A. Sections 1101-1904 (2004) or related regulations as
in effect from time to time.

10.28 Operation of Agreement Relating to the Remington Guarantor

        The provisions of this Agreement with respect to the Remington Guarantor
and its execution of this Agreement, and the Security provided by the Remington
Guarantor will not be operative or effective unless and until it has obtained
the Remington Loan OHRC Approval. The Remington Guarantor covenants that it will
promptly seek such approval, and further covenants that it will not take any act
(or omit to take any act) that disqualifies it from applying, obtaining,
maintaining or receiving a license under the Oklahoma Race Horsing Act and the
terms of the Order granting Conditional Organizational Licenses for 2005 or
related regulations as in effect from time to time.

96

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement or
have caused the same to be executed by their duly authorized representatives as
of the date first above written.

    GULFSTREAM PARK RACING ASSOCIATION, INC.
 
 
by:
/s/ Blake Tohana      

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice-President and Chief Financial Officer
 
 
by:
/s/ Mary Lyn Seymour      

--------------------------------------------------------------------------------

Name: Mary Lyn Seymour
Title: Controller
 
 
 
We have authority to bind the Corporation.
 
 
 
      MEC PENNSYLVANIA RACING, INC.
 
 
by:
/s/ Blake Tohana      

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice-President and Chief Financial Officer
 
 
by:
/s/ Mary Lyn Seymour      

--------------------------------------------------------------------------------

Name: Mary Lyn Seymour
Title: Controller
 
 
 
We have authority to bind the Corporation.
 
 
 
      WASHINGTON TROTTING ASSOCIATION, INC.
 
 
by:
/s/ Blake Tohana      

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice-President and Chief Financial Officer
 
 
by:
/s/ Mary Lyn Seymour      

--------------------------------------------------------------------------------

Name: Mary Lyn Seymour
Title: Controller
 
 
 
We have authority to bind the Corporation.
 
 
 
         


97

--------------------------------------------------------------------------------



    MOUNTAIN LAUREL RACING, INC.
 
 
by:
/s/ Blake Tohana      

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice-President and Chief Financial Officer
 
 
by:
/s/ Mary Lyn Seymour      

--------------------------------------------------------------------------------

Name: Mary Lyn Seymour
Title: Controller
 
 
 
We have authority to bind the Corporation.
 
 
 
      REMINGTON PARK, INC.
 
 
by:
/s/ Blake Tohana      

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice-President and Chief Financial Officer
 
 
by:
/s/ Mary Lyn Seymour      

--------------------------------------------------------------------------------

Name: Mary Lyn Seymour
Title: Controller
 
 
 
We have authority to bind the Corporation.
 
 
 
      GPRA THOROUGHBRED TRAINING CENTER INC.
 
 
by:
/s/ Blake Tohana      

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice-President and Chief Financial Officer
 
 
by:
/s/ Mary Lyn Seymour      

--------------------------------------------------------------------------------

Name: Mary Lyn Seymour
Title: Controller
 
 
 
We have authority to bind the Corporation.
 
 
 
         

98

--------------------------------------------------------------------------------



    MID ISLANDI SF.,
ACTING THROUGH ITS ZUG BRANCH
 
 
by:
/s/ Thomas Schultheiss      

--------------------------------------------------------------------------------

Name: Thomas Schultheiss
Title: Branch Manager
 
 
by:
/s/ Herta Kessler      

--------------------------------------------------------------------------------

Name: Herta Kessler
Title: Branch Manager


99

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED LOAN AGREEMENT (Reconstruction of Gulfstream Park, Florida)
TABLE OF CONTENTS
AMENDED AND RESTATED LOAN AGREEMENT
ARTICLE 1 ARTICLE DEFINITIONS
ARTICLE 2 THE LOAN
ARTICLE 3 PAYMENTS AND INTEREST
ARTICLE 4 ADVANCES UNDER THE LOAN
ARTICLE 5 SECURITY FOR LOAN
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
ARTICLE 7 AFFIRMATIVE COVENANTS
ARTICLE 8 NEGATIVE COVENANTS
ARTICLE 9 EVENTS OF DEFAULT; ACCELERATION OF INDEBTEDNESS
ARTICLE 10 MISCELLANEOUS
